Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 1 of 239




                Monitor’s Eighth Report


 Compliance Levels of the Albuquerque Police
 Department and the City of Albuquerque with
    Requirements of the Court-Approved
           Settlement Agreement
                No. CIV 14-1025 RB/KK




                                         November 2, 2018



    Prepared by: Public Management Resources, Inc.
        James D. Ginger, Ph.D. Independent Monitor
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 2 of 239



                                        Table of Contents

Topic                                                       Page

1.0 INTRODUCTION                                               1

2.0 Executive Summary                                          4

3.0 Synopsis of Findings                                       5

4.0 Current Status                                             7

4.1     Overall Status Assessment                              7

4.2     Dates of Project Deliverables                          8

4.3     Format for Compliance Assessment                       8

4.4     Compliance Assessment                                  9

4.5     Operational Definition of Compliance                  10

4.6     Operational Assessment                                11

4.7     Assessing Compliance with Individual Tasks            11

5.0     Summary                                              236
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 3 of 239




1.0 Introduction

The following pages constitute the monitor’s full compliance assessment
describing the Albuquerque Police Department’s compliance status with the
Court Approved Settlement Agreement (CASA) entered into by the City of
Albuquerque and the United States Department of Justice. The CASA became
effective on November 14, 2014 when representatives of the United States
Department of Justice and the City of Albuquerque executed the final agreement,
and the agreement was approved by the Federal District Court. The CASA
became “operational” on June 2, 2015, when full funding was available to the
monitoring team. Prior to the availability of full funding, the monitoring team was
on-site and working with APD to move the project forward. We have continued
that effort, continually, since.

This monitor’s report follows the same format as all previous reports. That
format is organized into five sections:

     1.0   Introduction;
     2.0   Summary;
     3.0   Synopsis of Findings;
     4.0   Compliance Findings; and
     5.0   Summary.

The purpose of the monitor’s periodic compliance reports is to inform the Court
of the monitor’s findings related to the progress made by APD in achieving
compliance with the individual requirements of the CASA. This report covers
the compliance efforts made by APD during the eighth monitoring period, which
covers February through July 2018.

Frequent readers of the monitor’s reporting will note that there was no IMR-7
provided to the Court. That was necessitated by the December 2017 advent of
a new administration at APD which assumed full responsibility for compliance,
but who were, for the most part, unfamiliar with the CASA process and the
status of compliance efforts. The monitor recommended, and the Parties and
the Court agreed, that the seventh IMR reporting period would best be utilized to
bring the new administration up to speed on the status of the project, extant
goals and obstacles, and the granular compliance processes that needed to be
considered, re-considered, or modified based on the past practices (and the
results those practices had attained) of the previous administration. As a result,
members of the monitoring team spent the entire seventh monitoring period
bringing the new administration up to speed and briefing them on the monitor’s
perspectives regarding compliance requirements and the then-current status of
compliance efforts. The processes we engaged in with the new command at
APD were outlined in two “mini-reports” filed during the seventh reporting period.
Those “mini-reports” are summarized below.



                                                                                  1
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 4 of 239




Our first mini-report concentrated technical assistance provided by the
monitoring team focused on fifteen issues and processes:

    1.   The essential need to focus on a reform agenda process of policy
         development, training, and supervision, particularly as related to use of
         force and associated issues;

    2.   The need for an assessment of all the “moving parts” of a revised use of
         force reporting and review process;

    3.   The need to revise policies and protocols related to the Multi-Agency Task
         Force in order to ensure clear transfer of knowledge about use of force-
         related incidents referred to MATF;

    4.   The need for the Special Operations Division to standardize all CASA-
         related training and training documents across all units and collaborate with
         the Academy on the form and style of these lesson plans;

    5.   That SOD consider adapting the seven-step training cycle and integrate
         that process into their daily training regimen;

    6.   That there existed a “clear and present” need for an organization-wide
         evaluation of how the Risk Assessment Matrix1 (RAM), first developed by
         SOD, was being used, as APD currently does not “know” institutionally how
         the RAM is being applied across the organization;

    7.   That the Compliance Bureau should take the lead in ensuring this revision
         is completed;

    8.   That the Academy has adopted the seven-step training cycle as its
         operational model, and a civilian unit has been designated the “Oversight
         and Maintenance” unit for training’s seven-step process;

    9.   That the Academy’s ability to begin the general use of force and supervisor
         use of force training is completely reliant upon the finalization of and
         approval by the Parties of APD policies related to use of force, since the lag
         time in getting the new force system laid out and codified in policy has
         significant training implications;

    10. Noting that use of force training may extend into the early part of 2019,
        thus Operational compliance would likely extend into the summer months
        of 2019 and that compliance classifications would reflect these delays;


1 The RAM is used to pre-screen warrant execution so as to identify warrants, persons, or
locations that may are suitable for warrant execution by field operations personnel, as opposed to
tactical units.
                                                                                                2
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 5 of 239




11. Suggesting APD should consider alternative delivery schedules (i.e. AM
    and PM sessions) in order to get the training out to the organization
    faster;

12. Encouraging the Academy attempt to connect in-class training, tactical
    training and reality-based training (RBT) scenarios to ensure that, when
    looking at an officer’s RBT performance they are also assessed for
    proper application of force as per APD policy;

13. Alerting APD to proper training and lesson plan construction, making
    them aware of past reviews where instructor ratios were either
    inappropriate or not adhered to once a class began;

14. Recommending that the academy create systems requiring outside
    commands routinely and regularly “push” training needs to them, which can
    be incorporated into organization-wide programs; and

15. Reviewing and approving the Training Academy’s seven-step curriculum
    development process, which was highly consistent with suggestions we
    made to the Academy early on in the monitoring process.

We focused on systems-building technical assistance in our first mini-report
process. For our second mini-report, we focused more heavily on building skill-
sets and perspectives to support problem-solving processes at APD. Our
technical assistance for the second half of the IMR-7 reporting period focused
on forward-looking strategies to foster APD’s compliance efforts. These
included:

1. Developing an internal problem-solving process that APD can use in every
   area of compliance;

2. Discussion of the monitor’s review and comment on proposed APD Use of
   Force policies;

3. Assisting APD in designing a new training program for personnel assigned to
the Force Review Board’s force assessment function;

4. Facilitating the design of a new training program for supervisors regarding
their obligations under the three-level force classification system;

5. Development of a mini-seminar for APD senior command outlining
recommended strategic planning methods;

6. Designing a new training program for line officers regarding the revised use-
of-force policy and their obligations when they use Level 1 force;

7. Strengthening the administration of APD’s training academy;
                                                                                   3
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 6 of 239




8. Addressing effectively the use of force backlog of investigations and
resolution of well over 300 backlogged use of force cases then pending a
meaningful APD response;

9. Force Review Board Restructuring and Training;

10. Special Operations Division Use of “Less than Lethal” Force;

11. New Academy Command; and

12. Global Issue Identification and Recommendations.

We enhanced our “technical assistance” role in the IMR-7 reporting period by
executing multiple separate site visits, instead of our normal single site visit.
During these visits, members of the monitoring team worked side-by-side, with
command personnel and others at APD, in charting a way forward for the
agency. This technical assistance was designed to address two direct and
exigent needs: first, to give the new command at APD an in-depth understanding
of the critical tasks left undone by the previous administration; and second, to
clearly identify what we perceived as the dozen critical processes that need to be
addressed in order to move compliance efforts forward.

2.0 Executive Summary

The compliance efforts we have observed during this reporting period differ
substantively from those we had observed earlier in the monitoring process. We
have found the current APD executive staff to be fully committed to CASA
compliance processes. Most of the new command and oversight cadres also
appear to be fully committed to moving APD forward in its compliance efforts.
We have found extremely attentive audiences for our compliance process advice,
and in most cases, APD has moved forward adroitly as it implements responses
to that advice. We remind the reader again, that this compliance project is, by
design, a long-term project, involving complex, and arduous processes involving
hundreds of “moving parts.”

Based on our work with the new executive and command personnel at APD, we
have noted a new approach by APD to its compliance efforts. These efforts
often involve:

     ▪   Methodical approaches to problem-solving;
     ▪   Movement toward data-based decision making;
     ▪   Strategic approaches; and
     ▪   Looking outside the organization for effective models and
         processes to move compliance forward.



                                                                                4
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 7 of 239




The current leadership grasps key issues involved in the compliance process and
they are quickly building effective problem-solving mechanisms. The monitoring
team will continue to support those efforts through discussions, clarifications, and
recommendations regarding effective processes observed in other agencies
undertaking similar projects.

Taking the time to build good foundations is critical to the compliance process.
APD leadership cadres are beginning to understand that some processes simply
cannot be rushed, but need time to develop, plan, implement, assess and revise.
The agency is beginning to adopt this long-term approach to reform that we have
recommended from the early stages of this process. We see this as an important
change in approach. The new executive and management cadre at APD has
been highly responsive to monitoring team feedback.

3.0 Synopsis of Findings for the 8th Reporting Period

3.1 Outstanding Issues

The CASA compliance process has several critical outstanding
issues that need prompt attention and resolution. Chief among those
is the review and revision of APD’s use of force policy suite. The
Parties and the monitor have devoted substantial attention to this
critical task over the past months. The main use of force policy was
approved by the monitor after the close of this reporting period. A
substantial amount of work remains to be done, and is currently in
progress, regarding completion of all related use of force policies. All
related Use of Force policies, e.g., definitions, etc. are still pending as
of the close of this reporting period. After the close of the reporting
period, the monitor and the chief of police worked through
outstanding issues with the pending use of force main policy (2-52)
and, as a result, APD was able to develop an acceptable version of
that policy.

The resolution of the use of force policies was a critical outstanding
issue. Other significant compliance issues outstanding are:

          1. Policies and training regarding CASA-related functions,
          such as use of force review and assessment, complaint
          investigations, and the Force Review Board processes;

          2. Re-integration of Force Review Board practices into the
          APD policing oversight process;

          3. Misconduct complaint intake, investigation, and
          adjudication;



                                                                                  5
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 8 of 239




         4. The Use of Force “backlog” being processed by
         members of the APD IA-Force Division;

         5. Training documentation, delivery, gap analysis, and
         assessment/evaluation issues;

         6. Community engagement and outreach; and

         7. Early intervention systems designed to identify officers
         who frequently engage in behaviors prohibited by policy and
         training;

Each of these areas is discussed in detail in the body of IMR-8.

3.2 Accomplishments

In the past year, APD has made substantive progress in developing a coherent
management strategy, identifying and prioritizing the critical issues confronting
APD (noted above), and crafting change strategies to remediate identified
problems. A great deal of work lies ahead; however, the current leadership at
APD has adopted a receptive and attentive attitude toward the change
processes that lie ahead. They have taken the first steps toward becoming a
data-driven organization that uses data and facts to assess issues, identify
potential solutions, and effect meaningful change. In addition, APD has taken
the following direct actions to move their compliance processes forward:

   ▪ Recruiting from outside the organization a new Academy Commander who
     possesses direct, successful experience in curriculum development,
     delivery, and assessment;

   ▪ Implementing a well-structured and staffed unit designed to reduce the
     long-standing backlog of use of force incidents;

   ▪ Researched and adapted implementation strategies informed by the
     experiences in other police agencies working through similar reform
     processes;

   ▪ Enhancement of the Compliance Bureau staffing and organization in a
     manner that should drastically improve compliance-related performance;

   ▪ Completion on initial work for restructuring the documentation of training
     processes, including improved training plans and revised internal
     responsibilities and processes;

   ▪ Strong movement toward community-based problem-oriented policing
     practices designed to address community concerns and priorities; and

                                                                                    6
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 9 of 239




   ▪ Reorganization and staffing of the Internal Affairs processes designed to
     improve the quality of internal investigations.

3.3 Persistent or Evolving Problem Areas

We note four persistent problem areas, most carried over from the previous
administration, but which present clear obstacles to effective compliance. These
include:

1. Development of a strong self-auditing function;

2. Issues relating to identification, assessment and action on events
constituting alleged policy or rule violations by sworn personnel within the
90-day limit established by union contract;

3. The use of “Additional Concerns Memos” to dispose of policy violation
issues, as opposed to actual findings and corrective action; and

4. An apparent “uptick” in filed “prohibited practice” complaints by the
police union (six new prohibited practice complaints are still pending
resolution as of the publication of this report).

4.0 Current Compliance Assessments

As part of the monitoring team’s normal course of business, it established
a base-line assessment of all paragraphs of the CASA for the
Independent Monitor’s first report, (IMR-1). This was an attempt to
provide the Parties with a snapshot of existing compliance levels and,
more importantly, to provide the Parties with identification of issues
confronting compliance as the APD continues to work toward full
compliance. As such, the baseline analysis is considered critical to future
performance in the APD’s reform effort as it gives a clear depiction of the
issues standing between the APD and full compliance. This report, IMR-
8, provides a similar assessment, and establishes a picture of progress
on APD goals and objectives since the last report.

4.1 Overall Status Assessment

Section 4.1 provides a discussion of the overall status of APD as of the
eighth reporting period. As of the end of the eighth reporting period, APD
continues to make progress overall, having achieved primary compliance
in 99.6 percent of the tasks it agreed to by implementation of the CASA
process with the Department of Justice. Primary compliance relates
mostly to development and implementation of acceptable policies
(conforming to national practices). APD is in 75.4 percent Secondary
Compliance as of this reporting period, which means that effective follow-
up mechanisms have been taken to ensure that APD personnel
                                                                                 7
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 10 of 239




understand the requirements of promulgated policies, e.g., training,
supervising, coaching, and disciplinary processes to ensure APD
personnel understand the policies as promulgated and are capable of
implementing them in the field. APD is in 59.2 percent Operational
compliance with the requirements of the CASA, which means that 95
percent of the time, field personnel either perform tasks as required by
the CASA, or that, when they fail, supervisory personnel note and correct
in-field behavior that is not compliant with the requirements of the CASA.

Figure 4.1.1, below depicts APD’s compliance performance over the last
six reporting periods.




4.2 Project Deliverables

Project deliverables are defined by the Settlement Agreement governing
the parties’ response to the CASA, (DOJ, the City, APD, and the
Albuquerque Police Officers’ Association (APOA). Each deliverable is
discussed in detail below in section 4.7.

4.3 Format for Compliance Assessment

The Monitor’s Reports are organized to be congruent with the structure of
the Agreement, and specifically reports, in each section, on the City’s and
APD’s compliance levels for each of the 276 individual requirements of
the CASA.

For example, the monitor’s reports will be structured into nine major
sections, following the structure of the Agreement:


                                                                              8
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 11 of 239




         I. Use of Force;

        II. Specialized Units;

        III. Crisis Intervention;

       IV. Policies and Training;

        V. Misconduct Complaint Intake, Investigation and Adjudication;

       VI. Staffing, Management, and Supervision;

       VII. Recruitment, Selection and Promotions;

      VIII. Officer Assistance and Support; and

       IX. Community Engagement and Oversight;

All future monitor’s reports will deal with each of these nine major areas
in turn, beginning with APD’s response and performance regarding
reporting, supervising, and managing its officers’ use of force during the
performance of their duties, and ending with APD’s efforts at community
engagement and its ability to facilitate community oversight of its policing
efforts.

4.4 Structure of the Task Assessment Process

Members of the monitoring team have collected data concerning the
APD’s compliance levels in a number of ways: through on-site
observation, review, and data retrieval; through off-site review of more
complex items, such as policies, procedures, testing results, etc.; through
review of documentation provided by APD or the City which constituted
documents prepared contemporaneously during the normal daily course
of business. While the monitoring team did collect information provided
directly by APD in response to the requirements of the Agreement, those
data were never used as a sole source of determination of compliance
but were instead used by the monitoring team as explanation or
clarification of process. All data collected by the monitoring team were
one of two types:

•   Data that were collected by using a structured random sampling
    process; or

•   Selecting all available records of a given source for the “effective
    date.”

Under no circumstances were the data selected by the monitoring team
based on provision of records of preference by personnel from the City or
                                                                               9
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 12 of 239




APD. In every instance of selection of random samples, APD personnel
were provided lists of specific items, date ranges, and other specific
selection rules, or the samples were drawn on-site by the monitor or his
staff. The same process will be adhered to for all following reports until
the final report is written.

4.5 Operational Definition of Compliance

For the purposes of the APD monitoring process, “compliance” consists
of three parts: primary, secondary, and operational. These compliance
levels are described below.

   •   Primary Compliance: Primary compliance is the “policy” part of
       compliance. To attain primary compliance, APD must have in
       place operational policies and procedures designed to guide
       officers, supervisors and managers in the performance of the tasks
       outlined in the CASA. As a matter of course, the policies must be
       reflective of the requirements of the CASA; must comply with
       national standards for effective policing policy; and must
       demonstrate trainable and evaluable policy components.

   •   Secondary Compliance: Secondary compliance is attained by
       implementing supervisory, managerial and executive practices
       designed to (and effective in) implementing the policy as written,
       e.g., sergeants routinely enforce the policies among field
       personnel and are held accountable by managerial and executive
       levels of the department for doing so. By definition, there should
       be operational artifacts (reports, disciplinary records, remands to
       retraining, follow-up, and even revisions to policies if necessary,
       indicating that the policies developed in the first stage of
       compliance are known to, followed by, and important to
       supervisory and managerial levels of the agency.

   •   Operational Compliance: Operational compliance is attained at
       the point that the adherence to policies is apparent in the day-to-
       day operation of the agency e.g., line personnel are routinely held
       accountable for compliance, not by the monitoring staff, but by
       their sergeants, and sergeants are routinely held accountable for
       compliance by their lieutenants and command staff. In other
       words, the APD “owns” and enforces its policies.

As is true, in the monitor’s experience, with all of these complex organizational
change projects, change is never simple or quick. A great deal of work lies
ahead. The monitoring team is committed to assisting APD command staff by
working closely with the APD in forging new, and revising old policies, articulating
clear guidelines and practices for APD’s intensive training of the department’s
supervisors and managers, assisting APD in building assessment tools designed
                                                                                 10
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 13 of 239




to identify problematic behaviors, and advising on “best practices” that can be
adapted by APD as it moves forward in its efforts to meet the individual and
global requirements of the CASA.

4.6 Operational Assessment

The following sections of the Monitor’s Eighth Report articulate processes
and findings related to each of the 2762 active elements of the CASA.

The APD and the City have agreed to comply with each of the articulated
elements. The monitoring team has provided the Parties with copies of
the team’s monitoring methodology (a 299-page document) asking for
comment. That document was then revised, based on comments by the
Parties. This document reflects the monitor’s decisions relative to the
parties’ comments and suggestions on the proposed methodology and is
congruent with the final methodology included in Appendix One of the
monitor’s first report3. The first operational paragraph, under this rubric,
is paragraph 14, as paragraph 13 is subsumed under paragraph 14’s
requirements.

4.6.1 Methodology

The monitor assessed the City and APD’s compliance efforts during the
eighth reporting period, using the Monitor’s Manual, included as Appendix
A, in the monitor’s first report (see footnote 3). The manual identifies
each task required by the CASA and stipulates the methodology used to
assess compliance.

4.7 Assessing Compliance with Individual Tasks

APD’s compliance with individual tasks for the eighth reporting is
described in the sections that follow.

4.7.1 – 4.7.3 Assessing Compliance with Paragraph 14, 15 and
16: Principles and Policies

The monitoring team currently is working with APD and the Parties to
develop an approvable revision to the Use of Force policy suite under
which APD currently works. At this point, APD has crafted a use of
force “main policy” that is acceptable to the monitoring team, and the
monitor has approved that policy (2-52). That policy was finalized

2 Tasks accruing to the United States or the Monitor were not included in this methodology, as
the monitor sees his role as evaluating APD and the City entities supportive of APD in meeting its
responsibilities under the CASA.
3 Available at: https://www.justice.gov/usao-nm/file/796891/download



                                                                                               11
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 14 of 239




and approved after the close of the eighth reporting period.
Additional work remains on use of force policy development, as
supporting policies are still pending.

We commend the leadership at APD for making the extra effort to
develop workable policy guidance dealing with use of force.

Over the course of our engagement with APD, our use of force case
reviews have consistently revealed serious deficiencies in the
oversight and accountability process, particularly with respect to force
reporting, supervisory-level investigations and chain of command
reviews. The use of force and investigations of use of force must
comply with the requirements of the CASA and applicable laws, and
must comport with best practices. Central to these investigations is
an assessment of each involved officer’s conduct to determine if the
conduct was legally justified and compliant with APD policy. As with
other reporting periods, the monitoring team spent an extensive
amount of time providing perspective, feedback and technical
assistance to APD personnel regarding responsibilities related to
reporting and investigating uses of force.

During this monitoring period, the monitoring team noted a significant
improvement in planning efforts and attention to detail designed to
better oversee the management of force investigations. During this
monitoring period, 50% of all supervisory force investigations initiated
between February 1 and July 31, 2017 have been completed. More
importantly, eighty-one percent of the supervisory force investigations
initiated during the first half of the monitoring period have been
completed and findings were made. These results provide an
assurance that the present backlog of force investigations dating
back to 2017 is not being compounded by the addition of a large
number of contemporary investigations to the backlog list.

When coupled with past training gaps, the CASA’s requirement to
periodically update the Use of Force suite of policies, which at the
end of this monitoring period have yet to be approved, will represent
another challenge to the progress made in overseeing force
investigations. In the next monitoring period, the monitoring team will
focus on how APD oversees force investigations and how it
determines if officers’ conduct “complied with APD policy,” especially
the new policies put into place.

Paragraphs 14, 15 and 16 remain only in Primary Compliance. One
of the reasons for this compliance status is the outstanding training
gaps which we noted in Paragraphs 87 and 88 of IMR-6. Similarly, in
this monitoring report we note in Paragraphs 86-88 that APD’s
revisions to the Use of Force suite of policies will extend use of force
                                                                           12
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 15 of 239




training into 2019. Therefore, Secondary Compliance cannot be
considered at this time. When considering the gaps noted in IMR-6
that still need to be addressed through training, and the introduction
of the new Use of Force suite of policies, Secondary Compliance for
Paragraph 14 cannot be considered until these training priorities are
satisfactorily addressed.

APD has introduced and codified the use of a Seven-Step Training
Cycle as its training development methodology, which should help
the Academy organize its work and manage the training needs of the
organization. We recommend, again, that APD personnel
responsible for organizational training review the feedback, technical
assistance and recommendations the monitoring team has provided
in past IMRs. Those reports are a valuable source of information to
ensure the future success in training. If ignored, APD will
undoubtedly experience more delays in obtaining Secondary
Compliance.

Based on past performance APD will retain Secondary Compliance status, but as
we note elsewhere, the promulgation of new policies and investigative
procedures related to uses and shows of force must be communicated through
effective training. We will look to the IMR-9 reporting period to ensure APD
communicates any new policies or policy provision requirements to its personnel.

Parenthetically, we note that APD’s latest training outline submitted to the
monitoring team regarding training for IA investigative personnel processing the
use of force backlog is a remarkable improvement over past practice. We find it
CASA-compliant and have approved it as written. Once all CASA-relevant
training is delivered using similar lesson plans, and effectively evaluated
internally (via testing or related procedures), APD will be in secondary
compliance on this process.

4.7.1Assessing Compliance with Paragraph 14

Paragraph 14 stipulates:

“Use of force by APD officers, regardless of the type of force, tactics, or
weapon used, shall abide by the following requirements:

a)   Officers shall use advisements, warnings, and verbal persuasion, when
     possible, before resorting to force;
b)   Force shall be de-escalated immediately as resistance decreases;
c)   Officers shall allow individuals time to submit to arrest before force is
     used whenever possible;
d)   APD shall explicitly prohibit neck holds, except where lethal force is
     authorized;
e)   APD shall explicitly prohibit using leg sweeps, arm-bar takedowns, or
     prone restraints, except as objectively reasonable to prevent imminent
     bodily harm to the officer or another person or persons; to overcome

                                                                                 13
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 16 of 239



     active resistance; or as objectively reasonable where physical removal
     is necessary to overcome passive resistance and handcuff the subject;
f)   APD shall explicitly prohibit using force against persons in handcuffs,
     except as objectively reasonable to prevent imminent bodily harm to the
     officer or another person or persons; to overcome active resistance; or
     as objectively reasonable where physical removal is necessary to
     overcome passive resistance;
g)   Officers shall not use force to attempt to effect compliance with a
     command that is unlawful;
h)   Pointing a firearm at a person shall be reported in the same manner as a
     use of force, and shall be done only as objectively reasonable to
     accomplish a lawful police objective; and
I)   immediately following a use of force, officers, and, upon arrival, a
     supervisor, shall inspect and observe subjects of force for injury or
     complaints of pain resulting from the use of force and immediately
     obtain any necessary medical care. This may require an officer to
     provide emergency first aid until professional medical care providers
     arrive on scene.”


Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance.

4.7.2 Assessing Compliance with Paragraph 15: Use of Force Policy
Requirements

Paragraph 15 stipulates:

“APD shall develop and implement an overarching agency-wide use of force
policy that complies with applicable law and comports with best practices.
The use of force policy shall include all force techniques, technologies, and
weapons, both lethal and less lethal, that are available to APD officers,
including authorized weapons, and weapons that are made available only to
specialized units. The use of force policy shall clearly define and describe
each force option and the factors officers should consider in determining
which use of such force is appropriate. The use of force policy will
incorporate the use of force principles and factors articulated above and
shall specify that the use of unreasonable force will subject officers to
discipline, possible criminal prosecution, and/or civil liability.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.3 Assessing Compliance with Paragraph 16: Weapons
Protocols


                                                                                14
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 17 of 239




Paragraph 16 stipulates:
In addition to the overarching use of force policy, APD agrees to develop and
implement protocols for each weapon, tactic, or use of force authorized by
APD, including procedures for each of the types of force addressed below.
The specific use of force protocols shall be consistent with the use of force
principles in Paragraph 14 and the overarching use of force policy.

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 14 - 16

 4.7.1-3a: Develop an approvable revision to the Use of Force policy suite,
including the now-approved 2-52.

4.7.1-3b: APD should develop and implement a comprehensive training
plan to simultaneously address all training gaps that are delaying
Secondary Compliance, to include the development of initial training for
the new use of force suite of policies that are being developed.

4.7.4 – 4.7.6 & 4.7.76 Assessing Compliance with Paragraphs 17-20 and 89:
Firearms Modifications and Training

The 2018 Firearms training cycle has been completed and the Firearms staff
have compiled extensive data to document all that is required, and all that they
have accomplished in order to meet or exceed the CASA requirements. We
view this as excellent work that easily could and should be emulated by other
APD staff as they consider how to respond to monitoring team findings.

96.5% of all APD personnel (873 of 905) completed firearms training. Personnel
who had not yet completed training were on various types of leave—Military, or
Family Medical Leave Act, etc. Upon returning, each officer will be required to
attend all missed training, including firearms, before being permitted to work.
APD is required to provide sufficient training courses to allow officers to gain
proficiency and meet firearms qualification requirements. During past site visits,
members of the monitoring team attended firearms training. APD Range Staff
have changed range hours to enable officers to practice firearms in a low-light
environment and have integrated monitoring team recommendations into its
policy and procedures. The firearms staff has added additional days and times
to allow more practice. In reviewing data related to failures to qualify, firearms
staff documents the referral to additional training for poorly performing shooters.
Following the 2018 Firearms Qualifications cycle, the monitoring team was
provided with data that showed at least 3 officers who failed to qualify and then
                                                                                    15
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 18 of 239




failed an immediate requalification attempt were ordered to surrender their
firearms and police vehicle and placed in an administrative position until they
returned to the range to qualify. Additionally, documentation was found that
officers failing to qualify with rifle or shotgun were required to surrender the
firearm until they returned to the range to qualify. The monitoring team sees this
as another positive example of a staff making changes in order to meet the
requirements of the CASA.
In response to CASA requirements and numerous recommendations from the
monitor, the chief of police commissioned the Audit Division to conduct the 2018
Firearms Audit—the results of which were submitted to the monitoring team.
The audits were conducted during eight sessions of day and low light firearms
qualifications. The monitoring team taking a 25% random selection of those
individuals in attendance. Data collected to determine CASA compliance were:

   •   Firearm Assignment (Officer name and Employee ID)
   •   Weapon Type, Make, Model, Caliber
   •   Serial number provided by Officer during qualification
   •   Serial number provided by Property list
   •   Verbal confirmation by Officer if all firearms they are qualifying with has
       been modified
   •   Verbal confirmation by Officer if all firearms they are qualifying with are
       agency approved firearms
Audit Findings:

   •   There were twelve occurrences where the Officer indicated their firearms
       had been modified.
   •   There were eighteen occurrences where the firearms have serial
       numbers that do not match with what was provided by Officers’ and what
       was listed in the Property Unit’s Inventory List.
   •   100% of the total firearms data provided by Officers’ are agency
       approved firearms.
   •   There were nineteen occurrences where the Inventory List provided by
       the Property Unit listed additional firearms assigned to the officer(s),
       however they did not have the firearms during their qualification date.
   •   There were sixteen occurrences where the Property Unit did not list
       firearms that the officer(s) were qualifying with during their qualification
       date.
   •   There were ten occurrences when the firearm, type, make, model did not
       match with what was provided by Officers’ and what was listed in the
       Property Unit’s Inventory List.
   •   There were six occurrences where the Officer could not provide the
       firearms serial number.
   •   There were five occurrences where the Officers’ name was not listed on
       the Property list, therefore the inventory information was unavailable to
       verify.

                                                                                     16
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 19 of 239




During earlier site visits the monitoring team was provided a copy of a normal
course of business interoffice memorandum from an APD Fiscal Officer to the
APD Planning unit, dated January 8, 2016, that verified that the required
tracking system is fully in place. APD also continued to work with the city
Department of Technology to upgrade the current system to enhance security
and streamline annual inventory procedures. The 2018 firearms audit, however,
highlighted numerous failures in the tracking system that need to be corrected in
order to elevate compliance levels.
In conducting a follow-up to the 2018 firearms audit, APD has found and
corrected many of the inconsistencies including problems when running reports
or queries with the Enterprise Learning Management System:

   •   The 12 occurrences of “modified” weapons were related to grips and
       sights, neither of which is considered a modification by SOP 2-3
       (Firearms and Ammunition Authorization).
   •   Historical data within ELMS was presented as current, thereby showing
       old firearm serial numbers attributed to an officer that had been
       returned/replaced. Once reconciled, related data fell within the CASA
       requirement of 95%.
A database for the Supervisors Monthly Inspection Report has been created and
is in use by APD supervisors. Monthly firearm inspection information is included
in this database; however, APD has not created a review/audit/reporting process
for this data. Collecting the inspections into a database is only the first step.
The monitoring team expects APD to utilize the data to identify and correct
violations of policy, if any. This would be required to attain Operational
Compliance.
Additionally, during the June 2018 site visit, members of the monitoring team
visited all six Area Commands and spoke with supervisors at each location.
Some supervisors were frank in their discussion of monthly inspections,
informing the monitoring team that there are both formal and informal
inspections, explaining that they do not in fact physically check every officer’s
weapons for make, model, serial numbers, modifications or ammunition every
month. Unless all supervisors are trained in the CASA and policy requirements
and in what is considered a firearm “modification”, and this training is exhibited
during every inspection, compliance cannot be attained.
The monitor makes note of no formalized audit/review/reporting or process for
authorized and modified weapons. Without it, APD has no way of knowing what
weapons/ammunition are being carried by its personnel in the field.
Secondary compliance would require APD to be able to point to specific training
for supervisors related to how they are expected to review these requirements
(by roll-call inspection, by “drive-by” in-field inspections, by OBRD review
comments, etc.) The monitoring team is not aware of any APD training, policy
or other mechanism currently established to affect such inspections, reviews,

                                                                                     17
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 20 of 239




and remediation, other than some policy and practice processes that require
official inspection of firearms used in officer-involved shootings. After-the-fact
inspections are not routinely viewed as acceptable policy.
4.7.4 Assessing Compliance with Paragraphs 17

Paragraph 17 stipulates:
“Officers shall carry only those weapons that have been authorized by the Department.
Modifications or additions to weapons shall only be performed by the Department’s
Armorer as approved by the Chief. APD use of force policies shall include training and
certification requirements that each officer must meet before being permitted to carry and
use authorized weapons.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance
4.7.5 Assessing Compliance with Paragraph 18: On-duty Weapons

Paragraph 18 stipulates:

“Officers shall carry or use only agency-approved firearms and ammunition while on
duty.”

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance
4.7.6 Assessing Compliance with Paragraph 19: On Duty Weapons

Paragraph 19 stipulates:
“APD issued Special Order 14-32 requiring all officers to carry a Department- issued
handgun while on duty. APD shall revise its force policies and protocols to reflect this
requirement and shall implement a plan that provides: (a) a timetable for
implementation; (b) sufficient training courses to allow officers to gain proficiency and
meet qualification requirements within a specified period; and (c) protocols to track and
control the inventory and issuance of handguns.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance
Recommendations for Paragraphs 17-19:

                                                                                            18
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 21 of 239




4.7.4-6a APD should evaluate modalities for developing formal
audit/review/reporting policy for “carry and use” assessments and
inspections regarding modified or altered weapons outlined in these
paragraphs, including known “successful” similar programs in other
police agencies, using modalities established for Completed Staff Work.

4.7.4-6b APD should provide specific training for supervisors in the
following areas identifying “weapons modifications”

4.7.4-6c Training supervisors in Monthly Inspection requirements (all
weapons/ammunition inspections should be a formal Training Academy
function).

4.7.4-6d APD should complete additional work to coordinate the Firearms
data with City IT, Property and the Training Academy.

4.7.7 Assessing Compliance with Paragraph 20: Weapons Qualifications

Paragraph 20 stipulates:

“Officers shall be required to successfully qualify with each firearm that they are
authorized to use or carry on-duty at least once each year. Officers who fail to qualify on
their primary weapon system shall complete immediate remedial training. Those officers
who still fail to qualify after remedial training shall immediately relinquish APD-issued
firearms on which they failed to qualify. Those officers who still fail to qualify within a
reasonable time shall immediately be placed in an administrative assignment and will be
subject to administrative and/or disciplinary action, up to and including termination of
employment.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance
4.7.8 Assessing Compliance with Paragraph 21: Firearms
Training

Paragraph 21 stipulates:

“APD training shall continue to require and instruct proper techniques for un-
holstering, drawing, or exhibiting a firearm.”

APD SOPs related to use of force policies remain under negotiation. Over the
course of our engagement with APD, our use of force case reviews have
consistently revealed serious deficiencies in the oversight and accountability
process, particularly with respect to force reporting, supervisory-level
investigations, and chain-of-command reviews. The use of force and
investigations of force by APD personnel must comply with applicable laws and

                                                                                          19
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 22 of 239




comport to best practices. Central to these investigations shall be a
determination of each involved officer’s conduct to determine if the conduct was
legally justified and compliant with APD policy. During this reporting period, as
with other reporting periods, the monitoring team, during its January, March and
June 2018 site visits spent an extensive amount of time providing perspective,
feedback and technical assistance to APD personnel regarding responsibilities
related to the reporting and investigation of uses of force.

Since APD has been unable to achieve secondary compliance because of
lingering training gaps, and the fact that the revisions pertinent to this paragraph
were introduced while APD remained in non-compliance, the new policy
provisions had a direct impact on APD’s secondary compliance status for past
reporting periods.


Results

APD has begun the required process to update and adjust the Use of Force suite
of policies, which will extend use of force training into 2019. Therefore,
secondary compliance cannot be considered at this time. When considering the
training gaps noted in IMR-6 that still need to be addressed through training, and
the introduction of the new Use of Force suite of policies, secondary compliance
for Paragraph 21 cannot be considered until these training priorities are
satisfactorily addressed. APD has introduced and codified the use of a 7-Step
Training Cycle as its training development methodology, which should help the
Training Academy organize its work and manage the training needs of the
organization. We strongly recommend that APD personnel responsible for
organizational training review the feedback, and technical assistance and
recommendations the monitoring team has provided in past IMRs. Those reports
are a valuable source of information to ensure future success in training. If
ignored, APD will undoubtedly experience more delays in obtaining secondary
compliance.

We have determined that Primary Compliance is retained for this reporting
period, based on a previously approved force policy. We strongly recommend
that APD personnel responsible for this paragraph review past feedback,
technical assistance and recommendations the monitoring team has provided.

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 21:

4.7.8a: Review past monitor’s reports for recommendations related to this
paragraph and assess each recommendation to assess its continued
validity.
                                                                                  20
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 23 of 239




4.7.8b: For those past recommendations APD deems valid, implement
them as written.

4.7.8c: For those past recommendations APD deems not valid, develop
alternative strategies to reach the necessary milestones for training,
supervision, and oversight that will have the desired effect in the field.

4.7.9 Assessing Compliance with Paragraph 22: Firearm Discharges from
Moving Vehicles

Paragraph 22 stipulates:

“APD shall adopt a policy that prohibits officers from discharging a firearm
from a moving vehicle or at a moving vehicle, including shooting to disable a
moving vehicle, unless an occupant of the vehicle is using lethal force, other
than the vehicle itself, against the officer or another person, and such action
is necessary for self-defense, defense of other officers, or to protect another
person. Officers shall not intentionally place themselves in the path of, or
reach inside, a moving vehicle.”

Methodology

The monitor was finally able to approve APD’s proffered version of its use of
force policy.

The monitor and the chief of police have had substantive and productive
discussions about what remains to be done. At this point, APD and the monitor
are in basic agreement regarding what the final version of the revised use of
force policy suite should look like. After the close of the monitoring period, the
monitor and the parties were able to reach consensus on a workable use of force
policy, 2-52. All supporting policies remain “under development.”

We commend the leadership at APD for making this extra effort to develop
workable policy that addresses use of force.

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendation for Paragraph 22:

Recommendation 4.7.9: APD should continue its current trajectory
regarding development of an acceptable use of force policy suite.

4.7.10 Assessing Compliance with Paragraph 23: Tracking
Firearm Discharges

                                                                                  21
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 24 of 239




Paragraph 23 stipulates:

“APD shall track all critical firearm discharges. APD shall include all critical
firearm discharges and discharges at animals in its Early Intervention
System and document such discharges in its use of force annual report.”

Methodology

Frequent readers of the monitor’s reports are aware of the fact that tracking
firearms discharges by APD personnel has been problematic in the past. The
new administration at APD has developed meaningful and—based on the
monitor’s recent evaluations—accurate reporting systems for incidents of
firearms discharges. Those data were used extensively for the latest version of
the “298 Report,” which reports, among other items uses of force and firearms
discharges. While the data are available, and based on the monitoring team’s
analysis, are reliable and valid, they have yet to be “ported over” to the Early
Intervention System.

APD continues to experience reliability, validity, and functionality problems with
its off-the-shelf EIS system. Based on the monitor’s direct conversations with
those responsible for implementing the EIS package of related sub-systems, it
has proven unreliable, cumbersome, and ineffective. While accurate data is
available to APD from newly engineered data collection and analysis systems
used by the Compliance Bureau, the department’s Early Intervention System has
proven ineffective and of extremely low utility. As was often the case with APD in
the past, the city purchased a potentially highly-sophisticated, elaborate and
difficult to implement and use “packaged” system. That system has proven all
but impossible to configure to accomplish the relatively simple tasks required by
the CASA. After-purchase support, according to the APD staff who are tasked
with using the system, is virtually non-existent. Reportedly, even obtaining a
copy of the “users manual” has proven problematic.

Results

        Primary:     In Compliance
        Secondary: Not In Compliance
        Operational: Not in Compliance

Recommendations for Paragraph 23:

4.7.10a. Consider an external review and assessment of existing EIS
processes and meld the results into recommendations regarding a “way
forward” with existing processes, or development of a new system or
adaptations to the existing systems.



                                                                                   22
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 25 of 239




4.7.10b: Avoid the temptation to purchase a complex, complicated,
difficult to learn and use system (such as the current system) and
consider a system that meets current CASA requirements, is expandable
and adaptable, allowing APD to grow the system as future needs are
identified.

4.7.11 – 4.7.25 Assessing Compliance with Paragraphs 24-38:
Use of ECWs

During past reporting periods, the monitoring team conducted in-depth reviews
with APD personnel of APD use of force cases that involved the use of ECWs.
The results of those case reviews were communicated to APD for consideration
as they continued to implement new policy provisions through training and
operational oversight. APD’s subsidiary policy on Electronic Control Weapons
(ECW) was approved by the monitor and DOJ in January 2016, bringing APD
into policy compliance on CASA requirements in Paragraphs 24 through 36.
That policy is currently due for review and revision.

The monitoring team reviewed APD training materials for the 2017 Use of Force
Training Program-Phase I, (which included ECW recertification) that was
completed by APD personnel (98.5%), and found the training incorporated the
provisions of the CASA. The 2018 ECW training cycle begins in August 2018.

APD’s past performance shows that the department has met operational
compliance in each of the ECW cases reviewed by the monitoring team. In
each of the reviewed cases, APD officers were faced with sometimes complex
sets of circumstances but were observed to use their ECW in a manner that
complied with APD policy, legal standards and conformed with CASA
requirements.

The monitoring team note that the attention that officers demonstrated in
ensuring follow-up medical treatment was provided for people exposed to an
ECW was excellent. APD officers were seen to routinely and immediately seek
medical attention in cases involving ECW deployment.

We were provided with APD’s 2019 Annual Audit Plan. A new organizational
structure within APD now includes a Compliance Division and the Performance
Metrics Unit. This unit is responsible for drafting the audit plan.

Based on the review of APD’s planning, we believe APD has developed a
comprehensive matrix and protocol to conduct directed, quarterly audits of ECW
data. Likewise, APD's audit coordinator delivered a comprehensive assessment
of audit findings to the chief of police in the form of an internal memo entitled,
"Electronic Control Weapon Download Data Audit.” The memorandum
specifically indicated that the purpose of the audit was to assess compliance
with department policies and procedures as they relate to quarterly ECW
downloads, spark test protocols, and the comparison of ECW download data to
                                                                                23
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 26 of 239




use of force reports.4 The chief of police was provided specific, actionable
recommendations based on the outcomes of the assessment.

If replicated and continued, this audit methodology and findings will stand as a
strong foundation for APD to demonstrate operational compliance with respect
to directed audits conducted at the organizational level. The report presented to
the monitoring team included an outline of its methodology, a summary of
findings, specific objectives, and comparison data that were used to assess
reported use and show of force reports. The report contained specific findings
that led to recommendations to the chief of police concerning potential follow-up
actions he could take. The compliance audit mirrors many of the audit
processes utilized by the monitoring team, and outcome variables are directly
tied to CASA requirements.

During its next site visit, the monitoring team will again meet with personnel
responsible for the provisions of these paragraphs to determine what follow-up
activities occurred as a result of this audit-- specifically, what APD did in
response to the recommendations of the ECW use audit. The ultimate value of
the audit will be found in follow-up activities wherein APD should demonstrate
they have "closed the loop" on their assessments. The follow-up activities will
show if APD has the capacity to replicate this process in the future and reveal if
the program has a meaningful place in an overarching oversight and
accountability process.

Work remains for APD to reach full compliance with paragraphs 37 and 38.
While APD has developed the makings of a comprehensive, directed audit
program, the steps they took need to be codified in written policy or procedures,
and followed up by implementation and routinization of current and suggested
policy and practice. Absent these steps, their positive activities could end up
being an ad hoc assessment and not a required and routine process. The
monitoring team has not been provided evidence (as of the close of this
reporting period) that procedures and policy have been developed for random
reviews of ECW data.

During its last two site visits, the monitoring team found APD’s auditing team to
be engaged and invested in the development of procedures to meet the
provisions of Paragraph 37 and 38. That said, APD still has unresolved issues
regarding “random and directed audits.” Processes need to be developed,
articulated in written policy, and supported with protocols that guide the audit
unit as it compares operational requirements with operational practice, allowing
the audit unit to identify and address any discrepancies in audit reports via
recommendation of training or retraining, follow-up, or discipline.

During the June 2018 site visit members of the monitoring team observed that
APD is collecting the data required to make these critical assessments. We



                                                                                 24
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 27 of 239




believe that the audit unit has the talent and capability to accomplish these
tasks.

As noted in previous monitoring reports, Paragraph 38 stipulates that APD
conduct several types of analyses to determine critical factors involved in ECW
usage. These include: the level of ECW use over time; the rate of suspect and
officer injuries in relation to the rate of ECW use; and the effect of ECW
“painting and arcing” on compliance rates. The type of analytical capabilities to
perform such assessments require specific skill sets and training. While
statistical computations may be possible, the analytic assessment of the data
(i.e. determining what the data mean) requires an expertise in data analysis.

As we noted in prior reports, we believe there are APD personnel capable of
doing the required analysis with appropriate direction, training, and expert
support. However, because of the type of assessments being conducted, the
mere use of statistics, without a deeper review of the individual circumstances
behind the use of an ECW during an event, will not be likely to reveal
meaningful information that the organization can act upon. We strongly
recommend these data be subjected to meaningful statistical analysis and
interpretation.

During past reporting periods, the monitoring team conducted in-depth reviews
of APD use of force cases involving the use of Electronic Control Weapons
(ECWs). The results of those case reviews, along with the implementation of
policy provisions through training and operational oversight, resulted in
operational compliance for Paragraphs 24 through 36.

During this monitoring period (February 1 through July 31, 2018) APD case
ledgers revealed 55 cases in which an ECW was utilized. In March 2018, the
monitoring team reviewed six ECW cases, slightly over a 10 percent random
sample. During a site visit in March 2018, the monitoring team discussed many
of these cases in depth with various members of APD. The monitoring team has
since reviewed three more ECW cases. The purpose for choosing these three
ECW cases is that they were all reviewed by the Backlog Review Team of the
Compliance Bureau’s Internal Affairs – Force Division, and thus provide some
insight into the effectiveness of that unit. The cases reviewed, and a short
synopsis of each case is listed below:

[IMR-8-1] (Show of Force Investigation)

Police assembled a team of six officers to respond to a call for a fugitive with an
outstanding warrant for aggravated assault with a deadly weapon. The officers
proceeded to the fugitive’s residence with a tactical plan inclusive of a force
array with tactical weapons. Upon arrival at the residence, the fugitive fled the
location on foot. A foot chase ensued, and when the fugitive stopped running
after stumbling to the ground behind a fence, “less-than-lethal” force was used
in addition to an officer using a show of force with an ECW. The officer in this
                                                                                  25
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 28 of 239




case appropriately transitioned from a firearm to an ECW. The officer
announced he was utilizing an ECW and painted the fugitive with the ECW laser
to ensure the fugitive did not flee again as officers were attempting to reach the
fugitive in a fenced-in area not immediately accessible to on-scene officers. An
on-scene supervisor conducted the Show of Force investigation on the ECW
display and deemed it to be an in-policy Show of Force. This was affirmed by
the Backlog Review Team. A different supervisor conducted a Supervisory Use
of Force investigation on the use of less-than-lethal force by another officer at
the scene of the apprehension.

[IMR-8-2] (Supervisory Use of Force Investigation)

Police were dispatched to a local business for a reported shoplifting. The
suspect was known to employees of the business from past incidents, a fact that
was reported to the officers. The suspect left the establishment and when
confronted began to run from the officers. The suspect then got onto a bicycle
and was chased by officers for the next several minutes. At one point, there
was an attempt by an officer (non-APD) to use an ECW on the suspect while he
was still riding the bicycle, but it was not effective. An APD officer encountered
a male in the general vicinity who partially matched the description of the
suspect who was being sought. Ultimately, the person approached proved to
not be the shoplifting suspect. He was detained and during his interaction with
the officer he also ran, with the officer in a foot pursuit. While the second
individual was still running, he was Tased from behind and fell to the ground.
He was taken into custody with no other force being used.

The original chain of command reviews found the use of force on the second
individual to be in compliance with APD policy. The APD Backlog Review Team
reviewed the case and noted numerous policy violations, including an out of
policy use of force (the use of the ECW on a fleeing person). We note here, as
we do frequently in this report, and have done often in past reports, that a
substantial number of supervisory force investigations fail to carefully assess,
analyze, and “call” out-of-policy uses of force. We do note, however, that the
backlog review team established by APD identified these issues independently
of the monitoring team.

Nevertheless, this is a critical shortfall in field supervisory practice that must be
addressed before APD can come into compliance with the CASA. On-scene
supervisors must eventually be trained, supervised, and counseled, and where
necessary, disciplined for failures in their assessments of their officers’ uses of
force.

[IMR-8-3] Supervisory Use of Force Investigation

Police were dispatched to a report that an individual was throwing rocks at a
security guard after being asked to leave a property. An officer saw a person who
fit the description of this person walking on the sidewalk. The officer stopped and
                                                                                        26
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 29 of 239




exited his patrol vehicle and began to immediately yell to the person to stop. The
person continued walking, then ran, with the officer in pursuit on foot and yelling
for the individual to stop running. After crossing an intersection, the individual
stopped, dropped his bags, and the officer pointed his handgun at the individual
and continued telling yelling at him to get on the ground. The individual had no
weapons in his hands and did not threaten the officer. No other persons were
visible in the area. The individual picked up his bags off the sidewalk and began
to walk away from the officer. The officer transitioned to his Taser, advised the
person he would Tase him if he did not get down on the ground, then deployed
his Taser seconds later, striking the individual in the back. This was deemed to
be an in-policy use of force with the ECW by the investigating supervisor, but
upon review of the Lieutenant, the ECW use was deemed out of policy. The
lieutenant and commander requested a letter of reprimand for the officer and
additional ECW training. The Backlog Review Team affirmed the out of policy
use of the ECW in this case.

Based on our review, we have determined APD has continued operational
compliance for Paragraphs 24 through 36. During future discussions, and during
our next site visit, the monitoring team will use these case reviews as an
opportunity to inform further discussions with the IA Force Investigation Division.
Our intention will be to give technical assistance to APD as they continue to
refine their use of force case assessments. There are still opportunities to
increase APD’s capability in this area; however, we see significant progress in
the quality of assessments by the IA Force Division. We will be particularly
interested in the remedy APD applies to cases in which lower level reviews were
deficient, or failed to follow policy, and when officers violate policies that are
focused on the requirement to use reasonable force.

4.7.11 Assessing Compliance with Paragraph 24

Paragraph 24 stipulates:

“ECWs shall not be used solely as a compliance technique or to overcome
passive resistance. Officers may use ECWs only when such force is
necessary to protect the officer, the subject, or another person from physical
harm and after considering less intrusive means based on the threat or
resistance encountered. Officers are authorized to use ECWs to control an
actively resistant person when attempts to subdue the person by other
tactics have been, or will likely be, ineffective and there is a reasonable
expectation that it will be unsafe for officers to approach the person within
contact range.”

Results

Primary:     In Compliance
Secondary: In Compliance
Operational: In Compliance


                                                                                 27
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 30 of 239




4.7.12 Assessing Compliance with Paragraph 25: ECW Verbal
Warnings

Paragraph 25 stipulates:

“Unless doing so would place any person at risk, officers shall issue a verbal warning to
the subject that the ECW will be used prior to discharging an ECW on the subject. Where
feasible, the officer will defer ECW application for a reasonable time to allow the subject to
comply with the warning.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance



4.7.13 Assessing Compliance with Paragraph 26: ECW
Limitations

Paragraph 26 stipulates:

“ECWs will not be used where such deployment poses a substantial risk of serious
physical injury or death from situational hazards, except where lethal force would be
permitted. Situational hazards include falling from an elevated position, drowning, losing
control of a moving motor vehicle or bicycle, or the known presence of an explosive or
flammable material or substance.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.14 Assessing Compliance with Paragraph 27: ECW Cycling

Paragraph 27 stipulates:

“Continuous cycling of ECWs is permitted only under exceptional circumstances where it
is necessary to handcuff a subject under power. Officers shall be trained to attempt
hands-on control tactics during ECW applications, including handcuffing the subject
during ECW application (i.e., handcuffing under power). After one standard ECW cycle (5
seconds), the officer shall reevaluate the situation to determine if subsequent cycles are
necessary. Officers shall consider that exposure to the ECW for longer than 15 seconds
(whether due to multiple applications or continuous cycling) may increase the risk of
death or serious injury. Officers shall also weigh the risks of subsequent or continuous
cycles against other force options. Officers shall independently justify each cycle or
continuous cycle of five seconds against the subject in Use of Force Reports.”


                                                                                           28
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 31 of 239




Results

                    Primary:     In Compliance
                    Secondary: In Compliance
                    Operational: In Compliance

4.7.15 Assessing Compliance with Paragraph 28: ECW Drive-Stun Mode

Paragraph 28 stipulates:

“ECWs shall not be used solely in drive-stun mode as a pain compliance
technique. ECWs may be used in drive-stun mode only to supplement the
probe mode to complete the incapacitation circuit, or as a countermeasure
to gain separation between officers and the subject, so that officers can
consider another force option.”

Results

        Primary:     In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.16 Assessing Compliance with Paragraph 29: ECW
       Reasonableness Factors

Paragraph 29 stipulates:

“Officers shall determine the reasonableness of ECW use based upon all
circumstances, including the subject’s age, size, physical condition, and the
feasibility of lesser force options. ECWs should generally not be used
against visibly pregnant women, elderly persons, young children, or visibly
frail persons. In some cases, other control techniques may be more
appropriate as determined by the subject’s threat level to themselves or
others. Officers shall be trained on the increased risks that ECWs may
present to the above-listed vulnerable populations.”

Results

        Primary:     In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.17 Assessing Compliance with Paragraph 30: ECW
Targeting

Paragraph 30 stipulates:

“Officers shall not intentionally target a subject’s head, neck, or genitalia,
except where lethal force would be permitted, or where the officer has


                                                                                 29
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 32 of 239



reasonable cause to believe there is an imminent risk of serious physical
injury.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.18 Assessing Compliance with Paragraph 31: ECW
Restrictions

Paragraph 31 stipulates:

“ECWs shall not be used on handcuffed subjects, unless doing so is
necessary to prevent them from causing serious physical injury to
themselves or others, and if lesser attempts of control have been
ineffective.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.19 Assessing Compliance with Paragraph 32: ECW Holster

Paragraph 32 stipulates:

“Officers shall keep ECWs in a weak-side holster to reduce the chances of
accidentally drawing and/or firing a firearm.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance


4.7.20 Assessing Compliance with Paragraph 33: ECW
Certifications

Paragraph 33 stipulates:

“Officers shall receive annual ECW certifications, which should consist of
physical competency; weapon retention; APD policy, including any policy
changes; technology changes’ and scenario- and judgment-based training.”

Results
                                                                             30
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 33 of 239




       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.21 Assessing Compliance with Paragraph 34: ECW Annual
Certification

Paragraph 34 stipulates:

“Officers shall be trained in and follow protocols developed by APD, in
conjunction with medical professionals, on their responsibilities following
ECW use, including:

a)     removing ECW probes, including the requirements described in
       Paragraph 35;
b)     understanding risks of positional asphyxia, and training officers to
       use restraint techniques that do not impair the subject’s respiration
       following an ECW application;
c)     monitoring all subjects of force who have received an ECW
       application while in police custody; and
d)     informing medical personnel of all subjects who: have been
       subjected to ECW applications, including prolonged applications
       (more than 15 seconds); are under the influence of drugs and/or
       exhibiting symptoms associated with excited delirium; or were kept in
       prone restraints after ECW use.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.22 Assessing Compliance with Paragraph 35

Paragraph 35 stipulates:

“The City shall ensure that all subjects who have been exposed to ECW
application shall receive a medical evaluation by emergency medical
responders in the field or at a medical facility. Absent exigent circumstances,
probes will only be removed from a subject’s skin by medical personnel.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.23 Assessing Compliance with Paragraph 36: ECW
Notifications

                                                                                  31
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 34 of 239




Paragraph 36 stipulates:

“Officers shall immediately notify their supervisor and the communications
command center of all ECW discharges (except for training discharges).”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.24 – 4.7.25 Assessing Compliance for Paragraph 37-38

Paragraphs 37-38 of the CASA address auditing and analysis requirements that
APD must meet related to ECW:

   •   Paragraph 37: ECW Safeguards
   •   Paragraph 38: ECW Reporting

The monitoring team has spent an extensive amount of time providing
perspective, feedback and technical assistance to APD’s Audit and Assessment
Unit (AAU) personnel during its January, March and June 2018 site visits. We
met with members responsible for the tasks associated with compliance with
Paragraphs 37 and 38, and, as in the past, the monitoring team found the team
APD has assembled within AAU to be among the most progressive in the
organization. As we would expect, the team simply thinks differently than most
APD organizational units, and routinely engages in activities that help define the
scope of issues APD faces by using systematic approaches to case review, data
collection, and data analysis.

AAU spent the majority of this monitoring period writing a draft policy and audit
plan and assembling data sets with the ultimate goal of better informing
organizational decision makers. The monitoring team has long believed that if
APD properly staffed, supported and leveraged the work product and capabilities
of AAU personnel, they would see significant progress toward CASA compliance.
AAU has been compiling and structuring data so that organizational leaders can
visualize project “chokepoints” that could be hindering APD’s progress. These
data sets will allow APD to draw inferences that can help them properly allocate
resources and reduce long-standing inefficiencies. The work product provided to
the monitoring team by AAU, while still being fully developed, is the most
comprehensive and professionally developed staff work we have reviewed to
date.

In the past, the monitoring team has commented repeatedly on the need for APD
to develop comprehensive matrices and protocols to conduct directed, quarterly
audits of ECW data. Likewise, approximately two years ago APD's (then) Audit

                                                                                32
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 35 of 239




Coordinator delivered a comprehensive assessment of audit findings to the chief
of police in the form of an internal memo entitled, "Electronic Control Weapon
Download Data Audit.” The memorandum specifically indicated that the purpose
of the audit was to assess compliance with requirements of the CASA. The
report provided specific, actionable recommendations, but we were unable to
identify any data to suggest that the report had any meaning to the former
leadership to the organization. At the time we wrote, “The ultimate value of the
audit will be found in follow-up activities wherein APD should demonstrate they
have ‘closed the loop’ on their assessment. The follow-up activities will show if
APD has the capacity to replicate this process in the future and reveal if the
program has a meaningful place in an overarching oversight and accountability
process.” We are aware of no meaningful internal response to our
recommendations by the previous APD leadership.

In stark contrast to this past failure, the new AAU has provided draft SOP 8-2
“Audit and Assessment Unit” for our review. That document has several key
provisions:

   1. AAU coordinates and conducts audits in accordance with Generally
      Accepted Government Auditing Standards (GAGAS) and assessments.
   2. Auditors who encounter internal or external “Threats to Independence,” or
      efforts to interfere with or limit the scope of an audit will immediately notify
      their supervisor within the unit.
   3. AAU shall have full and unrestricted access to all departmental functions,
      data, records (manual or electronic), physical property and personnel who
      may be relevant to an audit or assessment, unless specifically prohibited
      in writing by the chief of police for matters of homeland security requiring a
      security clearance.
   4. If an audit report includes recommendations, a formal response with an
      action is required from the affected commander(s), including target dates
      for implementation for the recommendation to AAU within 14 calendar
      days.

In addition to reviewing draft SOP 8-2, the monitoring team was provided a
preliminary 2019 Annual Audit Plan and a comprehensive Standard Operating
Procedure Risk Assessment matrix for review. We have always believed there
were APD personnel capable of doing the necessary analyses required of the
CASA if they were given appropriate direction, training, and support. Having
reviewed these preliminary documents, we conclude that members of APD’s
AAU are demonstrating the proper enthusiasm, ability and acumen to conduct
auditing functions needed for CASA compliance. In fact, AAU is not confining its
role, and instead is looking across the entire CASA with a strategic approach to
its auditing role.

AAU has completed an assessment of each organizational SOP for the
frequency an SOP provision may be encountered, and the risk associated with
that policy provision. That type of critical thinking is not commonly found in law
                                                                                     33
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 36 of 239




enforcement agencies and is highlighted here to amplify our belief that AAU
could have a profound impact on APD compliance if implemented properly and
provided the staffing and tools necessary to meet its articulated responsibilities.

In the past, we recommended that APD consider developing a comprehensive
“auditing plan” to ensure all the relevant CASA requirements are covered and
redundancies of effort are eliminated. AAU presented the monitoring team with a
“Preliminary 2019 Annual Audit Plan” that identifies thirty (30) separate APD
policies related to CASA compliance and provides tentative timelines and the
time allocation (hours of work) that will be necessary to complete an audit of
each SOP. The plan also provides the aggregate total hours for the entire group
of policies to be completed. This information will be helpful to APD leadership
when they are determining the proper staffing that will be needed to accomplish
the tasks associated with the audit plan. The information we were provided
indicated it will require approximately 4,500 work hours to complete the tasks in
the 2019 Annual Audit Plan. That is more than 112 work-weeks, not including
the many other tasks that are assigned to AAU personnel.

The work envisioned by the AAU is very similar to that currently engaged in by
the monitoring team. Once the audit processes are fully implemented, and the
AAU fully staffed and organized, APD will be in a position to identify and address
problems before the monitoring team identifies issues in its reporting processes.
APD will then have a clear roadmap regarding how to address obstacles to full
compliance. If APD will address the issues prior to notice by the monitoring
team, this is the very definition of operational compliance. Adequate staffing will
be critical for this unit, as will be appropriate authority and access to critical data,
reports, and information.

In the IMR-9 reporting period, the monitoring team will focus on the final approval
of SOP 8-2, the advancement of training of that SOP, and development of
protocols to meet the specific provisions of these CASA paragraphs. APD
should focus attention on the provisions in Paragraph 38: i.e., “Analysis of this
data shall include a determination of whether ECWs result in an increase in the
use of force, and whether officer and subject injuries are affected by the rate of
ECW use” and “APD shall track all ECW laser painting and arcing and their
effects on compliance rates as part of its data collection and analysis.” All the
provisions of Paragraph 38 must be met, but we highlight these two to ensure
they are given proper attention as AAU continues to develop its plans. Compiling
comprehensive data to support the proper analysis to meet these two CASA
provisions may require their own assessment plan.

The monitoring team is optimistic about the progress APD has made with the
AAU and feel that the attitudes and abilities of the unit will reap benefits
organization-wide. We see a great opportunity for APD to build a strong internal
capacity to collect and analyze data and provide informed recommendations to
APD decision makers. Given proper staffing and support, this unit could reveal
itself as a centerpiece of organizational reform. We recommend that APD
                                                                                      34
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 37 of 239




leadership regularly assess the workload and staffing of AAU. As their workload
increases, and the products they create provide more and more benefits across
APD, there will be a strong propensity from operational units to seek out their
assistance. If not managed properly, that response to their work could
overburden their staff and reduce their effectiveness .

APD maintains its Primary Compliance status for these two paragraphs for this
reporting period; however, the monitoring team believes that with internal
support, AAU is certainly capable of achieving Secondary and Operational
Compliance in the near future. We are very encouraged that past
recommendations that were given by the monitoring team related to complying
with these paragraphs are being acted upon by AAU and APD command. This
process alone could serve as a meaningful guide to other key management
personnel at APD.

Issues with APD’s chosen “early warning system,” formerly captioned EIRS, have
been widely reported in past monitor’s reports. At times data have been
deliberately mis-reported or not reported at all. This is an issue that has yet to be
resolved, due in part to problems with the chosen automated information system.
We have discussed these issues with APD, and while they are aware of the
problems and issues, there is little consensus as to how to move forward. Based
on our knowledge of the current system, the lack of “technical support” from the
vendor, and, incredibly, the reported lack of system documentation (users’
manuals, etc.) available for the present system, APD may be well-suited to
consider moving to a less-sophisticated but CASA-congruent database.

The current system was purchased as a state-of-the-art management system,
but has proven unmanageable. We have discussed several options with
program managers for the current EIRS, but to date have noted very little
progress in decision-making regarding alternative methods to reach compliance
with Paragraph 37. This needs to be a high priority for APD as it moves from the
current system to one that is functional, or is able to divine “fixes” to the current
system. The choice to be made is dichotomous: Fix the current system or scrap
it in favor of a different (preferably field-proven) system.

It is clear to members of the monitoring team that the paradox regarding the
current EIRS is beyond the scope of the abilities of current staff, none of whom
are deeply schooled in program analysis, design, coding, assessment, and
integration. This issue, of necessity, needs to be elevated to City data services
for resolution. In the interim, we highly recommend that APD visit with Seattle,
New Orleans, and Cleveland to assess if those jurisdictions have workable
systems that can be adopted. Compliance for paragraphs 37 and 38 are listed
below.

4.7.24 Assessing Compliance with Paragraph 37: ECW
Safeguards

                                                                                   35
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 38 of 239




Paragraph 37 stipulates:

“APD agrees to develop and implement integrity safeguards on the use of
ECWs to ensure compliance with APD policy. APD agrees to implement a
protocol for quarterly downloads and audits of all ECWs. APD agrees to
conduct random and directed audits of ECW deployment data. The audits
should compare the downloaded data to the officer’s Use of Force Reports.
Discrepancies within the audit should be addressed and appropriately
investigated.”

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.25 Assessing Compliance with Paragraph 38: ECW
Reporting

Paragraph 38 stipulates:

“APD agrees to include the number of ECWs in operation and assigned to
officers, and the number of ECW uses, as elements of the Early Intervention
System. Analysis of this data shall include a determination of whether ECWs
result in an increase in the use of force, and whether officer and subject
injuries are affected by the rate of ECW use. Probe deployments, except
those described in Paragraph 30, shall not be considered injuries. APD shall
track all ECW laser painting and arcing and their effects on compliance rates
as part of its data collection and analysis. ECW data analysis shall be
included in APD’s use of force annual report.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 37 and 38:

4.7.24-25a: APD should commission a “working group” from
City data processing, APD Internal Affairs, APD Compliance
Bureau and other related stakeholders who use, or would use,
the EIRS system. This working group should be tasked with
identifying: 1.) Current goals and objectives of the EIRS system
design; 2.) Current absolute needs from the EIRS system related
to “must have” components; 3.) Realistic “future needs”
identified by adding to the “must haves” all CASA-required
capacities; and 4.) a general description of probable needs over
the next 5 years. This may require contracting with a systems-
design firm or other outside resource.
                                                                                36
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 39 of 239




4.7.24-25b: Given the results of the process outlined in 4.7.2a,
develop or purchase or develop a system that will be capable of
meeting specified goals and objectives, and capable of meeting
projected 5-year goals and objectives.

4.7.24-25c: “Build” or purchase a system that will meet
identified “must have” needs and is expandable to meet
identified future “must have” needs.

4.7.24-25d: APD should obtain outside input from Seattle PD,
New Orleans PD, and Cleveland PD regarding their actions in
response to similar language in their consent decrees;

4.7.24-25e: APD should consult with, and document
recommendations from the City’s data management division
regarding whether the current system is salvageable, and if not,
should consider moving to systems in use in other agencies
currently undergoing DOJ-related reform processes that offer
better chances for success than the current EIRS.

4.7.26 – 4.7.27 Assessing Compliance with Paragraph 39-40:
Crowd Control Policies and After-Action Reviews.

Paragraphs 39-40 of the CASA address requirements that APD must meet
related to crowd control policies, and the management and supervision of APD
responses to events involving mass demonstrations, civil disturbances and other
crowd situations. While the policies apply to all APD officers, the tasks
associated with Paragraphs 39 and 40 are overseen by members of the APD
Emergency Response Team (ERT).

As with other reporting periods, the monitoring team has spent time during this
reporting period providing perspective, feedback and technical assistance to
APD’s Emergency Response Team (ERT) supervisors during its January, March
and June 2018 site visits. We met with supervisors responsible for the tasks
associated with compliance and, as in the past, the monitoring team found
receptiveness and a sincere interest in succeeding. In the past, the monitoring
team has commented extensively on ERT operations, to include the quality of
After Action Reports related to major crowd events and training associated with
their policies. The quality of those types of documents and materials has
increased over time. ERT has pending training requirements related to training
APD personnel in ERT policies and protocols. The following paragraphs
represent our findings related to Paragraphs 39-40.

Over the past year there have been two changes in leadership at ERT, which we
see as a significant issue relating to Secondary and Operational Compliance with
Paragraphs 39-40. Changes APD have made have created a lack of continuity
                                                                             37
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 40 of 239




to past technical assistance that has been given, and the rationale that past APD
Commanders had when implementing specific CASA-related reform processes.
This is not to impugn the necessity of the changes and is meant only to point out
that APD compliance efforts can be delayed with repetitive changes of command.
This is one reason the monitoring team stresses the importance of establishing
strong policies and systems related to these paragraphs.

As we note in Paragraphs 90-105, certain types of uses of force by SOD were
not being reported. This issue also has relevance to ERT compliance efforts.
During our January 2018 site visit, we discussed use of force reporting related to
barricaded subjects, and whether SOD reported when chemical munitions were
used as a means of force in those instances. Up to that point, the monitoring
team was unaware that an issue existed with respect to proper use of force
reporting in those instances, by SOD. We were told that the previous APD
leadership instructed SOD not to capture uses of chemical munitions against
barricaded suspects as uses of force. We discussed this issue of chemical
munitions deployments with more than one APD commander while on site,
including academy SMEs.

We quickly recognized the relevance this issue had toward the use of chemical
munitions in situations involving events and crowds of people, so we discussed
the topic with the Commander of ERT. Through our many conversations, it
became clear to the monitoring team that current members of the organization
believed that a chemical munition used as a means of crowd control by ERT
would in fact be a reportable use of force.

During our March 2018 site visit, the monitoring team again discussed this issue
with members of SOD and ERT. It was clear during our visit that movement had
not been made regarding this issue. We advised APD leadership that this was
not an issue requiring a comprehensive report, and simply required addressing
the current business process through a policy statement to all members of the
organization. In short, this significant issue could be addressed nearly
instantaneously if APD agreed that the use of chemical munitions against a
barricaded suspect, or its use against protestors during crowd control, is a use of
force.

We also recommended that APD establish a forward-leaning position on the use
of Noise-Flash Diversionary Devices (NFDD) or “flash bangs”, since under
certain circumstances they are also reportable uses of force. It is important to
note that APD had not reported an instance where ERT used chemical munitions
or NFDD’s as a means of crowd control, but the monitoring team saw the
resolution of this issue as critical for ERT, in the event they were faced with a
situation in which these methods may be deployed. To guide APD in its
decision-making processes, we provided them with an up-to-date literature
review regarding NFDD’s as uses of force. The reader should note that we
emphasized that nearly all independent research on the topic considers NFDDs
as potentially lethal force.
                                                                                 38
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 41 of 239




The monitoring team was ultimately provided an Interoffice Memorandum dated,
May 30, 2018, that was prepared by the current SOD Commander. In it, he
detailed his research into the use of chemical munitions and NFDDs and
concluded that chemical munitions and use of NFDD’s by APD should be
captured as reportable uses of force. The monitoring team reiterated on more
than one occasion that the research was actually for APD’s benefit only, and that
the use of chemical munitions and/or NFDDs (under certain circumstances)
against barricaded persons should have always been reported as uses of force.

On June 2, 2018, APD promulgated Special Order (SO) 18-51, “Use of Chemical
Munitions Noise Flash Diversionary Devices” that supported the opinion of the
monitoring team and the findings of the SOD Commander. SO 18-51 served as
notice to the organization that chemical munitions and NFDDs will be
investigated as uses of force. APD represented to the monitoring team that there
were no crowd events during this monitoring period that required ERT to deploy
chemical munitions or NFDD’s. We have found no instances of such uses in our
review of SOD records.

At the heart of past issues APD’s ERT encountered was the fact that an effective
policy was not in place, nor had the agency provided meaningful training to its
ERT unit, the unit that could be expected to respond to a significant
demonstration event. Weaknesses in pre-event preparation and incident
command shortfalls, in the monitoring team’s judgment, were major contributing
factors in APD’s problematic responses to past major protests in Albuquerque.
As in past monitoring reports, the monitoring team has communicated to APD
that ERT training should follow good policy development and include authentic,
scenario-based incident command exercises that stress advanced planning and
preparation, command post operations, and large-scale tactical maneuvering to
respond to dynamic aspects of modern-day protests while operating within
Constitutional bounds.

An issue that the monitoring team previously identified for ERT commanders was
the inherent lag in time that existed between APD Field Services Bureau officers
first arriving at the scene (of an unplanned crowd demonstration/protest) and
trained ERT personnel arriving on scene to take control. In past conversations,
we advised that the lag in time was often 2 hours, which introduced important
policy and training implications that needed to be addressed for non-ERT
personnel. This issue highlighted a further need to review call-out and response
protocols for ERT supervisors. The monitoring team met with ERT commanders
during our June 2018 site visit and learned that these protocols have been
addressed to ensure that upon the first call for service an on-duty ERT supervisor
will immediately respond to the scene. We encouraged ERT to capture response
times for future responses to events and to assess data they collect for possible
modifications to policy or training.



                                                                               39
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 42 of 239




The Standing Operating Procedures 2-29 “Emergency Response Team” and 4-
21 “Response to First Amendment Assemblies” have been under revision
throughout this monitoring period. During our site visits, the monitoring team has
provided technical assistance to ERT, who were enthusiastic about advancing
new training related to the policies. We were told that once there is a formal
adoption of new policies, ERT will then advance new training. The monitoring
team encouraged ERT command to develop and maintain training plans for ERT
and non-ERT members of the Field Services Bureau.

We were informed that there are approximately ninety (90) ERT personnel
(Approx. 75 officers and 15 supervisors) who will eventually receive eight (8)
hours of comprehensive training. ERT supervisors will receive the training first,
and since many ERT supervisors are certified instructors they will provide
training to the remaining ERT officers. Components of SOPs 2-29 and all of
SOP 4-21 will then follow for the remainder of the department. The monitoring
team, as a part of its normal data collection process, will review policy changes,
any related training records and after-action reports to any demonstration or
crowd control events as a component of the IMR-9 reporting process. Before
developing and delivering training, we encourage ERT to coordinate their efforts
with the Training Academy and to reflect heavily on past technical assistance and
feedback the monitoring team has provided. Past IMRs provide significant
guidance and recommendations for avoiding past shortcomings of training
related to crowd control policies and procedures.

Based on our review, we have continued Primary compliance for Paragraphs 39
and 40. Secondary and Operational compliance will be re-assessed in the next
monitor’s report; however, substantial policy work and training will be necessary
to move forward the processes covered by this paragraph.

Members of the monitoring team have engaged in in-depth discussions with SOD
leadership regarding methods to develop, train, and supervise SOD activities
related to this paragraph. While policies have been promulgated and approved
by the monitoring team, training on those policies and supervisory/managerial
processes designed to assure compliance with policies are still under
development, and are not currently reflected in SOD operations.

In addition, members of the monitoring team have engaged in in-depth
discussions with SOD leadership regarding methods to develop, train, and
supervise SOD activities related to this paragraph. While policies have been
promulgated, training on those policies and supervisory/ managerial processes
designed to assure compliance with policies are still under development.

4.7.26 Assessing Compliance with Paragraph 39: Crowd Control
Policies

Paragraph 39 stipulates:

                                                                                40
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 43 of 239



“APD shall maintain crowd control and incident management policies that
comply with applicable law and best practices. At a minimum, the incident
management policies shall:

   a) define APD’s mission during mass demonstrations, civil disturbances,
      or other crowded (sic) situations;
   b) encourage the peaceful and lawful gathering of individuals and include
      strategies for crowd containment, crowd redirecting, and planned
      responses;
   c) require the use of crowd control techniques that safeguard the
      fundamental rights of individuals who gather or speak out legally; and
   d) continue to prohibit the use of canines for crowd control.”

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.27 Assessing Compliance with Paragraph 40

Paragraph 40 stipulates:

“APD shall require an after-action review of law enforcement activities
following each response to mass demonstrations, civil disturbances, or other
crowded situations to ensure compliance with applicable laws, best
practices, and APD policies and procedures.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 39 and 40:

4.7.26-27a: Review past IMRs for relevant recommendations
related to ERT practices related to public demonstrations and
disturbances;

4.7.26-27b: Review current policies from other agencies
currently working through CASA-like reform processes in
Seattle, WA; Cleveland, OH; and New Orleans, LA.

4.7.26-27c: Adapt, adopt, or revise current and planned ERT
policies, training and practice to conform to the requirements of
current policy guidance and “lessons learned” in other cities
involved in consent decree processes.


                                                                               41
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 44 of 239




4.7.26-27d: APD must develop and deliver a meaningful
training program to its ERT and Field Services members. That
training should be centered on crowd control policies. That
training should include scenarios, practical exercises, and
lessons learned from previous APD responses to events.
Training must meet the instructional objectives documented
within APD lesson plans.

4.7.26-27e: APD must ensure that its After-Action Reports
follow a standard structure and include mechanisms for
communicating needed revisions to policy and training within
the agency.

4.7.26-27f: Any recommendations made from After-Action
reporting should follow a logical and repetitive cycle wherein
APD can demonstrate it adequately “closes the loop” on
lessons learned.

4.7.26-27g: Update and revise existing policy regarding NFDDs
and chemical munitions to conform with the monitoring team’s
advice regarding same.

4.7.28 – 4.7.46 Assessing Compliance with Paragraph 41-59:
Supervisory Review of Use of Force Reporting

The series of related Paragraphs 41 through 59 encompasses requirements for
reporting, classifying, and investigating uses of force that require a supervisory-
level response based upon the type and extent of force used. The CASA
delineates this larger group of paragraphs into three separate sub-groups: Use
of Force Reporting – Paragraphs 41-45; Force Investigations – Paragraphs 46-
49; and Supervisory Force Investigations – Paragraphs 50-59.

APD’s use and investigations of force must comply with applicable laws and
comport to best practices. Central to these investigations is a determination of
each involved officer’s conduct to determine if the conduct was legally justified
and compliant with APD policy. As with other reporting periods, the monitoring
team spent an extensive amount of time providing perspective, feedback and
technical assistance to APD personnel related to responsibilities for the reporting
and investigation of uses of force during its January, March and June 2018 site
visits.

During the March 2018 site visit members of the monitoring team hosted a
meeting among a diverse cross section of APD personnel who have
responsibilities related to use of force and serious use of force investigations.
The purpose of the meeting was to provide insight and clarification as to how
members of the monitoring team go about the business of reviewing use of force
investigations, and to demonstrate a model process to APD. The intention was
                                                                                  42
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 45 of 239




to increase APD staff’s capability to review cases through a technical assistance
demonstration. This was accomplished by members of the monitoring team
conducting a review of two use of force cases prior to the visit and then
discussing our findings with the group.

We facilitated the meeting by discussing specific aspects of the force reports and
underlying investigation, and showing videos associated with the cases for
illustrative purposes. Each case brought unique issues related to force reporting
and investigation, missed opportunities for training, discipline and counseling,
and other failures within the force oversight system. The meeting was meant to
be educational, and the feedback we received from those who attended was very
positive. This exercise was important for APD to experience, and should, we
suggest, inform a better internal capacity to oversee uses of force.

During this monitoring period, the monitoring team noted a significant
improvement in APD’s planning efforts and its attention to detail, leading to better
management of force investigations. During this monitoring period, 50 percent of
the supervisory force investigations initiated between February 1 and July 31
have been completed. More importantly, eighty-one percent of the supervisory
force investigations initiated during the first half (February-April) of the monitoring
period have been completed and findings were developed. These results provide
an assurance that the present backlog of force investigations dating back to 2017
is not being compounded by the addition of a large number of contemporary
investigations to the backlog list.

APD’s required revisions of the Use of Force suite of policies, which at the end of
this monitoring period had yet to be approved, will represent another challenge to
the progress made in overseeing force investigations. In the next monitoring
period, the monitoring team will focus on how APD oversees force investigations
and determines if subject officers’ conduct “complied with APD policy,” especially
the new policies put into place. We do note that, after the close of this reporting
period, the chief of police and the monitor were able to reach agreement on a
workable version of SOP 2-52 the main policy guiding the use of force.

In IMR-6, Paragraphs 41- 59 were in judged to be in primary
compliance only. One of the reasons cited for this compliance status
was the outstanding training gaps in paragraphs 87 and 88. Similarly,
in this monitoring report we note in paragraphs 86 - 88 that APD’s
work to adjust the Use of Force suite of policies, as required by the
CASA, will extend use of force training into 2019. When considering
the gaps noted in IMR-6 that still need to be addressed through
training and the introduction of the new use of force suite of policies,
secondary compliance for paragraphs 41-59 cannot be considered
until these policy and training priorities are satisfactorily addressed.

The training issues notwithstanding, various APD functions conform
to various aspects of paragraphs 41-59. For example, during our
                                                                                    43
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 46 of 239




June 2018 site visit, the monitoring team met with APD
representation from the Multi-Agency Task Force (MATF). A review
of the MATF case ledgers and other documents continues to indicate
the task force’s activation for criminal investigations for officer-
involved shootings, serious use of forces, and in-custody deaths, as
well as its coordination with APD’s Internal Affairs Bureau. Other
APD functions related to these paragraphs are beginning to
demonstrate the spirit and rigor that will ultimately be required to
achieve full compliance. Specifically, the IA Force Division’s use of
data, workload analyses, keen attention to detail, and role-specific
training appears to have more clarity in purpose and grasp of the
CASA language than the monitoring team has seen since the
inception of the settlement agreement.

After months of relative inertia with respect to reviewing backlogged
supervisory and serious use of force investigations, APD has
mounted what appears to be a well-assembled and data-driven team
within the IA Force Division. APD has finally commenced work in
earnest on reviewing these cases. At the close of the monitoring
period on July 31, 2018, approximately 6% of the backlogged cases
had been reviewed and completed. In IMR-9, the monitoring team will
assess the effectiveness of the various plans APD has implemented
to address this backlog of use of force investigations. We note that
the most recent workload analysis and proposed staffing plan (dated
August 13, 2018) offers staffing options that project the completion of
these backlogged investigations to occur anywhere between January
1, 2019 and August 10, 2019. In addition to assessing the
effectiveness of these various plans, the monitoring team will also
assess the rigor and the timeliness of these delinquent use of force
investigations.

In IMR-9 the monitoring team will focus its attention on APD’s ability
to demonstrate its adherence to the 14 points of supervisory use of
force investigations pursuant to Paragraph 52. The monitoring team
is concerned about the quality of these investigations for several
reasons. First and foremost is that these investigations are not
subjected to the review of the data-driven IA Force Division that is
currently reviewing the backlog of use of force investigations.
Examples of our concerns with supervisory use of force
investigations can be illustrated with the monitoring team’s review of
the three ECW cases noted in Paragraphs 24-36 of this report. For
clarity, we revisit our concerns here.

In [IMR-8-04] (Show of Force / Use of Force), a supervisor who
ordered the use of a Taser actually investigated the show of force
stemming from an officer painting somebody with an ECW. In the
companion supervisory Use of Force investigation, an officer
                                                                          44
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 47 of 239




deployed less-than-lethal force twice. The first time (40mm sponge
round) was based on a supervisor’s instruction to destroy an outdoor
camera believed to be installed by the fugitive they were pursuing.
The second time the officer deployed less-than-lethal force (40mm
rubber bullet), again on the orders of a supervisor, was when he
struck the fugitive with the rubber bullet 2-3 seconds after he fell to
the ground, following a foot chase. This use of force against the
fugitive while he was on the ground was initially deemed to be an in-
policy use of force at the supervisory level, but appropriately found to
be out-of-policy by the Backlog Review Team.

In this same supervisory investigation, the process lacked
investigative rigor; no witnesses were canvassed, based on the
explanation that no witnesses were in the area. However, a review of
all of the officers’ lapel videos revealed an officer directing people
near the scene on two occasions to “get back inside.” Most
egregiously, of the six officers at or near the scene of the deployment
of the 40mm round of ammunition on the fugitive, the supervisor
chose to interview only the officer who fired the 40mm round.

Audit records revealed the supervisor did not even view the majority
of OBRD’s of the other officers until after he interviewed the officer
who fired the 40mm weapon at the individual lying face down on the
ground.

In another case, [IMR-8-5], a Supervisory Use of Force investigation
discussed in Paragraphs 24-31 and 34-36 of this report, a show of
force was not appropriately cited by the field investigation and review,
but was found in the review of the videos by the monitoring team as
well as by the Backlog Review Team. In this particular case, the
officer reported he drew his duty weapon out to the low ready
position, but the OBRD clearly shows the firearm was aimed at the
upper body of the individual stopped by the officer. This particular
discrepancy has been pointed out to APD numerous times by the
monitoring team during past monitoring periods and video review
sessions.

APD’s Compliance efforts for Paragraph 41-59: Supervisory Review
of Use of Force Reporting have fallen short in multiple areas.

Compounding our concerns about the quality of these supervisory
investigations is the fact that the Force Review Board has not been
operational since November 2017. Therefore, the agency oversight of
the rigor of these investigations is diminished. We consider the
cessation of FRB meetings a critical issue.



                                                                           45
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 48 of 239




Finally, the monitoring team expresses a sincere concern about the
problematic past pattern of APD to allow the use of “Additional
Concerns Memos” (ACM’s) to address blatant policy and rule
violations rather than referring them to Internal Affairs for
investigation and appropriate agency action. Supervisors conducting
deficient supervisory investigations also seem to be predominantly
cited on ACM’s. We will focus attention to determine if supervisors
who have had repeated discrepancies in their use of force
investigations have had notations in their performance evaluations,
have been referred to training, or have been subjected to internal
discipline.

The scope and impact of the ACM process will receive our detailed
attention in the next reporting period. Based on our review, we have
determined Primary Compliance should be continued for Paragraph
41-59. We strongly recommend that APD sergeants, lieutenants and
commanders review the feedback and recommendations that were
provided for paragraphs 41-59 in IMR-6. There is significant
feedback that could benefit APD as they continue to build their
capabilities in the investigation and oversight of uses and serious
uses of force.

4.7.28 Assessing Compliance with Paragraph 41: Use of Force
Reporting Policy

Paragraph 41 stipulates:

“APD shall develop and implement a use of force reporting policy and Use of
Force Report Form that comply with applicable law and comport with best
practices. The use of force reporting policy will require officers to
immediately notify their immediate, on-duty supervisor within their chain of
command following any use of force, prisoner injury, or allegation of any use
of force. Personnel who have knowledge of a use of force by another officer
will immediately report the incident to an on-duty supervisor. This reporting
requirement also applies to off-duty officers engaged in enforcement action.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.29 Assessing Compliance with Paragraph 42: Force
Reporting Policy

Paragraph 42 stipulates:

“The use of force reporting policy shall require all officers to provide a

                                                                                46
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 49 of 239



written or recorded use of force narrative of the facts leading to the use of
force to the supervisor conducting the investigation. The written or recorded
narrative will include: (a) a detailed account of the incident from the officer’s
perspective; (b) the reason for the initial police presence; (c) a specific
description of the acts that led to the use of force, including the subject’s
behavior; (d) the level of resistance encountered; and (e) a description of
each type of force used and justification for each use of force. Officers shall
not merely use boilerplate or conclusory language but must include specific
facts and circumstances that led to the use of force.”

Results

        Primary: In Compliance
        Secondary:Not In Compliance
        Operational: Not In Compliance

4.7.30 Assessing Compliance with Paragraph 43: Reporting Use
of Force Injuries

Paragraph 43 stipulates:

“Failure to report a use of force or prisoner injury by an APD officer shall
subject officers to disciplinary action.”

Results

        Primary:     In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance

4.7.31 Assessing Compliance with Paragraph 44: Medical
Services and Force Injuries

Paragraph 44 stipulates:

“APD policy shall require officers to request medical services immediately
when an individual is injured or complains of injury following a use of force.
The policy shall also require officers who transport a civilian to a medical
facility for treatment to take the safest and most direct route to the medical
facility. The policy shall further require that officers notify the
communications command center of the starting and ending mileage on the
transporting vehicle.”

Results

        Primary:     In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance



                                                                                    47
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 50 of 239




4.7.32 Assessing Compliance with Paragraph 45: OBRD
Recording Regimens

Paragraph 45 stipulates:

“APD shall require officers to activate on-body recording systems and record
all use of force encounters. Consistent with Paragraph 228 below, officers
who do not record use of force encounters shall be subject to discipline, up
to and including termination.”

Results

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.33 Assessing Compliance with Paragraph 46: Force
Investigations

Paragraph 46 stipulates:

“All uses of force by APD shall be subject to supervisory force investigations
as set forth below. All force investigations shall comply with applicable law
and comport with best practices. All force investigations shall determine
whether each involved officer’s conduct was legally justified and complied
with APD policy.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.34 Assessing Compliance with Paragraph 47: Quality of
Supervisory Force Investigations

Paragraph 47 stipulates:

The quality of supervisory force investigations shall be taken into account in
the performance evaluations of the officers performing such reviews and
investigations.

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance



                                                                                 48
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 51 of 239




4.7.35 Assessing Compliance with Paragraph 48: Force
Classification Procedures

Paragraph 48 stipulates:

APD agrees to develop and implement force classification procedures that
include at least two categories or types of force that will determine the force
investigation required. The categories or types of force shall be based on the
level of force used and the risk of injury or actual injury from the use of force.
The goal is to optimize APD’s supervisory and investigative resources on
uses of force. As set forth in Paragraphs 81-85 below, APD shall continue to
participate in the Multi-Agency Task Force, pursuant to its Memorandum of
Understanding, in order to conduct criminal investigations of at least the
following types of force or incidents: (a) officer-involved shootings; (b)
serious uses of force as defined by the Memorandum of Understanding; (c)
in-custody deaths; and (d) other incidents resulting in death at the discretion
of the Chief.

Results

        Primary: In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance

4.7.36 Assessing Compliance with Paragraph 49

Paragraph 49 stipulates:

Under the force classification procedures, serious uses of force shall be
investigated by the Internal Affairs Bureau, as described below. When a
serious use of force or other incident is under criminal investigation by the
Multi-Agency Task Force, APD’s Internal Affairs Bureau will conduct the
administrative investigation. Pursuant to its Memorandum of Understanding,
the Multi-Agency Task Force shall periodically share information and
coordinate with the Internal Affairs Bureau, as appropriate and in accordance
with applicable laws, to ensure timely and thorough administrative
investigations of serious uses of force. Uses of force that do not rise to the
level of serious uses of force or that do not indicate apparent criminal
conduct by an officer will be reviewed by the chain of command of the officer
using force.

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.37 Assessing Compliance with Paragraph 50: Supervisory
Response to Use of Force

Paragraph 50 stipulates:
                                                                                     49
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 52 of 239




“The supervisor of an officer using force shall respond to the scene of the
use of force to initiate the force investigation and ensure that the use of force
is classified according to APD’s force classification procedures. For serious
uses of force, the supervisor shall ensure that the Internal Affairs Bureau is
immediately notified and dispatched to the scene of the incident.”

Results

Problems with Supervisory Use of Force investigations (SUoF) are
described in detail in pp. 22-24. Members of the monitoring team
reviewed an eleven percent sample (6 of the 54) SUoF cases for this
reporting period. Fully half of the cases sampled exhibited difficulties
in the supervisory use of force investigation.

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.38 Assessing Compliance with Paragraph 51: Self-Review of
Use of Force
Paragraph 51 stipulates
“A supervisor who was involved in a reportable use of force, including by
participating in or ordering the force being reviewed, shall not review the
incident or Use of Force Reports for approval.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.39 Assessing Compliance with Paragraph 52: Supervisory
Force Review

Paragraph 52 stipulates:
“For all supervisory investigations of uses of force, the supervisor shall:

   a) Respond to the scene, examine all personnel and subjects of use of
   force for injuries, interview the subject(s) for complaints of pain after
   advising the subject(s) of his or her rights, and ensure that the officers
   and/or subject(s) receive medical attention, if applicable

   b) Identify and collect all relevant evidence and evaluate that evidence to
   determine whether the use of force was consistent with APD policy and
   identifies any policy, training, tactical, or equipment concerns;

   c) Ensure that all evidence to establish material facts related to the use of
                                                                                    50
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 53 of 239



   force, including audio and video recordings, photographs, and other
   documentation of injuries or the absence of injuries is collected;

   d) Ensure that a canvass for, and interview of, witnesses is conducted. In
   addition, witnesses are to be encouraged to provide and sign a written
   statement in their own words;

   e) Ensure that all officers witnessing a use of force incident by another
   officer provide a use of force narrative of the facts leading to the use of
   force;

   f) Separate all officers involved in a use of force incident until each has
   been interviewed and never conduct group interviews of these officers;

   g) Ensure that all Use of Force Reports identify all officers who were
   involved in the incident, witnessed the incident, or were on the scene
   when it occurred;

   h) Conduct investigations in a rigorous manner designed to determine
   the facts and, when conducting interviews, avoid asking leading
   questions and never ask officers or other witnesses any questions that
   may suggest legal justifications for the officers’ conduct;

   i) Utilize on-body recording systems to record all interviews;

   j) Review all use of force narratives and ensure that all Use of Force
   Reports include the information required by this Agreement and APD
   policy;

   k) Consider all relevant evidence, including circumstantial, direct, and
   physical evidence, as appropriate, and make credibility determinations, if
   feasible;

   l) Make all reasonable efforts to resolve material inconsistencies between
   the officer, subject, and witness statements, as well as inconsistencies
   between the level of force described by the officer and any injuries to
   personnel or subjects;

   m) Obtain a unique tracking number; and

   n) Where a supervisor determines that there may have been misconduct
   in the use of force, immediately notify the Area Commander and the
   Internal Affairs Bureau.”

Results

Compliance review processes for this reporting period found one
instance in which a supervisor, in effect, reviewed his own use of
force incident. This involved a supervisor who ordered an ECW
deployment, which was effected by an officer in response to his
order. The supervisor then reviewed his own actions and orders as
the investigating officer. Unfortunately, this policy violation was not
noted by the sergeant’s command reviewers: lieutenants,
commanders, or deputy chiefs. Specific policy guidance prohibiting
                                                                                 51
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 54 of 239




such reviews needs to be enforced by chain of command. The
failure of administrative and command level personnel to note such a
violation indicates a further failure at those levels of the organization
as well. We see this as a critical error in APD’s oversight processes.
We will follow-up during the next reporting period to determine what
corrective actions have been taken by APD on matters similar to the
one reported here.


       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.40 Assessing Compliance with Paragraph 53: Force Review
Timelines

Paragraph 53 stipulates:
Each supervisor shall complete and document a supervisory force
investigation Force Report within 72 hours of completing the on-scene
investigation. Any extension of this 72-hour deadline must be authorized by a
Commander. This Report shall include:

      a)   all written or recorded use of force narratives or statements
           provided by personnel or others;

      b)   documentation of all evidence that was gathered, including
           names, phone numbers, and addresses of witnesses to the
           incident. In situations in which there are no known witnesses, the
           report shall specifically state this fact. In situations in which
           witnesses were present but circumstances prevented the author
           of the report from determining the identification, phone number,
           or address of the witnesses, the report shall state the reasons
           why. The report should also include all available identifying
           information for anyone who refuses to provide a statement;

      c)   the names of all other APD employees witnessing the use of
           force;

      d)   the supervisor’s narrative evaluating the use of force, based on
           the supervisor’s analysis of the evidence gathered, including a
           determination of whether the officer’s actions complied with APD
           policy and state and federal law; and an assessment of the
           incident for tactical and training implications, including whether
           the use of force could have been avoided through the use of de-
           escalation techniques or lesser force options; and

      e)   documentation that additional issues of concern not related to the
           use of force incident have been identified and addressed by
           separate memorandum.




                                                                                52
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 55 of 239




This paragraph has been problematic for APD in the past due data
received containing irrelevant material, data not requested, data not
in the format requested and material not submitted in a timely
fashion. The monitoring team met with members from APD assigned
to this paragraph during our March 2018 and June 2018 site visits to
discuss the issues and to determine what corrective action was being
implemented to ensure compliance with this portion of the paragraph.
APD has made remarkable progress with this paragraph as it relates
to the 72-hour requirement. APD submitted 60 Use of Force files for
review by the monitoring team for the time period February 2018
through July 2018. Three reports failed to meet the criteria as set
forth in the CASA:

   •      Case number IMR-8-6 (The extension request was 6 days
          after the date of the incident)
   •      Case number IMR-8-7 (No extension request and
          approved supervisory report entry into Blue Team 18 days
          after date of incident)
   •      Case number IMR8-8 (No extension request and approved
          supervisory report entry into Blue Team 18 days after date
          of incident)

Areas of concern for the monitor include:

   •      APD has met the 95% threshold for the 72-hour
          requirement of this paragraph but a high number of the
          initial supervisory reports required an extension.

   •      The extensions were reviewed by Commanders and
          extensions were granted with stipulated timeframes
          depending on the circumstances for completion. We note
          that the other requirements of the paragraph will become
          harder to track because they will bleed into future reporting
          periods.

Nonetheless, APD is in compliance with the requirements of this
paragraph at this time.

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.41 Assessing Compliance with Paragraph 54: Command
Review of Force

                                                                          53
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 56 of 239




Paragraph stipulates:
Upon completion of the Use of Force Report, investigating supervisor shall
forward the report through his or her chain of command to the Commander,
who shall review the report to ensure that it is complete and that the findings
are supported using the preponderance of the evidence standard. The
Commander shall order additional investigation when it appears that there is
additional relevant evidence that may assist in resolving inconsistencies or
improving the reliability or credibility of the findings.

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.42 Assessing Compliance with Paragraph 55: Force Review
Evidence Standard

Paragraph 55 stipulates:
“Where the findings of the Use of Force Report are not supported by a
preponderance of the evidence, the supervisor’s chain of command shall
document the reasons for this determination and shall include this
documentation as an addendum to the original investigation. The
supervisor’s superior shall take appropriate action to address the
inadequately supported determination and any investigative deficiencies that
led to it. Commanders shall be responsible for the accuracy and
completeness of Use of Force Reports prepared by supervisors under their
command. “

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.43 Assessing Compliance with Paragraph 56: Force Review
Quality

Paragraph 56 stipulates:
“Where a supervisor repeatedly conducts deficient supervisory force
investigations, the supervisor shall receive the appropriate corrective and/or
disciplinary action, including training, demotion, and/or removal from a
supervisory position in accordance with performance evaluation procedures
and consistent with any existing collective bargaining agreements, personnel
rules, Labor Management Relations Ordinance, Merit System Ordinance,
regulations, or administrative rules. Whenever a supervisor or Commander
finds evidence of a use of force indicating apparent criminal conduct by an
officer, the supervisor or Commander shall suspend the supervisory force

                                                                                  54
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 57 of 239



investigation immediately and notify the Internal Affairs Bureau and the
Chief. The Internal Affairs Bureau shall immediately take over the
administrative.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance


4.7.44 Assessing Compliance with Paragraph 57: Force Review
Board

Paragraph 57 stipulates that:
“When the Commander finds that the supervisory force investigation is
complete and the findings are supported by the evidence, the investigation
file shall be forwarded to the Force Review Board. The Force Review Board
shall review the supervisory force investigation to ensure that it is complete
and that the findings are supported by the evidence. The Force Review Board
shall ensure that the investigation file is forwarded to the Internal Affairs
Bureau for recordkeeping.”

During the March 2018 site visit members of the monitoring team met
with a diverse cross section of APD personnel who have
responsibilities for overseeing use of force and serious use of force
investigations. The purpose of the meeting was to provide insight as
to how members of the monitoring team go about the business of
reviewing use of force investigations. The intention was to increase
APD’s capability to review use of force cases through a technical
assistance demonstration. This was accomplished by members of
the monitoring team conducting a review of two use of force cases
prior to the visit and then discussing our findings with the group. We
facilitated the meeting by discussing specific aspects of the force
reports and underlying investigation, and showing videos associated
with the cases for illustrative purposes.

Each case brought unique issues related to force reporting and
investigation, missed opportunities for training, discipline and
counseling, and other failures within the force oversight system. The
meeting was meant to be educational, and the feedback we received
was very positive from those who attended. This exercise was
important for APD to experience, since the FRB should assume
some aspects of an internal monitoring role.

The monitoring team has long believed the FRB, as it was constituted
and managed, had been a significant contributing factor to past APD
failures in its use of force oversight system. Despite exhaustive

                                                                                 55
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 58 of 239




technical assistance, in the past, APD significantly struggled to
establish a legitimate oversight entity in its FRB. At the beginning of
the IMR-8 monitoring period we were concerned this trend may
continue with respect to the FRB.

APD was certainly aware there had been no FRB meetings since
November 2017, and that lapse created a clear sense of urgency to
get training developed and delivered as quickly as possible, so FRB
meetings could resume. However, those efforts were not well
coordinated and were occurring while a complete overhaul of the use
of force suite of policies was also underway. We surmised that not
enough consideration was being given to past feedback and
technical assistance the monitoring team had provided, both in
person and in monitor reports. The monitoring team has written
extensively in each of the past monitor reports about the poor
performance of the FRB, and we strongly recommended that APD
reflect on our past constructive criticisms, feedback and technical
assistance. We have cautioned APD to be very strategic and
contemplative in its approach to the FRB as they moved forward.
During our June 2018 site visit, we discussed additional information
we believed was important for APD to consider which was previously
reflected in IMR-6.

It is clear that our feedback has resonated with APD, and functions
related to these paragraphs are beginning to demonstrate the
conscientiousness and effort that will be required to achieve
compliance. On July 27, 2018, APD produced a Completed Staff
Work document regarding the Force Review Board. This document
was prepared by a member of the Compliance Bureau. The efforts
documented in that Staff Work document represent the most
thoughtful and comprehensive assessment of the FRB to date.

Challenges will need to be addressed and overcome as APD rolls out
its newly constituted FRB; however, the preliminary assessment that
was presented to the monitoring team is a very promising start. We
believe APD now has people in place who understand the issues,
and if supported properly, they should begin to formulate and
implement a cogent plan to address FRB related issues. The
monitoring team will dedicate the time necessary to APD’s efforts
with the FRB during the IMR-9 reporting period to see how they have
progressed. We will continue our consult-advise-assess process as
improvement in FRB systems are planned, assessed, and
implemented.

Beginning in December 2017, and continuing throughout the eighth
monitoring period, the monitoring team has continued to
communicate its concern over an expansive use of force supervisory
                                                                          56
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 59 of 239




investigation “backlog,” which APD determined to be 304 supervisory
and 89 serious use of force investigations. We saw the “backlog” as
the single greatest threat to advancing the organization toward CASA
compliance and encouraged APD to develop a comprehensive plan
that addressed how the “backlog” would be addressed. As new APD
leadership was attempting to assess the complexity of the CASA and
its requirements, the problem continued to grow and become more
unmanageable. We reiterated our concerns over the “backlog” on
several occasions and over three separate site visits during this
reporting period. At the same time, FRB oversight of these use of
force cases was becoming a significant “backlog” of its own, since
APD had not held a force review meeting of any significant type since
November of 2017. A central component to its responsibilities as
outlined in Paragraph 78 states, “The Force Review Board shall
conduct timely, comprehensive, and reliable reviews of all use of
force investigations.” This provision is a key feature to influencing
organizational reform, and the fact that the FRB has not conducted
business since November 2017 is more than concerning to the
monitoring team.

After months of relative inertia with respect to reviewing backlogged
use of force investigations, what appears to be a well-assembled and
data-driven team within the Force Division of Internal Affairs has
finally commenced work in earnest on reviewing these cases. This
work was supported by a model PINS (Problems-Issues-Needs-
Solutions) document penned within the Compliance Bureau. At the
close of the monitoring period on July 31, 2018, approximately 6% of
the backlogged cases had been reviewed and completed. In IMR-9,
the monitoring team will assess the effectiveness of the various plans
APD has presented and implemented to address this backlog of use
of force investigations. We will also revisit the manner in which the
“new” FRB is approaching its responsibilities as the cases are
completed.

During the eighth monitoring period, the monitoring team also noted a
significant improvement in the quality of planning efforts and attention
to detail designed to enhance to the oversight of the management of
force investigations occurring outside the “backlog”. During the
eighth monitoring period, 50% of the supervisory force investigations
initiated between February 1 and July 31 have been completed.
More importantly, eighty-one percent of the supervisory force
investigations initiated during the first half of the monitoring period
has been completed and findings have been reported. However, as
of now these cases are not exposed to the IA Force Division’s
review. Based on past performance, APD should expect issues in
force reporting and investigations in this group of cases. Exemplars
of issues are illustrated with the monitoring teams review of three
                                                                           57
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 60 of 239




ECW cases noted in Paragraphs 24-31 and 34-36 of this report. It is
crucial to APD’s future success that these cases be exposed to an
additional layer of review by the Force Review Board, and that the
Force Review Board be properly poised to address issues as they
are uncovered during their meetings.

Based on our review of completed work, we have determined
Primary Compliance should be continued for Paragraphs 57 and 78:
despite the lag in FRB meetings, policy support for a robust FRB is in
place.

APD’s work to revise the Use of Force suite of policies, which at the
end of this monitoring period have yet to be approved, will represent
another challenge to the progress toward the FRB overseeing force
investigations. In the next monitoring period, the monitoring team will
focus attention on APD’s efforts to institute an effective FRB that is
capable of addressing its past and future oversight responsibilities,
especially as new policies are put into place. We consider the FRB
process to be on the critical path for overall compliance with force-
related paragraphs in the CASA.

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 57:

4.7.44a: Formalize current plans for FRB development,
establishing revised policies where necessary, and creating
written “process” requirements reflective of those policies (how
the policies will be implemented by FRB);

4.7.44b: Establish written goals and measurable (quantifiable)
objectives for FRB reform and upgrade processes;

4.7.44c: Report regularly on progress on the established goals
and objectives related to the FRB process.

4.7.45 Assessing Compliance with Paragraph 58: Reassignment
of Force Review

Paragraph 58 stipulates that:

“At the discretion of the Chief, a supervisory force investigation may be
assigned or re-assigned to another supervisor, whether within or outside of

                                                                              58
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 61 of 239



the Command in which the incident occurred, or may be returned to the
original supervisor for further investigation or analysis. This assignment or
re-assignment shall be explained in writing.”

Results

        Primary:    In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance

4.7.46 Assessing Compliance with Paragraph 59: Abuse of
Force Discipline

Paragraph 59 stipulates:

“Where, after a supervisory force investigation, a use of force is found to
violate policy, the Chief shall direct and ensure appropriate discipline and/or
corrective action. Where the use of force indicates policy, training, tactical, or
equipment concerns, the Chief shall also ensure that necessary training is
delivered and that policy, tactical, or equipment concerns are resolved.”

Results

        Primary: In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance

Recommendations for Paragraphs 41 - 59:

4.7.28-46a: Finish on-going assessment and planning
processes to bring the FRB back on-line with a clear set of
goals, objectives, processes, and procedures designed to
effectively review uses of force, using methodologies similar to
those employed by the monitoring team over the past four
years.

4.7.28-46b: Establish systematic methods to take articulated
goals, objectives and procedures and reduce them to
specifically articulated, measureable outcome objectives related
to the requirements of the operative components of Paragraphs
41-47.

4.7.28-46c: Identify individual areas of concern noted in this
paragraph and implement a set of systematic processes
designed to address each area of concern expressed by the
monitoring team regarding Paragraphs 41-47.



                                                                                     59
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 62 of 239




4.7.28-46d: Develop carefully considered “checkpoints” for
force-related processes employed by APD and audit these
checkpoints assiduously for compliance, performance, and
assessments of effectiveness and efficiency.

4.7.28-46e: Routinely report on the status of the performance
metrics established for the checkpoints stipulated in (b) above.

4.7.28-46f: Craft assessment and evaluation processes for use
of force-related policies, including carefully considered
milestones and timelines for re-integration of the FRB into
APD’s force management systems processes.

4.7.28-46g: Implement quarterly assessments of use of force-
related “control points,” e.g., training, supervisory reviews, FRB
deliberations, inspections and audits

4.7.28-46h: Ensure that all policy violations generated by line
level personnel are noted by supervisory review and forwarded
through the chain of command for review.

4.7.28-46i: Ensure that all policy violations over-looked by first-
line supervisors are identified by the chain-of-command reviews,
and that appropriate corrective is taken by each level of review.

4.7.28-46j: Ensure that all policy violations noted by chain-of-
command reviews cover not just the officers, but also identify
any potential failure points at the sergeant, lieutenant and
commander levels.

4.7.47 - 4.7.64 Assessing Compliance with Paragraph 60-77:
Force Investigations by the Internal Affairs Bureau

The series of related Paragraphs 60 through 77 encompass
requirements for Internal Affairs. These requirements direct members
of Internal Affairs to respond to the scene and conduct investigations
of serious uses of force, uses of force indicating apparent criminal
conduct by an officer, uses of force by APD personnel of a rank
higher than sergeant, and uses of force reassigned to Internal Affairs
by the chief.

APD’s structure for investigating serious uses of force cases
previously consisted of the Internal Affairs Division (IAD), which had
three units: The Internal Affairs Section, Critical Incident Review
Team (CIRT), and the Force Investigation Team (FIT). These entities
were overseen by the Professional Accountability Bureau (PAB). The
reorganization of the internal affairs function with a Force Division
                                                                         60
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 63 of 239




under the newly formed Compliance Bureau has provided more focus
on the CASA requirements under Paragraphs 60-77. Prior to the
monitoring team’s June 2018 site visit, APD approved a plan to
increase the staffing of the Force Division to review the backlog of
use of force and serious use of force investigations.

The backlog of 89 cases identified as serious use of force
investigations were assessed by APD and found to be in various
stages of investigation and review. Roughly one-third of these cases
were still being investigated by APD investigators; another one-third
of these cases were in various stages of “in-chain” reviews; and the
final one-third of investigations needed a comprehensive review prior
to being deemed ready for forwarding to the Force Review Board
(FRB). The Force Division’s assessment of the state of the backlog
revealed the majority of backlogged cases were not completed with
the newer forms that were developed to help assure the
completeness and thoroughness of the investigations, as well as to
ensure appropriate referrals were made in the cases. Plans were
developed during this monitoring period to build significant quality
control loops into the review process for serious use of force
investigations, a process recommended to APD by the monitoring
team years ago.

Just prior to the end of this monitoring period, Force Division
investigators commenced the review of serious use of force
investigations that were deemed ready for the Force Review Board.
The Force Division Commander recognizes that applying the new
quality loops to these cases is a valuable learning tool (as well as a
data-gathering tool for purposes of needs assessment) that can be
leveraged across all of the backlogged investigations.

As with other reporting periods, the monitoring team has spent an
extensive amount of time providing perspective, feedback and
technical assistance to APD’s Compliance Bureau and Force Division
personnel during its January, March and June 2018 site visits. We
met with enlisted and civilian members alike, and found a genuine
level of receptiveness and a sincere interest in attaining CASA
compliance.

During our June 2018 site visit, the monitoring team met with
members of Internal Affairs’ Misconduct Division and Force Division.
As previously mentioned, the reconfigured Force Division has the
Internal Affairs responsibility to respond to the scene and conduct
investigations of serious uses of force, as well as other uses of force
as noted in the CASA. Discussions at that time were indicative of
APD’s efforts to ensure administrative investigations remain separate
from other Internal Affairs criminal investigative efforts.
                                                                          61
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 64 of 239




Consistent with the CIRT manual, commented on extensively in IMR-
6, the Force Division personnel are trained in both criminal and
administrative investigations. In fact, enhanced training consistent
with Paragraph 60-64, and 69 (as well as other related Paragraphs)
that took place during this monitoring period reinforced what was
covered in the CIRT manual as well the 2017 CIRT training. The
2018 enhanced training program was held primarily for newly
assigned members to the Force Division. This program focused on
role-specific training relative to reviewing the extensive backlog of
use of force investigations.

Pursuant to Paragraphs 65, 66, and 76, certain CASA-defined uses
of force can be assigned to the Multi-Agency Task Force (MATF) for
investigation. Consistent with Paragraphs 81-85 of this report,
whereby the monitoring team noted the participation of the MATF in
three APD cases (initially classified as in-custody deaths) during this
monitoring period, it is apparent that the Internal Affairs-Force
Division receives support from other APD units inclusive of the
MATF.

During our June 2018 site visit, the monitoring team met with a
number of APD personnel from various entities within Internal Affairs
and the MATF and discussed various issues pertaining to their
notification and consultation with the District Attorney’s Office, the
FBI, and/or the U.S. Attorney’s Office when use of force cases exhibit
any indicia of criminal conduct. During our latest site visit (June 14,
2018), a member of the U.S. Attorney’s Office arranged a meeting
with various persons from APD to examine the details of APD’s
interactions with the District Attorney’s Office. Members of the
monitoring team attended this meeting. In addition to this meeting,
the monitoring team reviewed various documents presented to us by
APD (e.g., District Attorney Case Review List Form, Backlog Review
Update – Project Status Reports, etc.) that are indicative of APD’s
compliance efforts with respect to Paragraphs 67, 68, and 77
regarding force cases exhibiting indicators of criminal conduct.

When assessing compliance with Paragraphs 48-52 in this report, the
monitoring team has already discussed the fact that the Force
Review Board has not been operational since November 2017, thus
critically jeopardizing APD’s oversight capabilities to ensure the
quality and rigor of these investigations. Further discussion about this
matter here as it relates to Paragraph 75 would only be redundant.
Some delay is understandable, given the state and quality of these
investigations in the past; however, APD must soon move forward on
salient issues confronting FRB operations.

                                                                           62
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 65 of 239




Paragraphs 70-74 deal with the quality of the investigative process of
Internal Affairs. Notwithstanding the lack of punctuality of completion
of serious use of force cases as highlighted by the backlog of these
investigations, the monitoring team has observed the Force Division’s
efforts focused on improving the quality of the use of force
investigations it is reviewing. In IMR-9, the monitoring team will
assess the quality of investigation reports, and will review how the
appropriate commanding officers review these reports, particularly
with respect to resolving investigative inconsistencies and findings
not supported by a preponderance of evidence. With respect to
Paragraph 74, the monitoring team has reviewed numerous
documents that are indicative of the level of effort and oversight the
Compliance Bureau and IA Force Division are exerting over the
performance of investigators assigned to reviewing and investigating
serious uses of force or backlogged supervisory force investigations.
This effort and oversight are appropriately focused on the on-going
processes to assess the qualities needed to be successful in the
position of a Force Division investigator or supervisor. The review
effort also included tests of requisite skills and audio recorded
interviews of these prospective Force Division members.
Appropriately, the individuals scoring the lowest on these tests were
not selected for assignment to the Force Division. We commend
APD’s Compliance Bureau for its rigor in this winnowing process.

Based on our review, we have determined Secondary Compliance
should be continued for Paragraphs 60 through 67, 69 – 72, and 76 –
77. Paragraph 68 remains in Primary Compliance until evidence of
adequate problem-centered training can be provided regarding
compelled statements.

Paragraph 73 and 74 remain in Primary Compliance until evidence is
presented illustrating the IA Commander took appropriate action to
remediate testing failures of persons assigned to Internal Affairs.

4.7.47 Assessing Compliance with Paragraph 60: IAB Force
Review

Paragraph 60 stipulates that:

“The Internal Affairs Bureau shall respond to the scene and conduct
investigations of serious uses of force, uses of force indicating apparent
criminal conduct by an officer, uses of force by APD personnel of a rank
higher than sergeant, or uses of force reassigned to the Internal Affairs
Bureau by the Chief. In cases where the Internal Affairs Bureau initiates a
criminal investigation, it shall ensure that such investigation remains
separate from and independent of any administrative investigation. In
instances where the Multi-Agency Task Force is conducting the criminal


                                                                              63
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 66 of 239



investigation of a serious use of force, the Internal Affairs Bureau shall
conduct the administrative investigation.”

Results

        Primary: In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

4.7.48 Assessing Compliance with Paragraph 61: Criminal and
Civil Force Investigations

Paragraph 61 stipulates:

“The Internal Affairs Bureau will be responsible for conducting both criminal
and administrative investigations, except as stated in Paragraph 60. The
Internal Affairs Bureau shall include sufficient personnel who are specially
trained in both criminal and administrative investigations.”

Results

        Primary:     In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

4.7.49 Assessing Compliance with Paragraph 62: Revision of
IAB Manual

Paragraph 62 stipulates:

  “Within six months from the Effective Operational Date, APD shall revise
   the Internal Affairs Bureau manual to include the following:

   a) definitions of all relevant terms;

   b) procedures on report writing;

   c) procedures for collecting and processing evidence;

   d) procedures to ensure appropriate separation of criminal and
   administrative investigations in the event of compelled subject officer
   statements;

   e) procedures for consulting with the District Attorney’s Office or the
   USAO, as appropriate, including ensuring that administrative
   investigations are not unnecessarily delayed while a criminal
   investigation is pending;

   f)   scene management procedures; and

   g) management procedures.”

                                                                                64
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 67 of 239




Results

        Primary:    In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

4.7.50 Assessing Compliance with Paragraph 63: Staffing IAB

Paragraph 63 stipulates:

“Within ten months from the Effective Date, APD shall ensure that there are
sufficient trained personnel assigned to the Internal Affairs Bureau to fulfill
the requirements of this Agreement. APD shall ensure that all serious uses of
force are investigated fully and fairly by individuals with appropriate
expertise, independence, and investigative skills so that uses of force that
are contrary to law or policy are identified and appropriately resolved; that
policy, training, equipment, or tactical deficiencies related to the use of force
are identified and corrected; and that investigations of sufficient quality are
conducted so that officers can be held accountable, if necessary. At the
discretion of the Chief, APD may hire and retain personnel, or reassign
current APD employees, with sufficient expertise and skills to the Internal
Affairs Bureau.”

Results

        Primary:    In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

4.7.51 Assessing Compliance with Paragraph 64: Training IAB
Personnel

Paragraph 64 stipulates:

“Before performing force investigations, Internal Affairs Bureau personnel
shall receive force investigation training that includes, at a minimum, the
following areas: force investigation procedures; call-out and investigative
protocols; proper roles of on-scene counterparts such as crime scene
technicians, the Office of the Medical Investigator, District Attorney staff, the
Multi-Agency Task Force, City Attorney staff, and Civilian Police Oversight
Agency staff; and investigative equipment and techniques. Internal Affairs
Bureau personnel shall also receive force investigation annual in-service
training.”

Results

        Primary:    In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

                                                                                    65
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 68 of 239




4.7.52 Assessing Compliance with Paragraph 65: Referral of
Force Investigations to MATF

Paragraph 65 stipulates:

“Where appropriate to ensure the fact and appearance of impartiality and
with the authorization of the Chief, APD may refer a serious use of force or
force indicating apparent criminal conduct by an officer to the Multi-Agency
Task Force for investigation.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.53 Assessing Compliance with Paragraph 66: MATF
Assistance to IAB

Paragraph 66 stipulates:

       “To ensure that criminal and administrative investigations remain
       separate, APD’s Violent Crimes Section may support the Internal
       Affairs Bureau or the Multi-Agency Task Force in the investigation of
       any serious use of force, as defined by this Agreement, including
       critical firearm discharges, in-custody deaths, or police-initiated
       actions in which a death or serious physical injury occurs.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.54 Assessing Compliance with Paragraph 67: Notice to
External Agencies of Criminal Conduct in Use of Force

Paragraph 67 stipulates:

“The Chief shall notify and consult with the District Attorney’s Office, the
Federal Bureau of Investigation, and/or the USAO, as appropriate, regarding
any use of force indicating apparent criminal conduct by an officer or evidence
of criminal conduct by an officer discovered during a misconduct
investigation.”

Results

       Primary:   In Compliance
       Secondary: In Compliance

                                                                                  66
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 69 of 239




       Operational: Not In Compliance

4.7.55 Assessing Compliance with Paragraph 68: Consultation
with External Agencies and Compelled Statements

“If the Internal Affairs Bureau determines that a case will proceed criminally,
or where APD requests a criminal prosecution, the Internal Affairs Bureau will
delay any compelled interview of the target officer(s) pending consultation
with the District Attorney’s Office or the USAO, consistent with Paragraph 186.
No other part of the investigation shall be held in abeyance unless specifically
authorized by the Chief in consultation with the agency conducting the
criminal investigation.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.56 Assessing Compliance with Paragraph 69: IAB
Responsibilities in Serious Uses of Force

Paragraph 69 stipulates:

      “In conducting its investigations of serious uses of force, as defined in
      this Agreement, the Internal Affairs Bureau shall:

      a) respond to the scene and consult with the on-scene supervisor to
      ensure that all personnel and subject(s) of use of force have been
      examined for injuries, that subject(s) have been interviewed for
      complaints of pain after advising the subject(s) of his or her rights, and
      that all officers and/or subject(s) have received medical attention, if
      applicable;

      b) ensure that all evidence to establish material facts related to the use
      of force, including but not limited to audio and video recordings,
      photographs, and other documentation of injuries or the absence of
      injuries is collected;

      c) ensure that a canvass for, and interview of, witnesses is conducted.
      In addition, witnesses should be encouraged to provide and sign a
      written statement in their own words;

      d) ensure, consistent with applicable law, that all officers witnessing a
      serious use of force by another officer provide a use of force narrative
      of the facts leading to the use of force;

      e) ensure that all officers involved in a use of force incident remain
      separated until each has been interviewed and never conduct group
      interviews of these officers;

      f) review all Use of Force Reports to ensure that these statements
      include the information required by this Agreement and APD policy;

                                                                                   67
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 70 of 239



      g) ensure that all Use of Force Reports identify all officers who were
      involved in the incident, witnessed the incident, or were on the scene
      when it occurred;

      h) conduct investigations in a rigorous manner designed to determine
      the facts and, when conducting interviews, avoid asking leading
      questions and never ask officers or other witnesses any questions that
      may suggest legal justifications for the officers’ conduct;

      i) record all interviews;

      j) consider all relevant evidence, including circumstantial, direct, and
      physical evidence, as appropriate, and make credibility determinations,
      if feasible;

      k) make all reasonable efforts to resolve material inconsistencies
      between the officer, subject, and witness statements, as well as
      inconsistencies between the level of force described by the officer and
      any injuries to personnel or subjects; and

      l) train all Internal Affairs Bureau force investigators on the factors to
      consider when evaluating credibility, incorporating credibility
      instructions provided to jurors.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.57 Assessing Compliance with Paragraph 70: Use of Force
Data Reports

Paragraph 70 stipulates:

“The Internal Affairs Bureau shall complete an initial Use of Force Data Report
through the chain of command to the Chief as soon as possible, but in no
circumstances later than 24 hours after learning of the use of force.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.58 Assessing Compliance with Paragraph 71: IAB
Investigative Timelines

Paragraph 71 stipulates:

“The Internal Affairs Bureau shall complete administrative investigations

                                                                                   68
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 71 of 239



within two months after learning of the use of force. Any request for an
extension to this time limit must be approved by the commanding officer of
the Internal Affairs Bureau through consultation with the Chief or by the
Chief. At the conclusion of each use of force investigation, the Internal
Affairs Bureau shall prepare an investigation report. The report shall include:

a) a narrative description of the incident, including a precise description of
the evidence that either justifies or fails to justify the officer’s conduct based
on the Internal Affairs Bureau’s independent review of the facts and
circumstances of the incident;

b) documentation of all evidence that was gathered, including names, phone
numbers, addresses of witnesses to the incident, and all underlying Use of
Force Data Reports. In situations in which there are no known witnesses, the
report shall specifically state this fact. In situations in which witnesses were
present but circumstances prevented the author of the report from
determining the identification, phone number, or address of those witnesses,
the report shall state the reasons why. The report should also include all
available identifying information for anyone who refuses to provide a
statement;

c) the names of all other APD officers or employees witnessing the use of
force;

d) the Internal Affairs Bureau’s narrative evaluating the use of force, based
on the evidence gathered, including a determination of whether the officer’s
actions complied with APD policy and state and federal law; and an
assessment of the incident for tactical and training implications, including
whether the use of force could have been avoided through the use of de-
escalation techniques or lesser force options;

e) if a weapon was used by an officer, documentation that the officer’s
certification and training for the weapon were current at the time of the
incident; and

f) the complete disciplinary history of the target officers involved in the use
of force.”

Results

        Primary:    In Compliance
        Secondary: In Compliance
        Operational: Not In Compliance

4.7.59 Assessing Compliance with Paragraph 72: IAB Report
Review

Paragraph 72 stipulates:

“Upon completion of the Internal Affairs Bureau investigation report, the
Internal Affairs Bureau investigator shall forward the report through his or
her chain of command to the commanding officer of the Internal Affairs
Bureau. The Internal Affairs Bureau commanding officer shall review the

                                                                                     69
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 72 of 239



report to ensure that it is complete and that, for administrative investigations,
the findings are supported using the preponderance of the evidence
standard. The Internal Affairs Bureau commanding officer shall order
additional investigation when it appears that there is additional relevant
evidence that may assist in resolving inconsistencies or improve the
reliability or credibility of the findings. “

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.60 Compliance with Paragraph 73: IAB Findings Not
Supported by Preponderance of the Evidence

Paragraph 73 stipulates:

“For administrative investigations, where the findings of the Internal Affairs
Bureau investigation are not supported by a preponderance of the evidence,
the Internal Affairs Bureau commanding officer shall document the reasons
for this determination and shall include this documentation as an addendum
to the original investigation report. The commanding officer of the Internal
Affairs Bureau shall take appropriate action to address any inadequately
supported determination and any investigative deficiencies that led to it. The
Internal Affairs Bureau commanding officer shall be responsible for the
accuracy and completeness of investigation reports prepared by the Internal
Affairs Bureau.”

Results

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.61 Assessing Compliance with Paragraph 74: IAB Quality
Control

Paragraph 74 stipulates:

“Where a member of the Internal Affairs Bureau repeatedly conducts deficient
force investigations, the member shall receive the appropriate corrective
and/or disciplinary action, including training or removal from the Internal
Affairs Bureau in accordance with performance evaluation procedures and
consistent with any existing collective bargaining agreements, personnel
rules, Labor Management Relations Ordinance, Merit System Ordinance,
regulations, or administrative rules.”

Results

       Primary:       In Compliance
                                                                                    70
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 73 of 239




       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.62 Assessing Compliance with Paragraph 75: IAB Quality
Control

Paragraph 75 stipulates:

“When the commanding officer of the Internal Affairs Bureau determines that
the force investigation is complete and the findings are supported by the
evidence, the investigation file shall be forwarded to the Force Review Board
with copy to the Chief.”




Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.63 Assessing Compliance with Paragraph 76: Force
Investigations by MATF or FBI

Paragraph 76 stipulates:

“At the discretion of the Chief, a force investigation may be assigned or re-
assigned for investigation to the Multi-Agency Task Force or the Federal
Bureau of Investigations or may be returned to the Internal Affairs Bureau for
further investigation or analysis. This assignment or re-assignment shall be
confirmed in writing.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.64 Assessing Compliance with Paragraph 77: Discipline on
Sustained Investigations

Paragraph 77 stipulates:

“Where, after an administrative force investigation, a use of force is found to
violate policy, the Chief shall direct and ensure appropriate discipline and/or
corrective action. Where a force investigation indicates apparent criminal
conduct by an officer, the Chief shall ensure that the Internal Affairs Bureau
or the Multi-Agency Task Force consults with the District Attorney’s Office or
the USAO, as appropriate. The Chief need not delay the imposition of

                                                                                  71
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 74 of 239



discipline until the outcome of the criminal investigation. In use of force
investigations, where the incident indicates policy, training, tactical, or
equipment concerns, the Chief shall ensure that necessary training is
delivered and that policy, tactical, or equipment concerns are resolved.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 60-77:

4.7. 47-64a: Conduct a thorough needs assessment related to
training needs within the Compliance Bureau’s Force Division;

4.7. 47-64b: Document the actions of IA/Force Division
Commander in response to testing failures of persons assigned
to Internal Affairs.

4.7. 47-64c: Ensure that all of those who failed the testing
process or retrained and re-tested or are transferred out of
Internal Affairs.

4.7. 47-64d: Plan, establish time-lined goals and objectives to
arrange adequate resources for IA/Force Division work
processes and to ensure strong oversight and internal quality
control processes for IA-Force Division work product,
recommendations, and decision-making on force-related
investigations.

4.7.65 Assessing Compliance with Paragraph 78: Force Review
Board Responsibilities

Paragraph 78 stipulates that:

   “APD shall develop and implement a Force Review Board to review all uses
   of force. The Force Review Board shall be comprised of at least the
   following members: Assistant Chief of the Professional Accountability
   Bureau, the Deputy Chief of the Field Services Bureau, the Deputy Chief of
   the Investigations Bureau, a Field Services Major, the Training Director,
   and the Legal Advisor. The Force Review Board shall conduct timely,
   comprehensive, and reliable reviews of all use of force investigations. The
   Force Review Board shall:

   a) review each use of force investigation completed by the Internal Affairs
   Bureau within 30 days of receiving the investigation report to ensure that
   it is complete and, for administrative investigations, that the findings are
   supported by a preponderance of the evidence;


                                                                                  72
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 75 of 239



   b) hear the case presentation from the lead investigator and discuss the
   case as necessary with the investigator to gain a full understanding of the
   facts of the incident. The officer(s) who used the force subject to
   investigation, or who are otherwise the subject(s) of the Internal Affairs
   Bureau investigation, shall not be present;

   c) review a sample of supervisory force investigations that have been
   completed and approved by Commanders every 90 days to ensure that the
   investigations are complete and timely and that the findings are supported
   by a preponderance of the evidence;

   d) order additional investigation when it appears that there is additional
   relevant evidence that may assist in resolving inconsistencies or improve
   the reliability or credibility of the force investigation findings. For
   administrative investigations, where the findings are not supported by a
   preponderance of the evidence, the Force Review Board shall document
   the reasons for this determination, which shall be included as an
   addendum to the original force investigation, including the specific
   evidence or analysis supporting their conclusions;

   e) determine whether the use of force violated APD policy. If the use of
   force violated APD policy, the Force Review Board shall refer it to the Chief
   for appropriate disciplinary and/or corrective action;

   f) determine whether the incident raises policy, training, equipment, or
   tactical concerns, and refer such incidents to the appropriate unit within
   APD to ensure the concerns are resolved;

   g) document its findings and recommendations in a Force Review Board
   Report within 45 days of receiving the completed use of force investigation
   and within 15 days of the Force Review Board case presentation, or 15
   days of the review of sample supervisory force investigation; and

   h) review and analyze use of force data, on at least a quarterly basis, to
   determine significant trends and to identify and correct deficiencies
   revealed by this analysis.”

Methodology

The monitoring team has written extensively in each of the past
monitor‘s reports about the poor performance of the FRB and we
strongly recommended that APD reflect on our past criticisms,
feedback, recommendations and technical assistance. We have
cautioned APD to be very strategic and contemplative in its approach
to the FRB as they moved forward, and during our June 2018 site
visit we reiterated the fact that important information to consider
(problem sets, causes, impacts, needed change) is dealt with
extensively within IMR-6. APD is, again, referred to IMR-6 as a
starting point for FRB issue resolutions.

It is clear that our feedback has resonated with current leadership at
APD, and functions related to these paragraphs are beginning to
demonstrate the conscientiousness and effort that will be required to
                                                                                   73
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 76 of 239




achieve compliance. On July 27, 2018, a Completed Staff Work
document on the Force Review Board was prepared by a member of
the Compliance Bureau. The efforts documented in the staff work
represent APD’s most thoughtful and comprehensive assessment of
the FRB to date.

Further, that PINS document serves as a model for assessing most
other issues facing the APD reform effort. Challenges will continue to
be faced as APD rolls out its newly constituted FRB, but the
preliminary assessment that was presented to the monitoring team is
a very promising start. We believe APD now has people in place that
understand the issues, and if supported properly, they can begin to
formulate and implement a plan to address FRB related issues. The
monitoring team will dedicate time to APD’s efforts with the FRB
during the IMR-9 reporting period to determine how they have
progressed and to provide “mid-course corrections” that may facilitate
stronger development. Work product generated by the Compliance
Bureau continues to be exemplary.

During the March 2018 site visit members of the monitoring team
hosted a meeting among a diverse cross section of APD personnel
who have responsibilities overseeing use of force and serious use of
force investigations. The purpose of the meeting was to provide
insight as to how members of the monitoring team go about the
business of reviewing use of force investigations. The intention was
to increase their capability to review cases through a technical
assistance demonstration. This was accomplished by members of
the monitoring team conducting a review of two use of force cases
prior to the visit and then discussing our findings with the group. We
facilitated the meeting by discussing specific aspects of the force
reports and underlying investigation, and showing videos associated
with the cases for illustrative purposes. Each case brought unique
issues related to force reporting and investigation, missed
opportunities for training, discipline and counseling, and other failures
within the force oversight system. The meeting was meant to be
educational, and the feedback we received was very positive from
those who attended. In effect, the monitoring team “modeled” the
expected role of the FRB for the benefit of demonstrating FRB
responsibilities and monitor-recommended process.

The monitoring team has long believed the FRB, as it was previously
constituted and managed, had been a significant contributing factor
to past APD failures in its use of force oversight system. Despite
exhaustive technical assistance, in the past, APD struggled to
establish a legitimate oversight entity in its FRB. At the beginning of
the IMR-8 monitoring period we were concerned this trend may
continue with respect to the FRB. APD was certainly aware there
                                                                            74
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 77 of 239




had been no FRB meetings since November 2017, and that lapse
created a clear sense of urgency to get training developed and
delivered as quickly as possible, so FRB meetings could resume.
However, those efforts were not well coordinated and occurred while
a complete overhaul of the use of force suite of policies was in
process. We note that process is still underway, and like the process
of developing APD’s first set of approvable policies, is proceeding in
a disjointed and laborious manner.

It also appears there was inadequate consideration of past feedback
and technical assistance the monitoring team has provided to APD,
both in person and in our monitoring reports. We have expended
inordinate amounts of time over the last year trying to aid APD in
conceptualizing new data-driven planning processes.

We laud the agency for its commitment and “can do” attitude;
however, we must emphasize again the planning sequence: Identify
the Problem; identify the Issues causing the problem; identify what
APD Needs to “have” to address the problem effectively; and identify
step-wise Solutions designed to improve organizational performance
related to the problem.

Beginning in December 2017, and continuing throughout the latest
monitoring period, the monitoring team communicated its concern
over an expansive use of force supervisory investigation “backlog”,
which APD determined to be 304 “Supervisory” and 89 “Serious Use
of Force” investigations. We see the “backlog” as the single greatest
threat to advancing the organization toward CASA compliance and
have encouraged APD to develop a comprehensive plan that
identifies how the “backlog” would be addressed.

As new APD leadership was attempting to assess the complexity of
the CASA and its requirements, the problem of the IA backlog
continued to grow and become more unmanageable. We reiterated
our concerns over the backlog of IA force cases on several occasions
and over three separate site visits. At the same time, FRB oversight
of use of force cases was becoming a significant “backlog” of its own,
since APD had not held an FRB of any type since November of 2017.
A central component to FRB responsibilities as outlined in Paragraph
78 states, “The Force Review Board shall conduct timely,
comprehensive, and reliable reviews of all use of force
investigations.” This provision is a key feature to influencing
organizational reform, and the fact that the FRB has not conducted
recent business is of substantial concern to the monitoring team.

After months of relative inertia with respect to reviewing backlogged
use of force investigations, what appears to be a well-assembled and
                                                                         75
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 78 of 239




data-driven team within the Force Division of Internal Affairs has
finally commenced work in earnest on reviewing these cases. At the
close of the monitoring period on July 31, 2018, approximately 6% of
the backlogged cases have been reviewed and completed. In IMR-9,
the monitoring team will assess the effectiveness of the various plans
APD has presented and implemented to address this backlog of use
of force investigations, and how the FRB is approaching its
responsibilities as the cases are completed. Steady progress has
been made since that date; however, much remains to be done.

During this monitoring period, the monitoring team also noted a
significant improvement in planning efforts and attention to detail
related to the management of force investigations occurring outside
the “backlog”. During this monitoring period, 50% of the supervisory
force investigations initiated between February 1 and July 31 have
been completed. This is a marked improvement. More importantly,
81percent of the supervisory force investigations initiated during the
first half of this monitoring period have been completed and findings
were made.

However, as of now, these cases have not been exposed to the IA
Force Division’s review, so based on the monitoring team’s
assessment of past performance, APD should expect compliance
issues in force reporting and investigations in this group of cases.
Exemplars of such issues are illustrated with the monitoring teams
review of three ECW cases noted in Paragraphs 24- 31 and 34- 36 of
this report. It will be crucial to APD’s future success that these cases
be exposed to an additional layer of review and that the FRB be
properly charged, trained and supervised to address issues as they
are uncovered during their meetings.

Based on our review, we have determined Primary Compliance is
continued for Paragraph 78. Secondary compliance is dependent
upon APD’s ability to review, assess, and update use of force-related
policies, and convert those policies into effective training for
supervisors. Operational compliance will require demonstrable
evidence that APD is capable of, and willing to, implement and
enforce those policies.

Results

APD’s performance with Paragraph 78 is effectively in disarray at this
time. This is a direct result of failure to initiate meaningful FRB
oversight over the past four years, a trend begun by the old
administration, and not yet resolved by the new administration. The
chief of police and his Compliance Bureau personnel are actively
engaged in work to rectify these issues and to develop a workable
                                                                           76
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 79 of 239




“way forward” (with assistance from the monitoring team) on this
critical issue. During the previous administration, FRB simply ceased
to meet. The monitoring team have consulted extensively on this
topic with current personnel in Internal Affairs and responsible parties
involved in the FRB process. Nonetheless, work remains to be done
on these CASA requirements related to internal affairs and FRB
processes.


       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 78:

4.7.65a: Consider contracting with outside consultants in
process management and process engineering to identify the
component parts of the issues confronted by APD in FRB and
related processes. The levels of work are extensive and
intensive, and a process engineering approach may well be the
best way forward for affected paragraphs.

4.7.65b: Continue the work already underway to re-boot FRB
processes at APD, with clear outcome goals, quality control,
and executive level oversight by the Compliance Bureau,
pending assessment by the monitoring team.

4.7.65c: Thoroughly review IMR-8’s related recommendations
regarding FRB processes, and identify a clear “way forward”
with goals, objectives, measureable milestones, and efficient
quality control processes.

4.7.65d: Isolate and analyze each critical component of the IA-
Force and FRB review processes by developing process flow
charts, GANNT and PERT charts. Identify critical failure points
and causes in previous systems, and analyze best-fit “fixes” to
the existing system.

Monitor’s Comments

IAB and FRB: APD needs to work assiduously to “re-boot” mutually
supportive IAB and FRB processes. In some cases, new policy work
is required to ensure appropriate reach and impact of internal
investigations relative to use of force and related processes. In other
cases, structural changes are necessary to allow work to flow in a
fluid manner, to ensure proper oversight, and to bolster effective
outcomes.

                                                                           77
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 80 of 239




The CASA paragraphs that in the past have been addressed by FRB
process are in limbo until conceptual, flow, process, and outcome
variables relating to FRB are reviewed, clarified, and changed to
bring APD into conformance with CASA requirements. The
monitoring team have expended hundreds of hours working through
this process and conveying to APD needs and outcome states
associated with a functional FRB process. Recently, that advice
seems to have been taken to heart; however, given the state of
disarray within the initial FRB’s oversight and decision-making
functions, a significant amount of work remains to be done.

So serious is the problem that we cannot clearly assess compliance
levels with the 19 paragraphs associated with the FRB and its quality
control processes related to uses of force. Never, in the monitor’s
four decades of police service, have we seen one administration turn
over such a broken process to its successors.

Considerable work needs to be done before APD can re-institute a
meaningful high-level assessment process for in-field uses of force.
APD is taking the prefatory steps to begin this process; however,
progress will most likely be measured in months, not weeks.

4.7.66 – 4.7.67 Assessing Compliance with Paragraphs 79-80:
Annual Use of Force Reporting

Paragraphs 79-80 relate to publication of an Annual Use of Force
Report and related processes and building tracking and reporting
systems for use of force by APD officers.

Compliance results for Paragraphs 79-80 of the CASA addresses
requirements APD must meet via publication of a Use of Force
Annual Report and developing a tracking system for officer use of
force incidents.

The monitoring team has spent an extensive amount of time
providing perspective, feedback and technical assistance to APD
during its January, March and June 2018 site visits. In past reports
the monitoring team has requested data sets for supervisory level
use of force cases and serious uses of force cases and has
conducted comprehensive reviews of a sample of those cases.
While the purpose is to assess the quality of force reporting and
supervisory force investigations in the field, we also obtain valuable
information that has a direct impact on the quality of data reporting.
Until APD officers completely and accurately report their use and
show of force data, and until supervisors review those reports with an
eye toward adherence to established policy, APD’s use of force data
will remain problematic.

                                                                         78
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 81 of 239




APD’s IA Force Division is currently addressing a significant use of
force and serious use of force investigation “backlog”. In
conversations between the monitoring team and Force Division
personnel we have learned that detectives are uncovering instances
where uses of force are not reported or not fully reported, as well as
instances of shows of force are not properly reported. These cases
all represent significant issues to the publishing of a Use of Force
Annual Report. These are indicators of how grossly ineffective the
previous administration had been in its CASA compliance efforts.
This ineffectiveness was painstakingly documented in IMRs 2-6, and
hundreds of recommendations were made to the previous
administration. We suggest that APD establish systems to capture
reliable statistics in these cases and reconcile these misreported
events against other use of force statistics. We have noted some
exceptional work of late by APD in data conversion processes for the
CASA’s “Paragraph 298 reporting systems. This is a good starting
point for retooling APD force reporting processes. To date, the
monitoring team has not been presented with a 2017 Use of Force
Annual Report.

We have determined that APD maintains its Primary Compliance
status for Paragraphs 79 and 80: they have committed to “new”
more reliable data and are collecting and analyzing those data, thus
the policy for data reporting exists. That policy needs to be
operationalized, and normal course of business data reporting needs
to be effectuated.

4.7.66 Assessing Compliance with Paragraphs 79: Annual Use
of Force Reporting

Paragraph 79 states:
      At least annually, APD shall publish a Use of Force Annual Report. At
      a minimum, the following information should be included in the
      Annual Use of Force Report:

   a) number of calls for service;

      b)      number of officer-initiated actions;

      c)      number of aggregate uses of force;

      d)      number of arrests;

      e)      number of custodial arrests that involved use of force;

      f)      number of SWAT deployments by type of call out;



                                                                              79
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 82 of 239



       g)      number of incidents involving officers shooting at or from
               moving vehicles;

       h)      number of individuals armed with weapons;

       i)      number of individuals unarmed;

       j)      number of individuals injured during arrest, including APD
               and other law enforcement personnel;

       k)      number of individuals requiring hospitalization, including APD
               and other law enforcement personnel;

       l)      demographic category; and

       m)      geographic data, including street, location, or Area Command.


Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.67 Assessing Compliance with Paragraph 80

Paragraph 80 states:

APD shall be responsible for maintaining a reliable and accurate tracking
system on all officers’ use of force; all force investigations carried out by
supervisors, the Internal Affairs Bureau, or Multi-Agency Task Force; and all
force reviews conducted by the Force Review Board. APD shall integrate the
use of force tracking system with the Early Intervention System database and
shall utilize the tracking system to collect and analyze use of force data to
prepare the Use of Force Annual Report and other reports, as necessary.

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 79 and 80:

4.7.66-67a: APD should monitor use of force, serious use of
force and show of force reporting discrepancies found as the IA
Force Division reviews the backlog of cases. Reporting errors
must be reconciled to ensure that statistics published in APD’s
2017 Annual Use of Force Report are accurate.


                                                                                80
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 83 of 239




4.7.66-67b: Moving forward, APD should ensure that data
collection, classification, analysis and reporting for paragraph
80 requirements are subjected to the same rigor, care, and
quality assurance processes as were provided for APD’s “new”
Paragraph 298 data reporting processes.

4.7.68 – 4.7.72 Assessing Compliance with Paragraph 81 – 85:
Multi-Agency Task Force (MATF) Participation by APD

Paragraphs 81 – 85 of the CASA address requirements that APD
continue to participate in a MATF, consult with the participating
jurisdictions to establish investigative protocols for the task force, and
generally consult and coordinate with the participating agencies
regarding investigative briefings and the release of information
relevant to MATF investigations.

No changes in the MATF requirements or agreement have been
made since the last reporting period. However, APD is currently
working with other member agencies on a revised Memorandum of
Agreement (MOA). As of June 15, 2018, the major proposed
changes in language to the MOA pertain to ensuring the personnel
assigned to the MATF are full time detectives or supervisors with
member agencies, addressing the importance that a representative
of each member of the MATF be present during interviews of
involved personnel, addressing perceived deficiencies in a MATF
investigation, and maintaining the confidentiality of MATF
investigations.

Additionally, APD has developed a draft Investigative Bureau Order
(SOP 5-8) to address MATF investigative protocols. The draft Order
addresses CASA requirements (e.g., canvass for and interview of
witnesses, ensuring officers involved in a use of force incident remain
separated until each has been interviewed and/or complete a report,
etc.).

APD continues to participate with all MATF partners on MATF
investigative matters. Documents provided indicate APD members
regularly attend briefings and meetings on MATF matters. A review of
the MATF case ledger reveals the three APD cases investigated
during this monitoring period are still pending completion.

Based on our review, we have determined operational compliance
should be continued for Paragraphs 81 through 85.

4.7.68 Assessing Compliance with Paragraph 81: MATF
Participation by APD

                                                                             81
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 84 of 239




Paragraph 81 of the CASA stipulates:

“APD shall continue to participate in the Multi-Agency Task Force for as long
as the Memorandum of Understanding continues to exist. APD agrees to
confer with participating jurisdictions to ensure that inter-governmental
agreements that govern the Multi-Agency Task Force are current and effective.
APD shall ensure that the inter-governmental agreements are consistent with
this CASA.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.69 Assessing Compliance with Paragraph 82: Investigative
Protocols for the MATF

Paragraph 82 stipulates that:

“APD agrees to consult with participating jurisdictions to establish
investigative protocols for the Multi-Agency Task Force. The protocols shall
clearly define the purpose of the Multi-Agency Task Force; describe the roles
and responsibilities of participating agencies, including the role of the lead
investigative agency; and provide for ongoing coordination among
participating agencies and consultation with pertinent prosecuting
authorities.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.70 Assessing Compliance with Paragraph 83: Coordination
with MATF

Paragraph 83 stipulates:

“APD agrees to consult and coordinate with the Multi-Agency Task Force on
the release of evidence, including video recordings of uses of force, and
dissemination of information to preserve the integrity of active criminal
investigations involving APD personnel.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance


                                                                                 82
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 85 of 239




4.7.71 Assessing Compliance with Paragraph 84: Briefing with
MATF

Paragraph 84 of the CASA stipulates:

“APD agrees to participate in all briefings of incidents involving APD
personnel that are investigated by the Multi-Agency Task Force.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.72 Assessing Compliance with Paragraph 85: Expiration of
MOU re MATF

Paragraph 85 stipulates:

“If the Memorandum of Understanding governing the Multi-Agency Task
Force expires or otherwise terminates, or APD withdraws from the Multi-
Agency Task Force, APD shall perform all investigations that would have
otherwise been conducted pursuant to the Memorandum of Understanding.
This Agreement does not prevent APD from entering into other investigative
Memoranda of Understanding with other law enforcement agencies to
conduct criminal investigation of officer-involved shootings, serious uses of
force, and in- custody deaths.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.73 – 4.7.75 Assessing Compliance with Paragraph 86-88:
Review of Use of Force Policies and Training; Use of Force
Training Based on Constitutional Principles; and Annual
Supervisory In-Service Training.

Paragraphs 86-88 address various training requirements that APD
must meet related to use of force and supervision of use of force. As
with other reporting periods, the monitoring team has spent an
extensive amount of time providing perspective, feedback and
technical assistance to APD’s Training Academy during its January,
March and June 2018 site visits. This monitoring period has been
focused heavily toward technical assistance, as the new APD
leadership builds its capacity to address CASA-related issues. Also,
during this monitoring period, the monitoring team has commented

                                                                                83
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 86 of 239




on specific training materials APD advanced for our review. The
following paragraphs represent our findings related to Paragraphs
86-88.

Over the past year there have been three changes in leadership at
the Training Academy, which we see as a significant issue related to
reaching compliance in all force-related paragraphs. Changes APD
have made create a lack of continuity to past technical assistance
provided by the monitoring team. In the past, APD has struggled
significantly in its training requirements, making APD more vulnerable
to shortcomings than most other professional law enforcement
organizations. It has been obvious to the monitoring team that
people chosen for the assignment in the past (while perhaps
competent in other areas of the organization) were met by a steep
learning curve in their efforts to move APD’s training requirements
forward in a meaningful way. During our January, March and June
site visits we met with the (then) Academy Commander, who
demonstrated a sincere interest in advancing many of the
recommendations found in past reports. Chief among those
recommendations was the implementation of the 7 Step Training
Cycle, academy oversight of organization-wide training and
increasing staffing to meet CASA training requirements.

In terms of training progress, however, little has been accomplished
to advance APD’s compliance with Paragraphs 86-88.
Parenthetically, APD recently made a change at the Academy
Commander position by bringing in outside talent. The new
Academy Commander possesses a more experienced background in
training and curriculum development. We encourage the new
Commander to reflect heavily on our past critiques, feedback and
technical assistance the monitoring team has provided in our past
monitoring reports and in the numerous memorandums we have
written.

As we have noted in the past, in our opinion, the Training Academy
Commander must have the legitimate authority to influence all
organizational training, to ensure non-academy commands are also
adhering to proper training standards and policy. As training
development and delivery extends outside the Training Academy,
issues directly impacting CASA compliance emerge. Since the
Academy Commander will have the most experience assessing
CASA training requirements and working directly with the monitoring
team on those requirements, she will be in the best possible position
to offer guidance to APD leadership in other areas of the department.

We want to amplify one specific point that has been brought to the
attention of APD multiple times in the past relating to training:
                                                                         84
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 87 of 239




acceptable training found in other police agencies not under CASA-
like processes is probably insufficient to meet the requirements of the
CASA, because police agencies rarely focus on performance
outcomes in training. APD will find that performance outcomes
related to the use and supervision of force in the field are at the heart
of CASA operational compliance. In the experience of the monitoring
team, this type of training sophistication is not commonly found in a
typical law enforcement agency. Therefore, we encourage the newly
appointed Academy commander to focus considerable attention on
gathering training needs from the field (by familiarizing herself with
training practices in Seattle, New Orleans, Cleveland, the New
Jersey State Police, and the Los Angeles Police Department, all
agencies currently undergoing, or having successfully completed
CASA-like projects). The Academy should ensure training objectives
and curricula are “mapped” properly to affect specific performance
changes, and that field implementation of training can be assessed
and measured. These processes will allow training curricula to be
properly adjusted to respond to field performance.

Over the past several months, APD has adopted and implemented a
7-Step Training Cycle to enhance its training processes. This came
about after numerous conversations and technical assistance
recommendations by the monitoring team over the past few years.
We saw the use of such a system as crucial because APD did not
have an identifiable or documented training development process.
The implementation of this type of process was a critical step
forward, but we cautioned APD that supporting the process with
proper staffing was essential to success. Like other organizational
commands, we have sensed frustration on the part of academy
personnel in obtaining the necessary staffing to meet CASA training
requirements, but some progress has been made.

While the monitoring team has seen the quality of training materials
increase significantly from when we first met with APD officials, a lack
of coordination and standardization of training across the
organization remains. Consequently, APD will likely continue to
experience varying qualities of training curriculum organization-wide.
We have discussed on numerous occasions the critical importance of
oversight by the Training Academy over all CASA-related training,
and proper staffing of the academy to meet that challenge. APD has
created a new unit whose principle responsibilities will be centered
on managing the 7-Step Training Cycle and monitoring curriculum
quality. If staffed, managed and supported properly, that unit should
positively influence all APD training requirements.

The new training Commander has already had an impact. The
Academy has submitted its first “new” training project plan to the
                                                                            85
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 88 of 239




monitoring team for review and comment. We found it to be
remarkably improved over past submissions, and judge it to be
squarely in the “best practices” target we have long implored APD to
facilitate at the Academy. APD now has a model for acceptable
lesson plans. Every training endeavor subject to CASA compliance
issues should reflect the same “standard of care.” This is a
refreshing change at the Academy, where we have been militating for
such change since June of 2015.

In the past, APD has been profoundly ineffective in collecting its
CASA related training needs and developing meaningful and timely
training for its officers and supervisors. Past monitoring reports
reflect deep inefficiencies in developing comprehensive plans to take
full advantage of the training time APD commits their officers. During
this monitoring period, progress was not made toward Secondary
Compliance in Paragraphs 86 - 88, principally because APD has
again run up against the annual requirement to adjust the Use of
Force suite of policies. During our June 2018 site visit the then-
Academy Commander projected training of the updated use of force
policies extending well into 2019. We still believe that timeline to be
an aggressive schedule, but given the skill-set of the new Academy
Commander, it is perhaps attainable. We caution APD again,
however, to be focused on quality of the training product, and to insist
on a quality-first set of performance measures.

We also note that there exists a long-term (since IMR-4) set of
pending training gaps noted again in IMR-6. APD’s training academy
must ensure that when training of any new force related policies
commence, those gaps are not left lingering. In the past, APD has
left a long line of unaddressed training gaps within its training
processes that made the monitoring process extremely difficult to
track. This was despite our repeated warnings of the performance
issues such gaps would create in the field. We believe the past
inefficiencies have frustrated line officers and supervisors, and have
seriously affected compliance levels. We suggest strongly that the
“new academy” conduct an omnibus review of those identified gaps
in IMRs 4-6 and ensure that new training eradicates them.

Based on our review, we have determined Primary compliance
should be continued for Paragraphs 86 through 88.

4.7.73 Assessing Compliance with Paragraph 86: Review of Use
of Force Policies and Training

Paragraph 86 stipulates:

“APD will review all use of force policies and training to ensure they

                                                                           86
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 89 of 239



incorporate, and are consistent with, the Constitution and provisions of this
Agreement. APD shall also provide all APD officers with 40 hours of use of
force training within 12 months of the Operational Date, and 24 hours of use
of force training on at least an annual basis thereafter, including, as
necessary, training on developments in applicable law and APD policy.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.74 Assessing Compliance with Paragraph 87: Use of Force
Training Based on Constitutional Principles

Paragraph 87 stipulates:

“APD’s use of force training for all officers shall be based upon
constitutional principles and APD policy and shall include the following
topics:

a) search and seizure law, including the Fourth Amendment and related
   law;

b) APD’s use of force policy, use of force reporting requirements, and the
   importance of properly documenting use of force incidents;

c) use of force decision-making, based upon constitutional principles and
   APD policy, including interactions with individuals who are intoxicated,
   or who have a mental, intellectual, or physical disability;

d) use of de-escalation strategies;

e) scenario-based training and interactive exercises that demonstrate use
   of force decision-making and de-escalation strategies;

f)   deployment and use of all weapons or technologies, including firearms,
     ECWs, and on-body recording systems;

g) crowd control; and

h) Initiating and disengaging foot pursuits.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.75 Assessing Compliance with Paragraph 88: Annual
Supervisory In-Service Training

                                                                                87
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 90 of 239




Paragraph 88 stipulates:

“Supervisors of all ranks, including those assigned to the Internal Affairs
Bureau, as part of their initial and annual in-service supervisory training,
shall receive additional training that includes:

a)   conducting use of force investigations, including evaluating officer,
     subject, and witness credibility;

b)   strategies for effectively directing officers to minimize uses of force and
     to intervene effectively to prevent or stop unreasonable force;

c)   incident management; and

d)   supporting officers who report unreasonable or unreported force, or
     who are retaliated against for using only reasonable force or attempting
     to prevent unreasonable force. “

Results

       Primary: In Compliance
       Secondary: Not in Compliance
       Operational: Not in Compliance

Recommendations for Paragraphs 86-88:

4.7.73-75a: As we have suggested multiple times in the past,
APD should develop a comprehensive training plan, based in
part on information contained within the monitoring reports, and
draw direct lines between policy, the CASA, training gaps
identified by the monitoring team and the specific areas within
their training curriculum where these issues are addressed. The
plan should include a table to ensure that the right topics are
delivered to the right audience of people.

4.7.73-75b: APD should ensure that any training based on the
new Use of Force suite of policies include the remediation of
training gaps that were identified in IMR-6.

4.7.73-75c: APD Academy Staff should seek out and attend
training courses focused on the proper development of training
curriculum and how to connect that curriculum to the
measurement of performance outcomes. Alternatively, the new
Academy commander, who has a firm grasp on this practicum,
should train a new set of “planning development and
documentation” skills.

4.7.76 Assessing Compliance with Paragraph 89: Annual
Firearms Training

                                                                                   88
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 91 of 239




Paragraph 89 stipulates:

“Included in the use of force training set out above, APD shall deliver
firearms training that comports with constitutional principles and APD policy
to all officers within 12 months of the Operational Date and at least yearly
thereafter. APD firearms training shall:

        a) require officers to complete and satisfactorily pass firearms
training and qualify for regulation and other service firearms, as necessary,
on an annual basis;

        b) require recruits, officers in probationary periods, and officers who
return from unarmed status to complete and satisfactorily pass firearm
training and qualify for regulation and other service firearms before such
personnel are permitted to carry and use firearms;

c) incorporate professional low-light training, stress training (e.g., training in
using a firearm after undergoing physical exertion), and proper use of force
decision- making training, including continuous threat assessment
techniques, in the annual in-service training program; and

d) ensure that firearm instructors critically observe students and provide
corrective instruction regarding deficient firearm techniques and failure to
utilize safe gun handling procedures at all times.”

Methodology

The methodology outlined in Paragraphs 17-21, above, served as the
baseline for compliance determinations for paragraph 89.

Introduction

The 2018 Firearms training cycle has been completed and the
Firearms staff has compiled extensive data to document all that is
required by APD policy and all they have accomplished in order to
meet/exceed the CASA requirements. We view this as excellent
work that easily could, and should, be emulated by other APD staff
as they consider how to respond to monitoring team findings.

96.46% of all APD personnel (873 of 905) completed firearms
training. Personnel who had not yet completed training were on
various types of leave—Military, ILD or FMLA, etc. Upon returning,
each will be required to attend all missed training, including firearms,
before being permitted to work.
APD is required to provide sufficient training courses to allow officers
to gain proficiency and meet qualification requirements. During past
site visits, members of the monitoring team personally observed
firearms training practices. APD range staff have changed range
hours to enable officers to practice firearms in a low-light
                                                                                     89
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 92 of 239




environment and has integrated monitoring team recommendations
into its policy and procedures. The firearms staff have added
additional days and times to allow more practice. In reviewing data
related to failures to qualify, firearms staff now documents the referral
to additional training for poor-performing shooters.
Following the 2018 Firearms Qualifications cycle, the monitoring
team was provided data that showed at least three officers who failed
to qualify and then failed an immediate requalification attempt. All
three were ordered to surrender their firearms and police vehicle and
placed in an administrative position until they returned to the range to
qualify, as per approved policy. Additionally, documentation was
found that officers failing to qualify with rifle or shotgun were required
to surrender those firearms until they returned to the range to qualify.
The monitoring team sees this as another positive example of staff
making changes in order to meet the requirements of the CASA.
Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.77 – 4.7.92 Assessing Compliance with Paragraph 90-105:
Management of Specialized Units, and accompanying
paragraphs focused on the Special Operations Division.

Paragraphs 90 – 105 of the CASA address requirements that APD
must meet related to management and supervision of functions
inside the Special Operations Division (SOD) as follow:

Paragraph 90: Management of Specialized Units
Paragraph 91: Composition of Specialized Tactical Units
Paragraph 92: Training of Specialized Tactical Units
Paragraph 93: Tactical Unit Missions and Policies
Paragraph 94: Tactical Units Policy and Procedure
Paragraph 95: Annual Review of Tactical Policies
Paragraph 96: Documentation of Tactical Activities
Paragraph 97: Tactical Mission Briefings
Paragraph 98: Tactical Uniforms
Paragraph 99: Force Review Board Assessments
Paragraph 100: Eligibility Requirements for Tactical Teams
Paragraph 101: Tactical Team Training
Paragraph 102: K9 Post Deployment Reviews
Paragraph 103: Tracking K9 Deployments
Paragraph 104: Tracking K9 Bite Ratios
Paragraph 105: Analyzing Tactical Deployments

                                                                             90
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 93 of 239




As with other reporting periods, the monitoring team spent an
extensive amount of time providing perspective, feedback and
technical assistance to APD’s Special Operations Division (SOD)
personnel during its January, March and June 2018 site visits. We
met with enlisted and civilian members responsible for the tasks
associated with SOD compliance and, as in the past, the monitoring
team found SOD to be receptive and to possess sincere interest in
succeeding. While SOD has historically led the organization in terms
of compliance, this monitoring period we have focused heavily toward
technical assistance as the new APD leadership builds its capacity to
address CASA related issues. Also, during this monitoring period,
the monitoring team has commented on specific training materials
SOD advanced for our review, but more importantly we addressed
use of force reporting deficiencies associated with SOD. The
following paragraphs represent our findings related to Paragraphs
90-105.

Over the past year there have been two changes in leadership at the
SOD, which we see as a significant issue regarding maintaining
compliance in Paragraphs 90-105. Changes APD has made in
leadership have created a lack of continuity to past technical
assistance that has been given, and more importantly, these
(necessary changes) have broken the link with the rationale and
process that past APD Commanders had when implementing specific
CASA related reform processes.

Likewise, civilian support staff that established administrative
business processes to help SOD reach and sustain Operational
Compliance have also changed. In past reports, the monitoring team
has stressed the importance of establishing strong systems and
policies within SOD to ensure that reform efforts can survive changes
of command personnel. We have also stressed the importance of
selecting command personnel who understand and respect the
reform that has occurred within SOD. APD and SOD will certainly be
tested, in the coming monitoring periods, by exigent events that will
inform whether or not SOD has truly instituted business processes
that can avoid “slippage” from past organizational reform practices
and maintain a successful path through to sustained compliance.

We have noted for the last reporting period that SOD does not report
certain types of use of force by SOD. During our January 2018 site
visit we discussed Use of Force reporting related to barricaded
subjects, and whether SOD reported when chemical munitions were
used as a means of force in those instances. We were told that the
previous APD leadership instructed SOD not to capture uses of
chemical munitions against barricaded suspects as uses of force.
                                                                        91
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 94 of 239




We considered this a serious departure from best practices, and
recommended that APD immediately review case law and best
practices in this area. We strongly advised APD to discuss this
specific issue with other organizational commands as well as the
leadership of the organization.

We also provided SOD with a recent in-depth literature review
conducted by the monitor relating to the issue of chemical munitions
and “distraction devices.” This literature review indicated that these
devices are considered uses of force. We stressed (at that time) that
if a true reset of APD's CASA compliance efforts is to be considered
valid, SOD must address this issue immediately in order to not lose
the Operational Compliance they worked so diligently to achieve. We
discussed this exact issue of chemical munitions deployments with
more than one APD commander while on site, including academy
SME’s.

It was clear that members of the organization believed that a
chemical munition, whether breaching buildings or used as a means
of crowd control by ERT, was in fact a reportable use of force. We
do not believe that any professional law enforcement agency would
see the use of such chemical munitions as anything other than a
reportable use of force. The fact that the use of these devices was
not being reported and reviewed properly is a clear reflection, and
further verification, of the apathy the previous APD leadership had
toward true organizational reform. As soon as we noted these
issues, we put SOD command on notice that swift remediation of the
issue was essential.

During our March 2018 site visit, the monitoring team again
discussed this issue with members of SOD. Also present in the
meeting were members from the Mayor’s office and DOJ. It was clear
during the meeting that movement had not been made regarding this
issue, despite our written advice that change was needed. We
advised APD that this was not an issue requiring a comprehensive
report, but one that simply required addressing the current business
process through an edict to all members of the organization via
policy, special order, or other direct means, followed by training and
supervision.

In short, this significant issue could be addressed quickly if APD
agreed that the use of chemical munitions against a barricaded
suspect, or its use against protestors during crowd control, is a
reportable use of force. The failure of APD to address the issue
meant that since January 2018, at a minimum, they could have had
additional unreported uses of force. We strongly recommended that
this issue be brought to the attention of the chief directly and
                                                                         92
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 95 of 239




immediately so that proper remediation of the issue could occur. We
also recommended that APD establish a forward leaning position on
the use of Noise Flash Diversionary Devices (NFDD) or “flash
bangs”, since under certain circumstances they are also reportable
uses of force. We alerted APD that moving forward, this could be a
critical area that could potentially move SOD out of Operational
Compliance in certain CASA paragraphs if not immediately and
reasonably remediated.

The monitoring team was ultimately provided an Interoffice
Memorandum dated, May 30, 2018, that was prepared by the then-
current SOD Commander. In it he detailed his research and
conclusion that chemical munitions and use of NFDD’s should be
captured as reportable uses of force. On June 2, 2018, APD
promulgated Special Order 18-51, “Use of Chemical Munitions Noise
Flash Diversionary Devices” that supported the opinion of the
monitoring team and the findings of the SOD Commander. SO 18-51
served as notice that chemical munitions and NFDDs will be
investigated as uses of force. While this is a positive step, and
demonstrates a professional response to the issue, the SO was not
promulgated until nearly 6 months after we first identified the problem
to APD. To our knowledge, the SO has not been incorporated into
formal policy (no draft policy doing so has been forwarded to the
monitoring team as of the date of our draft monitoring report for IMR-
8). These processes are reminiscent of the manner in which the
previous administration at APD handled issues identified by the
monitoring team. These issues require serious follow-up, and
adherence to nationally accepted practice.

The more difficult issue APD now faces is how to deal with past
cases that were not reported as uses of force, since that failure
impacts numerous CASA related paragraphs. While instances of
NFDD and chemical munition deployments are historically captured
in SOD After Action Reports (AARs), there was a significant concern
on the part of APD that information that would be necessary to fully
investigate past cases as uses of force, at this point, may not exist
and would take an extensive amount of time to assemble. We
pointed out the need to reconcile this issue because there will
certainly be issues with the validity of annual use of force and early
warning system data sets. Rather than assuming that information
needed to rectify this problem is not available, it is incumbent on APD
to investigate the availability of that data and develop an articulated
response to this issue.

More importantly, as APD moves through an extensive use of force
investigation “backlog”, SOD cases will begin to pass to the Force
Review Board (FRB). We pointed out that clear guidance and a
                                                                          93
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 96 of 239




reasonable methodology for handling these cases at the FRB had to
be established, and if there are data missing, that issue needs to be
identified in terms of scope, the nature of the data needed, and
alternative modalities to obtain those data points.

CASA compliance issues could arise from using incomplete data.
The monitoring team further notes that any methodology limiting the
scope of cases that would be properly captured would have to be
approved by the monitor in consultation with the parties. To date we
have not received a formal proposal from APD relating to these
issues. Again, we consider this an urgent issue.

While discussing this issue with the current SOD Commander, we
found him to be fully accepting of our perspective and feedback. In
fact, we were impressed in his ability to influence the issuance of SO
18-51, and the response by APD leadership, since in the past these
types of progressive actions proved to be exceptionally difficult to
engender. We suggest that the SO (18-51) be codified in SOD and
APD policy during the current “use of force” policy development
process.

Based on our review, APD maintains Operational compliance for
Paragraphs 90 through 105. We strongly recommend that APD
should ensure that our guidance concerning NFDDs and field use of
chemical gas is transitioned into operational policy at SOD and other
units that have these tools in their field practice procedures. Failing
to do so could potentially impact compliance status on these issues.

Detailed review of staffing, unit training practices, policies, and field
practices indicate continued compliance with CASA requirements by
APD’s specialized tactical units.

4.7.77 Assessing Compliance with Paragraph 90: Management
of Specialized Units

Paragraph 90 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD shall
operate and manage its specialized units in a manner that increases the
likelihood of safely resolving critical incidents and high-risk situations,
prioritizes saving lives in accordance with the totality of the circumstances,
provides for effective command-level accountability, and ensures force is
used in strict compliance with applicable law, best practices, and this
Agreement. To achieve these outcomes, APD shall implement the
requirements set out below.

Results

                                                                                 94
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 97 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.78 Assessing Compliance with Paragraph 91: Composition
of Specialized Tactical Units

Paragraph 91 stipulates:

“APD’s specialized tactical units shall be comprised of law enforcement
officers who are selected, trained, and equipped to respond as a coordinated
team to resolve critical incidents that exceed the capabilities of first
responders or investigative units. The specialized tactical units shall consist
of SWAT, Canine, and Bomb Squad/EOD.”

During this reporting period (February 2018 through July 2018)
Special Operations continued with extensive training for the Bomb,
SWAT, K-9 and CNT units. Individual, Unit and Team training was
conducted and recorded on monthly reports. The monitoring team
reviewed the monthly reports to ensure the requirements of the
paragraph were being met. In addition to the training administered,
three members tested and passed all requirements to be selected
into Special Operations. The monitoring team received and reviewed
data for the selection process of these three officers. All criteria for
the process was documented and reviewed by the monitoring team.

Special Operations has developed and implemented certain policies
(Bomb SOP 4-03, SWAT SOP 4-04, K-9 SOP 4-12, and CNT SOP 2-
43) that have been reviewed and approved and address the
requirements set forth in paragraph 91.

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.79 Assessing Compliance with Paragraph 92: Training of
Specialized Tactical Units

Paragraph 92 stipulates:

“APD shall ensure that specialized tactical units are sufficiently trained to
complete the following basic operational functions: Command and Control;
Containment; and Entry, Apprehension, and Rescue.”

Methodology



                                                                                  95
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 98 of 239




A review of the Special Operations training conducted by the
monitoring team for the period (February 18 through July 18)
confirmed that the operational functions included in this paragraph
are regularly covered and documented. During the June 2018 site
visit the monitoring team was invited to view live tactical training at
the SOD facility. The monitoring team reviewed the Excel
spreadsheet (2018 Tactical Files) that displays training by officer, by
unit, and by operational function trained that correspond to those
listed in paragraph 92.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.80 Assessing Compliance with Paragraph 93: Tactical Unit
Missions and Policies

Paragraph 93 stipulates:

“Each specialized tactical unit shall have clearly defined missions and
duties. Each specialized tactical unit shall develop and implement policies
and standard operating procedures that incorporate APD’s agency-wide
policies on use of force, force reporting, and force investigations.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.81 Assessing Compliance with Paragraph 94: Tactical Units
Policy and Procedure

Paragraph 94 stipulates:

“APD policies and procedures on specialized tactical units shall include the
following topics:

a)   Team organization and function, including command relationships with
     the incident commander, Field Services Bureau, other specialized
     investigative units, Crisis Negotiation Team, Crisis Intervention Unit,
     crisis intervention certified responders, and any other joint or support
     elements to ensure clear lines of responsibility;
b)   Coordinating and implementing tactical operations in emergency life-
     threatening situations, including situations where an officer’s view may
     be obstructed;
c)   Personnel selection and retention criteria and mandated physical and
     tactical competency of team members, team leaders, and unit

                                                                                96
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 99 of 239



      commanders;
 d)   Training requirements with minimum time periods to develop and
      maintain critical skills to include new member initial training, monthly
      training, special assignment training, and annual training;
 e)   Equipment appropriation, maintenance, care, and inventory;
 f)   Activation and deployment protocols, including when to notify and
      request additional services;
 g)   Conducting threat assessments to determine the appropriate
      responses and necessary resources;
 h)   Command and control issues, including a clearly defined command
      structure; and
 i)   Documented after-action reviews and reports.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.82 Assessing Compliance with Paragraph 95: Annual
Review of Tactical Policies

Paragraph 95 stipulates:

“The policies and standard operating procedures of specialized tactical units
shall be reviewed at least annually, and revisions shall be based, at a minimum,
on legal developments, training updates, operational evaluations examining
actual practice from after-action reviews, and reviews by the Force Review
Board or other advisory or oversight entities established by this Agreement.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.83 Assessing Compliance with Paragraph 96:
Documentation of Tactical Activities

Paragraph 96 stipulates:
“In addition to Use of Force Reports, APD shall require specialized tactical
units to document their activities in detail, including written operational plans
and after-action reports created after call-outs and deployments to critical
situations. After-action reports shall address any areas of concern related to
policy, training, equipment, or tactics.”

Methodology

A review of the Special Operations training conducted by the
monitoring team for the period (February, 201818 through July, 2018)

                                                                                    97
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 100 of 239




confirmed that the operational functions included in this paragraph
are regularly covered and documented. During the June 2018 site
visit the monitoring team was invited to view live tactical training at
the SOD facility. The monitoring team reviewed the Excel
spreadsheet (2018 Tactical Files) that displays training by officer, by
unit, and by operational function trained that correspond to those
listed in paragraph 92.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.84 Assessing Compliance with Paragraph 97: Tactical
Mission Briefings

Paragraph 97 stipulates:

“APD shall require specialized tactical units to conduct mission briefings
before an operation, unless exigent circumstances require an immediate
deployment. APD shall also ensure that specialized tactical team members
designate personnel to develop and implement operational and tactical plans
before and during tactical operations. All specialized tactical team members
should have an understanding of operational planning.”

Methodology

For this report the monitoring team reviewed documentation during
two site visits (March 18 and June18) for Operational Compliance
with the requirements of this paragraph. As in the previous reporting
period the monitoring team verified compliance by means of personal
inspections, review of policies and discussions with SOD staff during
site visits.

Results

The monitoring team, based upon case reviews, acknowledged that
Tactical Sectional Commanders, Supervisors and Officers have a
working knowledge of operational planning and apply that
understanding and skill to actual operations. During the March 2018
and June 2018 site visits, the monitoring team requested
documentation from APD that supports if such training was being
conducted. During these visits the monitoring team witnessed
personnel from SOD implement operational and tactical plans before
and during tactical operations. Special Operations continues to
conduct extensive training at all levels and conforms to best practices
nationwide and to the specifics of this paragraph.
                                                                               98
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 101 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.85 Assessing Compliance with Paragraph 98: Tactical
Uniforms

Paragraph 98 stipulates:

“All specialized tactical units shall wear uniforms that clearly identify them as
law enforcement officers.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.86 Assessing Compliance with Paragraph 99: Force Review
Board Assessments

Paragraph 99 stipulates:

“All specialized tactical unit deployments shall be reviewed by the Force
Review Board in order to analyze and critique specialized response protocols
and identify any policy, training, equipment, or tactical concerns raised by the
action. The Force Review Board shall identify areas of concern or particular
successes and implement the appropriate response, including modifications
to policy, training, equipment, or tactics.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.87 Assessing Compliance with Paragraph 100: Eligibility
Requirements for Tactical Teams

Paragraph 100 stipulates:

“APD shall establish eligibility criteria for all team members, team leaders, and
supervisors assigned to tactical units and conduct at least annual reviews of
unit team members to ensure that they meet delineated criteria.”

Results



                                                                                    99
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 102 of 239




During the June 2018 site visit, the monitoring reviewed random APD
Sworn Annual reviews for members assigned to tactical units. The
annual reports show that members from the tactical units are
displaying exemplary work in constitutional policing, integrity,
community policing, and critical police functions. The Special
Operations Division, which oversees specialized tactical units, has
established policies that set selection criteria for team membership
and training requirements for all members. These are listed in the
Bureau SOPs that cover Bomb Squad (4-03), K-9 Unit and SWAT (4-
04). This unit policy is in compliance with the requirements of
paragraph 100 and constitutes a best practice in the management of
tactical units and personnel. APD has incorporated the “unit policies”
into its formal policies related to these functions, making it compliant
with this paragraph.


       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.88 Assessing Compliance with Paragraph 101: Tactical
Team Training

Paragraph 101 stipulates:

“APD shall train specialized tactical units conducting barricaded gunman
operations on competencies and procedures that include: threat assessment
to determine the appropriate response and resources necessary, mission
analysis, determination of criminal offense, determination of mental illness,
requirements for search warrant prior to entry, communication procedures,
and integration of the Crisis Negotiation Team, the Crisis Intervention Unit, and
crisis intervention certified responders.”

Methodology:

The monitoring team has reviewed the Tactical Section training and
found that all subjects required in Paragraph 101 are covered in a
wide array of training contexts, including but not limited to scenario-
based training. CNT continues to be an essential operational
component in tactical activations.

Training for the Tactical Section continues to be conducted on a
regular basis in accord with national standards (NTOA) for high-risk
tactical operations. APD tactical teams continued to demonstrate
operational success in 2018.

Results


                                                                                    100
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 103 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.89 Assessing Compliance with Paragraph 102: K-9 Post
Deployment Reviews

Paragraph 102 stipulates:

“APD shall continue to require the Canine Unit to complete thorough post-
deployment reviews of all canine deployments.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.90 Assessing Compliance with Paragraph 103: Tracking K-9
Deployments

Paragraph 103 stipulates:

“APD shall continue to track canine deployments and canine apprehensions,
and to calculate and track canine bite ratios on a monthly basis to assess its
Canine Unit and individual Canine teams.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.91 Assessing Compliance with Paragraph 104: Tracking K-9
Bite Ratios

Paragraph 104 stipulates:

“APD shall include canine bite ratios as an element of the Early Intervention
System and shall provide for the review, pursuant to the protocol for that
system, of the performance of any handler whose bite ratio exceeds 20
percent during a six-month period, or the entire unit if the unit’s bite ratio
exceeds that threshold, and require interventions as appropriate. Canine data
and analysis shall be included in APD Use of Force Annual Report.”

Results

       Primary: In Compliance
       Secondary: In Compliance

                                                                                 101
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 104 of 239




       Operational: In Compliance

4.7.92 Assessing Compliance with Paragraph 105: Analyzing
Tactical Deployments

Paragraph 105 stipulates:

“APD agrees to track and analyze the number of specialized tactical unit
deployments. The analysis shall include the reason for each tactical
deployment and the result of each deployment, to include: (a) the location;
(b) the number of arrests; (c) whether a forcible entry was required; (d)
whether a weapon was discharged by a specialized tactical unit member; (e)
whether a person or domestic animal was injured or killed; and (f) the type of
tactical equipment deployed. This data analysis shall be entered into the
Early Intervention System and included in APD’s annual reports.”

Methodology

The monitoring team reviewed the Division’s Tactical Unit
Deployment Tracking Sheet for the time period of February 1, 2018
through May 31, 2018. APD had 24 activations in this reporting
period in 2018. The functionality and operation of APD’s SWAT Unit
has been reviewed in several paragraphs of this agreement. APD
continues to monitor and analyze the number, type, and
characteristics of deployments, and states a clear reason for each
tactical deployment, as well as the number of arrestees in each
deployment.


Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

Recommendations for Paragraphs 90 – 105:

4.7.77-92a: SOD should complete an assessment of 2017 After
Action Reports to determine instances where chemical
munitions and/or NFDDs were deployed and not reported as
uses of force. That data should be presented to the Chief of
Police for his review and recommendations to the monitor. The
data should be included in APD’s Annual Report as a sub-
category with explanation.

4.7.77-92b: Because training occupies a significant role for SOD
personnel, SOD personnel should attend advanced training
(similar to Training Academy personnel) geared toward proper

                                                                                 102
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 105 of 239




lesson plan development and establishing field implementation
measures.

4.7.77-92c: Assess each recommendation outlined by the
monitoring team in this paragraph, and move expeditiously to
implement appropriate policy guidance, training and
supervision.

4.7.93 – 4.7.96 Assessing Compliance with Paragraph 106 – 109:
Special Unit Policies, and accompanying paragraphs focused on
the Special Investigation Division.

Paragraphs 106-109 of the CASA address requirements that APD
must meet related to management and supervision of functions
inside the Special Investigation Division (SID) as follow:

Paragraph 106: Specialized Unit Policies
Paragraph 107: High Risk Situation Protocols
Paragraph 108: Inspection of Specialized Units
Paragraph 109: Tracking Specialized Unit Responses

As with other reporting periods, the monitoring team has spent an
extensive amount of time providing perspective, feedback and
technical assistance to APD’s Special Investigation Division (SID)
personnel during its January, March and June 2018 site visits. We
met with members responsible for the tasks associated with SID
compliance and, as in the past, the monitoring team found
receptiveness and a sincere interest in meeting the provisions of the
CASA. SID has historically been one of the units that led the
organization in terms of CASA compliance assessments, and during
this monitoring period there was an emphasis on technical assistance
as the new APD leadership builds its capacity to address CASA
related issues. The following paragraphs represent our findings
related to Paragraphs 106-109.

Over the past year there have been two changes in leadership at the
SID. However, the most recent command change saw the
movement of the SOD commander to SID, which we see as positive
for SID’s efforts to maintain compliance in Paragraphs 106-109.
Changes at APD can create a lack of continuity to past technical
assistance; however, this change in command may result in positive
business processes (that have been successful in two units)
becoming synthesized under a single organizational command. In
fact, when members of the monitoring team met with the current SID
commander, he indicated that he hoped to have such an effect on
SID. In past reports the monitoring team has stressed the
importance of establishing strong systems and policies within SID to
                                                                        103
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 106 of 239




ensure that reform efforts can survive changes of command
personnel. SID has always been an advocate for positive reform,
and in fact were among the first organizational units to speak in terms
of “sustainability”, which is a professional and sophisticated concept
we hope all APD commanders adopt. We noted one potential gap in
training new personnel assigned to SID (discussed below), but the
new SID Commander immediately investigated the issue and
committed to resolving it as soon as possible.

SID continues to make legitimate attempts to be responsive to the
CASA and continues to be exceptionally receptive to the feedback
they receive from the monitoring team. The monitoring team met
with members of SID who are responsible for addressing the terms of
these paragraphs and were provided documentation to demonstrate
that the business processes that helped establish operational
compliance continue to exist.

Members of the monitoring team reviewed documentation that SID
provided concerning newly assigned detectives to the Division. As
documented in past monitor reports, SID developed unit-level
handbooks that set forth the unique standards, missions and duties
for each of its subordinate units. Those handbooks serve several
purposes, including SID incorporating and reinforcing APD’s use of
force policies, including the provisions of the CASA. Within the
handbooks are “Proficiency Checklists” with criteria for a supervisor
to assess each new detective against before they can conduct lone
investigations.

Previously, members of the monitoring team worked closely with SID
when they submitted training records, lesson plans and other course
of business documentation for newly assigned detectives to receive
once they begin their work at SID. We reviewed Unit Handbook “sign
off” sheets and confidentiality acknowledgment sheets for fourteen
(14) enlisted members of SID who were transferred to the Division
during this monitoring period. One point of concern was when we
met with the new SID Commander during a site visit he was not
aware of an independent SID training program that the monitoring
team previously approved related to the handbooks. However,
before the monitoring team left APD, he met with us a second time
and indicated that the training program would be held in the near
future for the newly assigned detectives. While important to
document, we expect the new SID Commander’s response to be
swift to reconcile the training gap. The monitoring team will collect
training records from SID during its IMR-9 data review to verify the
training program was delivered to the newly assigned detectives.
Finally, with the creation of new use of force policies, SID must

                                                                          104
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 107 of 239




ensure that unit level handbooks are properly updated to reflect the
new policies once they are promulgated.

Based on our review of the existing SID policy requirements, Annual
Inspection Forms and the Annual SID Inspection Interoffice
Memorandum documentation, we determined that SID remains in
Operational Compliance with respect to Inspection of Specialized
Units. This is the third consecutive year that SID has completed their
annual inspection, which demonstrates consistency of an internal
business processes that prompts the command to take the
appropriate steps related to SID Inspections.

The monitoring team also reviewed a draft Special Investigations
Division Annual Review, SID Operational Plans and information they
maintain in their SharePoint tracker system and determined that it
captures each of the data points required by the CASA to maintain its
current Operational Compliance status. The documentation records
that were reviewed revealed that SID collects and tracks all required
data points for its deployments.

4.7.93 Assessing Compliance with Paragraph 106: Specialized
Unit Policies

Paragraph 106 stipulates:

“Each specialized investigative unit shall have a clearly defined mission and
duties. Each specialized investigative unit shall develop and implement
policies and standard operating procedures that incorporate APD’s agency-
wide policies on use of force, force reporting, and force investigations.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.94 Compliance with Paragraph 107: High Risk Situation
Protocols

Paragraph 107 stipulates:

“APD shall prohibit specialized investigative units from providing tactical
responses to critical situations where a specialized tactical unit is required.
APD shall establish protocols that require communication and coordination
by specialized investigative units when encountering a situation that requires
a specialized tactical response. The protocols shall include communicating
high-risk situations and threats promptly, coordinating effectively with
specialized tactical units, and providing support that increases the likelihood
of safely resolving a critical incident.”

                                                                                  105
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 108 of 239




Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.95 Compliance with Paragraph 108: Inspection of
Specialized Units

Paragraph 108 stipulates:

“Within three months of the Effective Date, APD shall conduct an inspection
of specialized investigative units to determine whether weapons and
equipment assigned or accessible to specialized investigative units are
consistent with the units’ mission and training. APD shall conduct re-
inspections on at least an annual basis.”

Methodology:

The monitoring team reviewed the Special Investigation Division’s
annual inspection forms that were completed in January of 2018.
During the monitoring team site visit in June 2018, the monitoring
team reviewed:

   •       SID Primary Weapons Systems Long Rifle Inventory List
   •       SID Defense Technology 40MM Gas Guns Inventory List
   •       SID Fleet Inventory List

Consistent with the unit’s mission and training, a review of the
individual inspection forms indicated that there was proper
documentation of all weapons and equipment assigned or made
accessible to SID. An Interoffice Memorandum was submitted on
January 2018 to document SID’s yearly inspection. The
Memorandum, completed during the normal course of daily business,
stated in part that all sworn personnel were involved and no issues of
concern were located; additionally, all personnel were rated as
satisfactory. Weapons that are not currently assigned to SID
personnel were also inspected to ensure serial numbers of
equipment corresponds with documentation on inventory lists
provided to the monitoring team. The monitoring of these inspections
is set to continue on at least an annual basis.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

                                                                              106
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 109 of 239




4.7.96 Assessing Compliance with Paragraph 109: Tracking
Specialized Unit Responses

Paragraph 109 stipulates:

“APD agrees to track and analyze the number of specialized investigative
unit responses. The analysis shall include the reason for each investigative
response, the legal authority, type of warrant (if applicable), and the result of
each investigative response, to include: (a) the location; (b) the number of
arrests; (c) the type of evidence or property seized; (d) whether a forcible
entry was required; (e) whether a weapon was discharged by a specialized
investigative unit member; (f) whether the person attempted to flee from
officers; and (g) whether a person or domestic animal was injured or killed.
This data analysis shall be entered into the Early Intervention System and
included in APD’s annual reports.”

Results

        Primary: In Compliance
        Secondary: In Compliance
        Operational: In Compliance

Monitor’s Comments:

SID should continue to monitor the adoption of new use of force
policies that will impact the content of their unit level handbooks. As
needed, the handbooks will have to be updated before being
presented to newly assigned members of the Division.

Because training is important for SID personnel to be successful, SID
should follow up on its training of newly assigned detectives to
ensure consistency in its intake of new detectives across the
Division.

4.7.97 Assessing Compliance with Paragraph 110: Individuals in
Crisis and Related Issues

Paragraph 110 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD agrees
to minimize the necessity for the use of force against individuals in crisis due
to mental illness or a diagnosed behavioral disorder and, where appropriate,
assist in facilitating access to community-based treatment, supports, and
services to improve outcomes for the individuals. APD agrees to develop,
implement and support more integrated, specialized responses to individuals
in mental health crisis through collaborative partnerships with community
stakeholders, specialized training, and improved communication and


                                                                                    107
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 110 of 239



coordination with mental health professionals. To achieve these outcomes,
APD agrees to implement the requirements below.”

This overarching paragraph refers to the paragraphs 111-137, below.
As such, this paragraph will not be noted in compliance until such
time that other related required paragraphs are found to be fully in
compliance.

Members of the monitoring team assessed data from the relevant
policies as noted in the table below.




Table 4.7.97 Policy Renewal Status for Behavioral Health
Policies

 Policy                             Policy Name (Relevance to 110)
 SOP 1-11 (previously               BEHAVIORAL SCIENCES SECTION –
 1-14)                              Due for review on 8/31/18 (Past Due)
 SOP 2-19 (previously               RESPONSE TO BEHAVIORAL HEALTH
 2-13)                              ISSUES – Due for review on 11/29/18
 SOP 2-20 (previously               HOSTAGE, SUICIDAL/BARRICADED
 2-42)                              SUBJECT, AND TACTICAL THREAT
                                    ASSESSMENT – Due for review on
                                    10/16/18
 SOP 2-8 (previously 1-             USE OF ON-BODY RECORDING
 09)                                DEVICES / MANAGEMENT OF
                                    RECORDINGS (contains reference to
                                    “subjects in crisis”) Due for review on
                                    6/2/18 (Past Due)
 SOP 5-3 (previously 3-             CRIMINAL INVESTIGATIONS DIVISION
 06)                                (contains referral to Crisis Intervention
                                    Unit) – Due for review on 10/17/18
                                    (Past Due)

Results

Two of the five policies addressing behavioral health issues listed
above, are due to have been updated as of the date of preparation of
this report. Based on the records available to the monitoring team,
neither of these policy requirements have been assessed, and where
necessary, updated. APD is not in compliance for this “overarching”
paragraph. This is another factor creating substantial policy
development backlogs at APD. Without policy, training is not
feasible, and operational compliance is not attainable. In the
monitoring team’s experience, mental health practices are in
reasonably regular flux, as new practices are developed and old
practices are revised, updated, and re-crafted. This constitutes

                                                                                108
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 111 of 239




another area of policy development, along with use of force policies
that is falling behind the curve. APD is in primary compliance for this
paragraph—it has policies in place. At least two policies, it appears,
have not been updated according to schedule. Until these policies
are updated, we caution APD to be circumspect about re-training its
officers in mental health practice absent these updates. As with the
early stages of the CASA-implementation process, delays in policies
generate delays in training, which lead to delays in adequate
supervisory processes, which are the definition of non-compliance.

The monitor notes that this is a recurring theme, of late, reminiscent
of the serious issues confronted by the Parties early in the CASA
implementation process, of an inability of the APD to expeditiously
develop, articulate, and promulgate policy work in critical areas of the
CASA. Currently we note issues similar to the ones encountered in
the early stages of the CASA process: extreme difficulty moving the
use of force policy process through the necessary steps to produce
clear, demonstrable, trainable, and superviseable policy.

       Primary:     In Compliance (based on existing policy)
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendation 4.7.97: Update clearly articulated policy for
APD’s mobile crisis teams, consistent with the policies in Table
above, and provide training on that policy for APD’s Mobile
Crisis Teams.

4.7.98 – 4.7.115 Assessing Compliance with Paragraphs 111-
128: Mental Health Response Issues.

Sections 111-128 deal with mental health response issues addressed
in detail in the CASA. In determining compliance outcomes for these
paragraphs, the monitoring team reviewed normal course-of-
business documentation related to mental health response practices
by APD during the reporting period for the eighth monitor’s report.
Our findings are discussed below.

Data available to the monitoring team show regular monthly meetings
for the community’s Mental Health Resources Advisory Committee
(MHRAC) that involved at times highly detailed discussions of
problems, issues, needs and solutions. MHRAC continues to be one
of the success stories in APD community outreach processes.
MHRAC’s reports, recommendations, communications, and
assessment processes created during this reporting period continue
to be a source of valuable insight for APD’s mental health/crisis
intervention strategies. A broad spectrum of community mental
                                                                           109
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 112 of 239




health leaders, APD command staff, APD’s Crisis Outreach and
Support Team members (COAST) and mental health professionals
attend and participate in MHRAC meetings. Our reviews of
MHRAC’s agendas and meeting minutes indicates broad-based input
from community mental health experts, advocates, and providers.

Based on our extensive reviews of this reporting period’s mental
health processes designed to guide and support APD’s commitment
to work closely with community mental health leaders to craft
meaningful, flexible, and effective services throughout the
communities served by APD, APD has met, and in many cases
exceeded, many of the requirements of the CASA related to mental
health response planning, crisis intervention, and service delivery.
Our review indicates that APD crisis outreach services worked with
the advisory committee to assess, improve, and serve the target
audience.

4.7.98 Assessing Compliance with Paragraph 111: Mental Health
Response Advisory Committee

Paragraph 111 stipulates:

“Within six months of the Effective Date, APD and the City shall establish a
Mental Health Response Advisory Committee (Advisory Committee) with
subject matter expertise and experience that will assist in identifying and
developing solutions and interventions that are designed to lead to improved
outcomes for individuals perceived to be or actually suffering from mental
illness or experiencing a mental health crisis. The Advisory Committee shall
analyze and recommend appropriate changes to policies, procedures, and
training methods regarding police contact with individuals with mental
illness.”

Methodology

The monitoring team reviewed MHRAC’s reports, recommendations,
communications, and processes created during this reporting period,
as well as other data sources considered for this reporting period
(which included: meeting agendas and minutes for MHRAC
meetings; meeting minutes for subcommittee meetings, including the
Information Sharing subcommittee (April 10, 2018; May 9, 2018); and
various communications regarding policy reviews between APD and
MHRAC written during the reporting period).

MHRAC meetings occurred monthly (except for July 2018) during this
reporting period, along with some subcommittee meetings. Table
4.7.98 below briefly describes major topics covered during the
MHRAC meetings.


                                                                               110
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 113 of 239




Results

         Primary:     In Compliance
         Secondary: In Compliance
         Operational: In Compliance




Table 4.7.98: MHRAC Subcommittee Meeting Topics

 Reporting              Meeting         Issues
 period                 date            discussed
 month
 February               2/20/18          • COAST
 2018                                      update
                                         • Mobile
                                           Crisis
                                           Teams and
                                           MOU
                                         • Policy
                                           Review
 March                  3/20/18          • COAST
 2018                                      update
                                         • Mobile
                                           Crisis
                                           Teams
                                           update
                                         • Community
                                           Corrections
 April 2017             4/17/18          • COAST
                                           update
                                         • CIU
                                           SharePoint
                                         • MHRAC
                                           Membership
 May 2018               5/15/18          • Training and
                                           Resources
                                           sub-
                                           committees
                                         • COAST
                                           update
 June 2018              6/19/18          • CIU data
                                         • APD’s
                                           Policy
                                           Developmen
                                           t Process
                                                                  111
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 114 of 239




                                                       • MHRAC’s
                                                         future



4.7.99 Assessing Compliance with Paragraph 112

Paragraph 112 stipulates:

“The Advisory Committee shall include representation from APD command
staff, crisis intervention certified responders, Crisis Intervention Unit (CIU),
Crisis Outreach and Support Team (COAST), and City-contracted mental
health professionals. APD shall also seek representation from the
Department of Family and Community Services, the University of New Mexico
Psychiatric Department, community mental health professionals, advocacy
groups for consumers of mental health services (such as the National
Alliance on Mental Illness and Disability Rights New Mexico), mental health
service providers, homeless service providers, interested community
members designated by the Forensic Intervention Consortium, and other
similar groups.”

Methodology: We reviewed MHRAC’s agendas and meeting
minutes for monthly meetings that occurred during this reporting
period.

Results: All specified groups named in this paragraph regularly
participated in MHRAC meetings during this reporting period, and
minutes reflected discussions of agenda items designed to facilitate
the goals of MHRAC.

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.100 Assessing Compliance with Paragraph 113

Paragraph 113 stipulates:

“The Advisory Committee shall provide guidance to assist the City in
developing and expanding the number of crisis intervention certified
responders, CIU, and COAST. The Advisory Committee shall also be
responsible for considering new and current response strategies for dealing
with chronically homeless individuals or individuals perceived to be or
actually suffering from a mental illness, identifying training needs, and
providing guidance on effective responses to a behavioral crisis event.”

Methodology

Members of the monitoring team reviewed MHRAC’s reports,
recommendations, communications, and processes, and conducted
interviews with specific members of the MHRAC. In addition, we
                                                                                   112
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 115 of 239




reviewed MHRAC monthly meeting agendas and minutes, and
MHRAC subcommittee meeting minutes and memos.

Results

The MHRAC continued to provide guidance to the City and APD
regarding developing and expanding the number of CIT-certified
responders as well as response strategies for interacting effectively
with homeless individuals and people with mental illness. During this
reporting period, the MHRAC considered and provided feedback on
the APD’s policies and developing mobile crisis teams.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.101 Assessing Compliance with Paragraph 114:

Paragraph 114 stipulates:

“APD, with guidance from the Advisory Committee, shall develop protocols
that govern the release and exchange of information about individuals with
known mental illness to facilitate necessary and appropriate communication
while protecting their confidentiality.”

Methodology

Members of the monitoring team reviewed a 100% sample of
MHRAC’s reports, recommendations, communications, and
processes during the reporting period, assessing these documents
for compliance with Paragraph 114. The monitoring team also
reviewed the signed MOU between APD’s CIU and the University of
New Mexico Health Sciences Center/UNM Health Systems (signed
version dated 10/10/17).

Results

Negotiations between the City of Albuquerque and the University of
New Mexico Health System resulted in the execution of a signed
MOU that governs the release and exchange of information. Based
on the record available to the monitoring team at this time, no training
has been provided to APD personnel regarding this October 2017
MOU.

       Primary:     In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

                                                                             113
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 116 of 239




Recommendation 4.7.101: Provide training to, at minimum, CIU
staff and certified CIT responders on this MOU.

4.7.102 Assessing Compliance with Paragraph 115

Paragraph 115 stipulates:

“Within nine months of the Effective Dates, APD shall provide the Advisory
Committee with data collected by crisis intervention certified responders,
CIU, and COAST pursuant to Paragraphs 129 and 137 of this Agreement for
the sole purpose of facilitating program guidance. Also, within nine months
of the Effective Date, the Advisory Committee shall review the behavioral
health training curriculum; identify mental health resources that may be
available to APD; network and build more relationships; and provide
guidance on scenario-based training involving typical situations that occur
when mental illness is a factor.

Methodology

Members of the monitoring team reviewed a 100% sample of data
provided to MHRAC by APD relating to provisions of Paragraph 115,
including data analysis in the form of PowerPoint slides; and MHRAC
and subcommittee meeting agendas and minutes.

Results

APD continued to work with staff to produce meaningful data analysis
of the data elements specified in paragraphs 129 and 137. APD has
presented this data regularly to the MHRAC (including during the
6/19/18 MHRAC meeting during this reporting period). APD provides
most behavioral health to the MHRAC for review, but it is unclear
whether the provision of updated or new curricula and reviews are
consistent.

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not in Compliance

Recommendation 4.7.102: Submit required documentation to
MHRAC as well as documentation from MHRAC noting review
and approval. Ensure that documentation is responsive to
relationship building and scenario-based training.

4.7.103 Assessing Compliance with Paragraph 116

Paragraph 116 stipulates:


                                                                              114
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 117 of 239



“The Advisory Committee shall seek to enhance coordination with local
behavioral health systems, with the goal of connecting chronically homeless
individuals and individuals experiencing mental health crisis with available
services.”

Methodology

Members of the monitoring team reviewed data provided to MHRAC
by APD relating to enhancing coordination within and among
MHRAC’s service base, including memos, emails, and MHRAC
meeting minutes.

Results

The MHRAC continued their work to enhance coordination of
services for chronically homeless individuals and people
experiencing mental health crisis. APD and the MHRAC regularly
provided updated lists of resources to APD officers for them to
provide to people they interact with while on patrol. The monitoring
team’s review shows a substantial and tangible degree of interaction
and cooperation between local behavioral health systems and the
APD on this issue, as well as tangible results in systems
improvement recommendations.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.104 Assessing Compliance with Paragraph 117

Paragraph 117 stipulates:

“Within 12 months of the Effective Date, and annually thereafter, the Advisory
Committee will provide a public report to APD that will be made available on
APD’s website, which shall include recommendations for improvement,
training priorities, changes in policies and procedures, and identifying
available mental health resources.”

Methodology

Members of the monitoring team reviewed the Advisory Committee’s
public report from 2017; the 2018 MHRAC annual report was not due
during this reporting period.

Results

The MHRAC produced an Annual Report in 2017, and it is available
on the website; it includes a report from the Co-Chairs of MHRAC but

                                                                                 115
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 118 of 239




does not include any subcommittee reports. There is lag time from
year to year and the production of and posting of this report has been
inconsistent.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.104: Ensure MHRAC annual reports and
subcommittee reports are posted on relevant CABQ websites
within the first quarter following the year under review.

4.7.105 Assessing Compliance with Paragraph 118 Behavioral
Health Training

Paragraph 118 stipulates:

“APD has undertaken an aggressive program to provide behavioral health
training to its officers. This Agreement is designed to support and leverage
that commitment.”

No evaluation methodology was developed for paragraph 118, as it is
not a “requirement” for APD or City action, but simply states facts.

4.7.106 Assessing Compliance with Paragraph 119 Behavioral
Health Training for all Cadets

Paragraph 119 stipulates:
“APD agrees to continue providing state-mandated, basic behavioral health
training to all cadets in the academy. APD also agrees to provide 40 hours of
basic crisis intervention training for field officers to all academy graduates
upon their completion of the field training program. APD is also providing 40
hours of basic crisis intervention training for field officers to all current
officers, which APD agrees to complete by the end of 2015.”

Methodology

Members of the monitoring team reviewed training records of APD
relating to basic behavioral health training.

APD continues to provide state-mandated basic behavioral health
training to cadets in the academy as well as 40 hours of basic CIT to
academy graduates upon completion of the field training program
and to all field officers.

Results


                                                                                 116
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 119 of 239




       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.107 Assessing Compliance with Paragraph 120

Paragraph 120 stipulates:

“The behavioral health and crisis intervention training provided to all officers
will continue to address field assessment and identification, suicide
intervention, crisis de-escalation, scenario-based exercises, and community
mental health resources. APD training shall include interaction with
individuals with a mental illness and coordination with advocacy groups that
protect the rights of individuals with disabilities or those who are chronically
homeless. Additionally, the behavioral health and crisis intervention training
will provide clear guidance as to when an officer may detain an individual
solely because of his or her crisis and refer them for further services when
needed.”

Methodology

Members of the monitoring team reviewed training records of APD
relating to basic behavioral health training and observed several
training sessions during this monitoring period, including the eCIT
course on April 12, 2018. APD continues to utilize a training
curriculum that addresses field assessment, identification, suicide
intervention, crisis de-escalation, community mental health
participation and scenario-based exercises and role play exercises
appropriately and effectively. All training emphasizes the importance
of community partnerships and appropriate referrals to services.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.108 Assessing Compliance with Paragraph 121

Paragraph 121 stipulates:

“APD shall ensure that new tele-communicators receive 20 hours of
behavioral health training. This training shall include: telephonic suicide
intervention; crisis management and de-escalation; interactions with
individuals with mental illness; descriptive information that should be
gathered when tele-communicators suspect that a call involves someone
with mental illness; the roles and functions of COAST, crisis intervention
certified responders, and CIU; the types of calls that should be directed to
particular officers or teams; and recording information in the dispatch
database about calls in which mental illness may be a factor.”

                                                                                   117
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 120 of 239




Methodology

Members of the monitoring team reviewed training records of APD
relating to basic behavioral health training for tele-communicators
and observed tele-communicator training on three different sessions
in April and May 2018 (20 hours total).

Results

APD’s 20 hours of behavioral health training for tele-communicators
includes all topics noted in paragraph 121 as well as role-play
scenarios drawn from actual 911 calls fielded by APD tele-
communicator personnel. We observed this training and noted robust
discussion and problem solving during the debriefs of the scenario
exercises.

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.109 Assessing Compliance with Paragraph 122

Paragraph 122 stipulates:
APD shall provide two hours of in-service training to all existing officers and
tele-communicators on behavioral health-related topics biannually.

Methodology

Members of the monitoring team reviewed training records of APD
relating to basic behavioral health training for officers and tele-
communicators.

Results

APD has developed a 2-hour in-service training curriculum that
addresses the requirements of New Mexico House Bill 93, entitled
“Police Training for Mental Impairments.” APD remains in compliance
with the requirement of bi-annual training.

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.110 Assessing Compliance with Paragraph 123: Crisis
Intervention Certified Responders and Crisis Intervention Unit

                                                                                  118
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 121 of 239




Paragraph 123 stipulates:

“APD shall maintain a sufficient number of crisis intervention certified
responders who are specially trained officers across the Department who
retain their normal duties and responsibilities and also respond to calls
involving those in mental health crisis. APD shall also maintain a Crisis
Intervention Unit (“CIU”) composed of specially trained detectives housed at
the Family Advocacy Center whose primary responsibilities are to respond to
mental health crisis calls and maintain contact with mentally ill individuals
who have posed a danger to themselves or others in the past or are likely to
do so in the future. APD agrees to expand both the number of crisis
intervention certified responders and CIU.”

Methodology

Members of the monitoring team reviewed training and assignment
records for CIU officers for the reporting period. According to APD
records a total of 187 field officers and 23 field sergeants are e-CIT
trained, making them “certified responders” per this paragraph.

The APD maintains a Crisis Intervention Unit staffed with detectives
housed at the Family Advocacy Center, with a total of 12 sworn
officers in the CIU during this reporting period, which meets the 12
recommended in the “Albuquerque Police Department
Comprehensive Staffing Assessment and Resources Study”
conducted by Alexander Weiss Consulting, LLC (Final Draft Report,
December 11, 2015).

We remain unaware of any specific methodology developed by APD
to determine the department’s definition of the “sufficient number” of
crisis-intervention certified responders. The monitoring team’s
assessment is that staffing remains insufficient, based on the
requirement that staffing for the advocacy center is below that
articulated in the CASA.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.110: Develop and execute a data-based,
methodologically appropriate workload and manpower planning
analysis that ensures that reliable “staffing levels” for eCIT
officers are calculated, reported, set as staffing goals, and
attained.


                                                                                119
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 122 of 239




4.7.111 Assessing Compliance with Paragraph 124

Paragraph 124 stipulates:

The number of crisis intervention certified responders will be driven by the
demand for crisis intervention services, with an initial goal of 40% of Field
Services officers who volunteer to take on specialized crisis intervention
duties in the field. Within one year of the Effective Date, APD shall reassess
the number of crisis intervention certified responders, following the staffing
assessment and resource study required by Paragraph 204 of this
Agreement.

Methodology

Members of the monitoring team reviewed training records for the
eCIT officers, who meet the definition of “field services officers who
volunteer to take on specialized crisis intervention duties in the field.”

Results

The current staffing levels of crisis intervention “certified responders”
(a total of 187 field officers and 23 field sergeants as of May 2018)
falls short of the goal of 40% of field services officers. The CIU held
eCIT classes on the following dates: April 12, 2018; May 10, 2018;
June 14, 2018; and July 12, 2018. The monitor has asked for
updated numbers on staffing, and as of the date of publication of this
report, we have not received an update.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not in Compliance

Recommendation 4.7.111: Develop a recruitment, training and
deployment plan for “Certified responders” that will meet the
articulated goal of 40 percent of field services officers.

4.7.112 Assessing Compliance with Paragraph 125

Paragraph 125 stipulates:

“During basic crisis intervention training for field officers provided to new
and current officers, training facilitators shall recommend officers with
apparent or demonstrated skills and abilities in crisis de-escalation and
interacting with individuals with mental illness to serve as crisis intervention
certified responders.”

Methodology



                                                                                   120
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 123 of 239




Members of the monitoring team reviewed recommendations
obtained and assessed by training facilitators, along with recruiting
emails to field services officers during this reporting period.

Results

The APD CIU instructors identify and recommend field officers well
suited for the Enhanced CIT (eCIT) course; a member of the CIU
reaches out to those officers and recommends that they enroll in an
upcoming e CIT course.

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.113 Assessing Compliance with Paragraph 126

Paragraph 126 stipulates:

“Within 18 months of the Effective Date, APD shall require crisis intervention
certified responders and CIU to undergo at least eight hours of in-service
crisis intervention training biannually.”

Methodology

Members of the monitoring team reviewed training records for CIU
personnel.

Results

The CIU did not provide 8-hour in-service “refresher” training during
this reporting period. The CIU noted, however, that since current
eCIT certifications will begin expiring in October 2018, “refresher”
training will begin in September 2018.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

4.7.114 Assessing Compliance with Paragraph 127

Paragraph 127 stipulates:

“Within 18 months of the Effective Date, APD will ensure that there is
sufficient coverage of crisis intervention certified responders to maximize the
availability of specialized responses to incidents and calls for service
involving individuals in mental health crisis; and warrant service, tactical


                                                                                  121
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 124 of 239



deployments, and welfare checks involving individuals with known mental
illness.”

Methodology

During this reporting period, APD CIU continued to deliver Enhanced
CIT (eCIT) training to address the requirement for “certified
responders.” Response times to crisis calls will be calculated after
training of all “certified responders” is completed and APD has
reached their 40% threshold.

Results

Since eCIT training has not yet been completed (paragraph 124’s
requirement of 40% has not yet been reached), the operational
elements of the policy are not in compliance. Review of critical CIU
calls for process will begin after training of “certified responders” is
completed.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.114: Complete eCIT staffing and training
as designed in order to reach 40% of all field personnel as
required by Paragraph 124.

4.7.115 Assessing Compliance with Paragraph 128

Paragraph 128 stipulates:
APD will ensure that crisis intervention certified responders or CIU will take
the lead, once on scene and when appropriate, in interacting with individuals
in crisis. If a supervisor has assumed responsibility for the scene, the
supervisor will seek input of the crisis intervention certified responder or CIU
on strategies for resolving the crisis when it is practical to do so.

Methodology

Members of the monitoring team conducted ride-alongs with field
officers several times during this monitoring period: April 10, April 12,
June 12 and June 13. The ride- alongs were either with the Mobile
Crisis Team or with field officers in the busiest area commands in
terms of mental health-related calls (SW and SE).

Results



                                                                                   122
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 125 of 239




       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.116 – 4.7.124 Assessing Compliance with Paragraphs 129-
137

Monitoring team members reviewed the APD’s current activities
related to provision of policing services to individuals in behavioral
crises (paragraphs 129 through 137). Our observations indicate that
the behavioral health paragraphs of the CASA have received careful
and meaningful attention during the reporting period. APD is in
substantive compliance with all nine paragraphs outlining specific
APD (and related organization such as the Mental Health Resources
Advisory Committee, etc.). We do note staffing issues that need to
be addressed, however.

As part of the monitoring process, we:

1. Reviewed minutes of MHRAC meetings, observed multiple training
   sessions for APD mental health community service personnel;

2. Reviewed extant and proposed policies guiding APD’s service
   delivery to individuals experiencing mental health crises;

3. Assessed APD’s service delivery mechanisms focused on the
   homeless population of Albuquerque;

4. Assessed APD procedures for connecting the homeless to support
   services;

5. Evaluated APD’s interagency communications and cooperation
   practices regarding mental health services.

6. Assessed staffing at the Crisis Intervention Unit;

7. Reviewed the interaction protocols and processes among
   COAST/CIU units with personnel from community mental health
   resource providers;

8. Assessed APD’s mental health data collection and analysis
   processes; and

9. Reviewed multiple training sessions related to community mental
   health processes.



                                                                         123
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 126 of 239




The data we reviewed indicate that APD’s outreach and support
efforts to those in the communities served are resilient, effective, and
problem-oriented. Data collection processes and protocols have
been updated with much improved accuracy and reliability, and
training remains a strong point of this effort. APD’s services in this
area are so strong that the processes received the 2018 “Phil Keith
Project of the Year Award” from the International Association of Law
Enforcement Planners for its work in provision of CIT services in
Albuquerque. The award was presented to APD for developing “a
unique, beneficial, and valued project, program, or initiative to the law
enforcement profession.”

4.7.116 Assessing Compliance with Paragraph 129

Paragraph 129 stipulates:

“APD shall collect data on the use of crisis intervention certified responders
and CIU. This data will be collected for management purposes only and shall
not include personal identifying information of subjects or complainants.
APD shall collect the following data:
a) date, shift, and area command of the incident;
b) subject’s age, race/ethnicity, and gender;
c) whether the subject was armed and the type of weapon;
d) whether the subject claims to be a U.S. military veteran;
e) name and badge number of crisis intervention certified responder or CIU
detective on the scene;
f) whether a supervisor responded to the scene;
g) techniques or equipment used;
h) any injuries to officers, subjects, or others;
i) disposition of the encounter (e.g., arrest, citation, referral); and
j) a brief narrative of the event (if not included in any other document).”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.117 Assessing Compliance with Paragraph 130

Paragraph 130 stipulates:

“APD will utilize incident information from actual encounters to develop case
studies and teaching scenarios for roll-call, behavioral health, and crisis
intervention training; to recognize and highlight successful individual officer
performance; to develop new response strategies for repeat calls for service;
to identify training needs for in-service behavioral health or crisis
intervention training; to make behavioral health or crisis intervention training
curriculum changes; and to identify systemic issues that impede APD’s
ability to provide an appropriate response to an incident involving an
individual experiencing a mental health crisis.”

                                                                                   124
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 127 of 239




Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.118 Assessing Compliance with Paragraph 131

Paragraph 131 stipulates:

Working in collaboration with the Advisory Committee, the City shall develop
and implement a protocol that addresses situations involving barricaded,
suicidal subjects who are not posing an imminent risk of harm to anyone
except themselves. The protocol will have the goal of protecting the safety of
officers and suicidal subjects while providing suicidal subjects with access
to mental health services.
Results

As of the date of the close of this reporting period, the protocol has
not been updated. We recommend APD work with the advisory
committee to ensure the protocols are updated and congruent with
related policy and protocols.

       Primary:     Not In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.119 Assessing Compliance with Paragraph 132 Crisis
Prevention

Paragraph 132 stipulates:

APD shall continue to utilize COAST and CIU to follow up with chronically
homeless individuals and individuals with a known mental illness who have a
history of law enforcement encounters and to proactively work to connect
these individuals with mental health service providers.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.120 Assessing Compliance with Paragraph 133

Paragraph 133 stipulates:


                                                                                 125
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 128 of 239



COAST and CIU shall provide crisis prevention services and disposition and
treatment options to chronically homeless individuals and individuals with a
known mental illness who are at risk of experiencing a mental health crisis
and assist with follow-up calls or visits.

Results

       Primary:      In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.121 Assessing Compliance with Paragraph 134

Paragraph 134 stipulates:

APD shall continue to utilize protocols for when officers should make
referrals to and coordinate with COAST and CIU to provide prevention
services and disposition and treatment options.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.122 Assessing Compliance with Paragraph 135

Paragraph 135 stipulates:

“APD shall maintain a sufficient number of trained and qualified mental
health professionals in COAST and full-time detectives in CIU to satisfy its
obligations under this Agreement. Within three months of completing the
staffing assessment and resource study required by Paragraph 204 of this
Agreement, APD shall develop a recruitment, selection, and training plan to
assign, within 24 months of the study, 12 full-time detectives to the CIU, or
the target number of detectives identified by the study, whichever is less.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.123 Assessing Compliance with Paragraph 136

Paragraph 136 stipulates:

“COAST and CIU shall continue to look for opportunities to coordinate in
developing initiatives to improve outreach, service delivery, crisis
prevention, and referrals to community health resources.”
                                                                                126
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 129 of 239




Results

        Primary:     In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.124 Assessing Compliance with Paragraph 137

Paragraph 137 stipulates:

“APD shall collect and analyze data to demonstrate the impact of and inform
modifications to crisis prevention services. This data will be collected for
management purposes only and shall not include personal identifying
information of subjects or complainants. APD shall collect the following data:
a) number of individuals in the COAST and CIU caseloads;
b) number of individuals receiving crisis prevention services;
c) date, shift, and area command of incidents or follow up encounters;
d) subject’s age, race/ethnicity, and gender;
e) whether the subject claims to be a U.S. military veteran;
f) techniques or equipment used;
g) any injuries to officers, subjects, or others;
h) disposition of the encounter (e.g., arrest, citation, referral); and
i) a brief narrative of the event (if not included in any other document).”

Results

        Primary:     In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.125 Assessing Compliance with Paragraph 1395

Paragraph 139 stipulates that:

“APD shall review, develop, and implement policies and procedures that fully
implement the terms of this Agreement, comply with applicable law, and
comport with best practices. APD policies and procedures shall use terms
that are defined clearly, shall be written plainly, and shall be organized
logically. “

APD policies are currently moving through a “Phase 2” process of
annual reassessment and re-promulgation. Unfortunately, the policy
development difficulties we experienced early-on in the APD
monitoring process are re-appearing as the Parties, the APOA, and
the monitor move into the anticipated re-assessment and re-
promulgation process for policies guiding the APD’s implementation

5Paragraph 138 is judged to be prefatory to the following section on training, and as such
established goals, but not quantifiable objectives. These are dealt with in paragraphs 139-148.
                                                                                             127
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 130 of 239




of the CASA. Since APD’S Use of Force policy suite is judged to be
among the most critical elements of the reform process, they were
the first to be completed in the early stages of the reform process,
and they are the first to be slated for “review and re-promulgation.”

Unfortunately, the same difficulties encountered early on in this
process, and described fully in the monitor’s early reports, have re-
emerged recently as the Parties and the monitor worked to assess
and recalibrate APD’s main use of force policy, APD policy 2-52.

The monitor and the chief of police have engaged in numerous
conversations in an attempt to move forward with the development of
a workable use of force policy. At this point a new main use of force
policy (2-52) has been approved by the monitor.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 139a: Continue to move forward with policy
development focused on Use of Force and related issues,
ensuring congruence with the CASA as policies are developed.

4.7.126 Assessing Compliance with Paragraph 140

Paragraph 140 stipulates:

“APD policies and procedures shall be indexed and maintained in an
organized manner using a uniform numbering system for ease of reference.
APD policies and procedures shall be accessible to all APD officers and
civilian employees at all times in hard copy or electronic format.”

Results

No substantial changes to the indexing and numbering systems have
been recommended or made by APD, except for the recent revisions
necessitated by APD’s moving to a more manageable use of force
classification, review, assessment, and processing system. APD
remains in compliance with this paragraph based on past and current
practices.

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.127 Assessing Compliance with Paragraph 141

                                                                           128
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 131 of 239




Paragraph 141 stipulates:

“Within three months of the Effective Date, APD shall provide officers from
varying ranks and units with a meaningful opportunity to review and
comment on new or existing policies and procedures   .”
Methodology

APD remains in compliance with this paragraph based on past
practice. Policies are provided to all sworn members of APD via
intra-net and are available to the public via the internet.

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.128 Assessing Compliance with Paragraph 142

Paragraph 142 stipulates:

“Within three months of the Effective Date, APD shall ensure that the Policy
and Procedures Review Board is functional and its members are notified of
the Board’s duties and responsibilities. The Policy and Procedures Review
Board shall include a representative of the Technology Services Division in
addition to members currently required under Administrative Order 3-65-2
(2014).”

Methodology

APD’s responses to the requirements of this paragraph were
implemented early in the compliance process with creation of the
PPRB (Policy and Procedure Review Board). Early in this project,
the monitoring team, as part of their routine practice, observed PPRB
meetings and found them to be comprised as required by the CASA.
That composition continues to this day.

Results

        Primary: In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.129 Assessing Compliance with Paragraph 143

Paragraph 143 stipulates:

                                                                               129
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 132 of 239



Within nine months of the Effective Date, the Policy and Procedures Review
Board shall review, develop, and revise policies and procedures that are
necessary to implement this Agreement. The Policy and Procedures Review
Board shall submit its formal recommendations to the Chief through the
Planning and Policy Division.

Methodology

The monitor over the past three years has routinely assessed PPRB
practice, and found it consistent with the CASA and established
practice. Past practice at PPRB has been effective and not
deleterious to decisions of the Parties and the monitor based on
specific requirements of the CASA. During this reporting period, the
PPRB process changed, and PPRB significantly revised the use of
force policy approved by the monitor and the Parties. Previous
practice, as observed directly by the monitor was for PPRB to ensure
that a given policy fit with other internal policy requirements and did
not adversely affect other policy as articulated. For the then-current
draft of the use of force policy (2-52), PPRB dramatically rewrote
policy approved by the APD, USDOJ, and the monitor without
consultation. Past practice at PPRB had been more technical in
nature, ensuring no internal policy or process conflicts. With the use
of force policy it became highly substantive, and in the monitor’s
opinion, produced a product that was unusable for implementation of
CASA requirements. Current practice at PPRB has created a serious
disconnect in APD’s ability to produce monitor-approvable policies
related to use of force.

As a result, the chief of police and the monitor engaged in an
extensive consultation, rewrite and revision process for APD’s use of
force policy. This process took several weeks, but eventually
resulted in a policy that was congruent with the CASA. APD is
currently moving forward with the development of training consistent
with the revised use of force main policy, 2-52.

Results

        Primary: In Compliance
        Secondary: Not In Compliance
        Operational: Not in Compliance

Recommendation 4.7.129: Move forward with training on the
approved use of force policy, as feasible.

4.7.130 Assessing Compliance with Paragraph 144

Paragraph 144 stipulates:

                                                                             130
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 133 of 239



“Unless otherwise noted, all new and revised policies and procedures that
are necessary to implement this Agreement shall be approved and issued
within one year of the Effective Date. APD shall continue to post approved
policies, procedures, and administrative orders on the City website to ensure
public accessibility. There shall be reasonable exceptions for policies,
procedures, and administrative orders that are law enforcement sensitive,
such as procedures on undercover officers or operations.”

APD remains in compliance with this task based on past
performance. The reader is referred to our concerns noted in our
treatment of Paragraph 143, above, relative to the PPRB.

Results

    Primary:    In Compliance
    Secondary: In Compliance
    Operational: In Compliance

4.7.131 Assessing Compliance with Paragraph 145

Paragraph 145 stipulates:

“The Policy and Procedures Review Board shall review each policy or
procedure six months after it is implemented and annually thereafter, to
ensure that the policy or procedure provides effective direction to APD
personnel and remains consistent with this Agreement, best practices, and
current law. The Policy and Procedures Review Board shall review and revise
policies and procedures as necessary upon notice of a significant policy
deficiency during audits or reviews.”

Methodology

APD remains in compliance with this task based on past
performance. The reader is referred to our concerns noted in our
treatment of Paragraph 143, above, relative to the PPRB.

Results

     Primary: In Compliance
     Secondary: In Compliance
     Operational: In Compliance

4.7.132 Assessing Compliance with Paragraph 146

Paragraph 146 stipulates:

“APD shall apply policies uniformly and hold officers accountable for
complying with APD policy and procedure.”

Methodology
                                                                                131
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 134 of 239




Members of the monitoring team have noted serious and long-
standing issues with application of key CASA-related functions that
related to Paragraph 146. We are concerned, and will continue to
assess the uniformity of policy and procedure violation responses by
APD. At this stage, APD remains in compliance; however, over the
next few monitor’s reports, we will revisit APD’s parameters on
disciplinary decisions viz a viz uniformity.

Results

    Primary:    In Compliance
    Secondary: In Compliance
    Operational: In Compliance

4.7.133 Assessing Compliance with Paragraph 147

Paragraph 147 stipulates

“APD shall submit all policies, procedures, manuals, and other administrative
orders or directives related to this Agreement to the Monitor and DOJ for
review and comment before publication and implementation.”

Methodology

Members of the monitoring team routinely reviewed policies,
procedures, administrative orders and special orders for compliance
with this paragraph. APD’s practice regarding special orders
(temporary instructive mechanisms designed to revise workflow,
review, and or decision-making processes at APD) are now routinely
routed through the monitoring team for review and comment.

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.134 Assessing Compliance with Paragraph 148

Paragraph 148 stipulates:

“APD shall have 15 days to resolve any objections to new or revised policies,
procedures, manuals, or directives implementing the specified provisions. If,
after this 15-day period has run, the DOJ maintains its objection, then the
Monitor shall have an additional 15 days to resolve the objection. If either
party disagrees with the Monitor’s resolution of the objection, either party
may ask the Court to resolve the matter. The Monitor shall determine whether
in some instances an additional amount of time is necessary to ensure full
                                                                                132
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 135 of 239



and proper review of policies. Factors to consider in making this
determination include: 1) complexity of the policy; 2) extent of disagreement
regarding the policy; 3) number of policies provided simultaneously; and 4)
extraordinary circumstances delaying review by DOJ or the Monitor. In
determining whether these factors warrant additional time for review, the
Monitor shall fully consider the importance of prompt implementation of
policies and shall allow additional time for policy review only where it is clear
that additional time is necessary to ensure a full and proper review. Any
extension to the above timelines by the Monitor shall also toll APD’s deadline
for policy completion.”

Methodology

The provisions of this paragraph seldom need to be invoked. We do
note the potential for its use regarding issues with the new use of
force policy currently under revision by the Parties and the APOA.
See paragraphs 143, above.

Results

     Primary: In Compliance
     Secondary: In Compliance
     Operational: In Compliance

4.7.135 Assessing Compliance with Paragraphs 149

Paragraph 149 stipulates:

“Within two months of the Effective Date, APD shall ensure that all officers
are briefed and presented the terms of the Agreement, together with the
goals and implementation process of the Agreement.”

Paragraph 149 identifies requirements for action by APD early-on in
the compliance process. These paragraphs relate to briefings of all
officers on the requirements of the CASA, briefings and training of
officers relative to their CASA-required actions, and training and
retraining of officers.

Methodology

The monitoring team reviews records for all new APD employees to
ensure that they are briefed and presented the terms of the
Agreement. The monitoring team reviews PowerDMS entries to
ensure all personnel sign off as acknowledging that the material was
reviewed and received. The City remains in compliance with this
paragraph based on earlier performance.

Results


                                                                                    133
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 136 of 239




      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.136 Assessing Compliance with Paragraph 150

Paragraph 150 stipulates:

“Within three months of issuing a policy or procedure pursuant to this
Agreement, APD agrees to ensure that all relevant APD personnel have
received and read their responsibilities pursuant to the policy or procedure,
including the requirement that each officer or employee report violations of
policy; that supervisors of all ranks shall be held accountable for identifying
and responding to policy or procedure violations by personnel under their
command; and that personnel will be held accountable for policy and
procedure violations. APD agrees to document that each relevant APD officer
or other employee has received and read the policy. Training beyond roll-call
or similar training will be necessary for many new policies to ensure officers
understand and can perform their duties pursuant to the policy.”

Methodology

The City remains in compliance with this paragraph based on earlier
performance. The monitoring team will continue to monitor new
policies and changes to policy that are pending approval in future
reporting periods to ensure that the requirements of this paragraph
are maintained.

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.137 Assessing Compliance with Paragraph 151

Paragraph 151 stipulates:

Unless otherwise noted, the training required under this Agreement shall be
delivered within 18 months of the Effective Date, and annually thereafter.
Within six months of the Effective Date, APD shall set out a schedule for
delivering all training required by this Agreement.

Methodology

The City remains in compliance with this paragraph based on earlier
performance and maintains a current training requirement schedule
fulfilling the requirements of this paragraph. The monitoring team will
continue to monitor new policies and changes to policy that are

                                                                                  134
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 137 of 239




pending approval in future reporting periods to ensure that the
requirements of this paragraph are maintained and that appropriate
training is delivered and followed.

Results

     Primary: In Compliance
     Secondary: In Compliance
     Operational: In Compliance

4.7.138 Assessing Compliance with Paragraph 152

Paragraph 152 stipulates:

“APD shall ensure that all new lateral hires are certified law enforcement
officers and that they receive all training required by this Agreement prior to
entry onto duty.”

Methodology

The monitoring team requested from APD copies of COB
documentation related to this paragraph. Since early 2018, APD has
seen an influx of applications from currently practicing officers from
other jurisdictions. Given this new interest from outside APD related
to the lateral employment process, we will continue to monitor the
selection and assessment practices to ensure compliance with this
paragraph. To date, we have noted no policy outliers in this process.
All lateral hires are certified, and all are required to process through
APD-specific training renewals. APD is working currently to re-
assess and update its lateral processing, training and supervision
processes. The monitoring team has reviewed and approved those
updates.

Results

     Primary: In Compliance
     Secondary: In Compliance
     Operational: In Compliance

4.7.139 -4.7.140 Assessing Compliance with Paragraphs 153-154

The monitoring team requests for and review of records responsive
to Paragraphs 153 -154 produce ample evidence that the provisions
of these paragraphs are being met by APD. The material reviewed
for this reporting period (February 2018 through July 2018) included
but was not limited to:


                                                                                  135
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 138 of 239




   •       Supervisory Training (Tactical Activation Request-
           SWAT/IED Awareness/K-9 Unit Requests and Search
           Procedures/Traffic Incident Management);
   •       Firearm Remedial Training; and
   •       Field Training and Evaluation Program (In-Service
           Course/FTO Course).

APD continues to maintain compliance by making records available
for inspection by the monitoring team. No changes to relevant case
law and statutes were noted during this reporting period. Based on
past performance by the Advanced Training Unit, APD remains in
compliance.

4.7.139 Assessing Compliance with Paragraph 153

Paragraph 153 stipulates:

“APD shall maintain complete and accurate records of all training provided to
sworn APD officers during pre-service and in-service training programs,
including curricula, course materials, lesson plans, classroom presentations,
handouts, videos, slides, recordings, and attendance records. APD shall also
maintain complete and accurate records of any audit, review, assessment, or
evaluation of the sufficiency or effectiveness of its training programs. APD
shall make these records available for inspection by the Monitor and DOJ.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.140 Assessing Compliance with Paragraph 154

Paragraph 154 stipulates:

“APD shall ensure that changes in relevant case law and statutes are
disseminated to APD personnel in a timely manner and incorporated, as
appropriate, into annual and pre- service training.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.141 – 4.7.147 Assessing Compliance with Paragraphs 155-
161: Field Training and Evaluation Program


                                                                                136
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 139 of 239




During this reporting period (February 2018 through July 2018), the
monitoring team reviewed and examined the data required for APD to
maintain compliance with these paragraphs in the forms of policy,
programs, and results. APD remains in Operational Compliance with
the paragraphs in the CASA that relate to the Field Training and
Evaluation Program.

Members of the monitoring team met with the APD Academy
personnel responsible for maintaining the program development and
implementation as per S.O.P. 6-1 “Training Division”. For this
reporting period, no known changes to case law, core principles,
values, or expectations were initiated. The monitoring team has
received a draft copy of submitted revisions to the Field Training and
Evaluation Program that are currently under review in the chain of
command and are awaiting approval.

During the site visits for this reporting period, the monitoring team
reviewed Special Orders for the FTO Class. These Orders reflect 100
percent compliance with the program’s requirement of 16 weeks of
field training and no early release from the program.

The FTO program enrolled five new members into the program in
March 2018. The monitoring team reviewed the vetting process for
the applications and backgrounds of the five individuals in the
previous reporting period. This ensured that all requirements of the
CASA were met. APD submits backgrounds and applications on an
ongoing basis to the monitoring team for review to ensure
compliance. In addition to the five new members, all current FTO
personnel received and completed the annual FTEP/FTO In-Service
Course as required by the CASA.

The monitoring team reviewed Special Orders for the FTO program
to ensure:

  1) Recruits are trained in multiple Area Commands;
  2) Recruits are trained in different shifts; and
  3) Recruits are exposed to different Field Training Officers.

APD maintains compliance with these requirements.

Members of the monitoring team also requested COB documentation
to ensure APD continues to afford recruits with:

   •   A mechanism for confidential feedback regarding quality of
       field training;
   •   Consistency between field training and the training academy;
       and
                                                                         137
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 140 of 239




   •   APD’s consideration of feedback and what, if any, changes
       are made.

The monitoring team reviewed the anonymous survey utilized by
APD to comply with the CASA. The 118th Cadet Class, like previous
classes, maintained a high degree of participation. The monitoring
team paid particular attention to the following areas:

   •   Use of technology,
   •   Scenario Training,
   •   Geographic Orientation,
   •   Radio Communication,
   •   Driving,
   •   Report writing,
   •   Knowledge of criminal and traffic code,
   •   Court,
   •   Use of Force policy and practice, and
   •   Patrol Procedures.

The APD Academy continues to monitor the surveys and submitted a
course-of-business memorandum covering these areas. Where
applicable, the Academy made changes to the 119th Cadet Class
curriculum. Until the 119th class completes its FTO program and
submits its survey, the monitoring team cannot measure the results.

The monitoring team has discussed with the FTO coordinator a
concern with maintaining a full complement of FTO’s as APD moves
forward. At the June 2018 site visit, APD advised that the current
enrollment in the FTO Program was 75 members (FTO’s, Sergeants
and Lieutenants). With promotions and retirements, APD must be
forward-thinking to avoid a shortage of members in the program. The
monitor offered as a suggestion that APD reach out to other law
enforcement agencies throughout the country to ascertain different
measures used to maintain a full complement of FTOs. The City of
Albuquerque has an understanding with APD to supply the necessary
support and resources.

Current proposals by APD for changes in lateral transfer process and
procedures are being reviewed and considered by the Parties. We
will report on those fully once resolution of critical issues is reached.

4.7.141 Assessing Compliance with Paragraph 155

Paragraph 155 stipulates:

“APD shall supervise and manage its field-training program to ensure that
new officers develop the necessary technical and practical skills required to
                                                                                138
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 141 of 239



use force in accordance with APD policy and applicable law. The field-
training program should reinforce, rather than circumvent, the agency’s
values, core principles, and expectations on use of force and engagement
with the community. Field Training Officers should demonstrate the highest
levels of competence, professionalism, impartiality, and ethics.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.142 Assessing Compliance with Paragraph 156

Paragraph 156 stipulates:




“APD shall revise the policies applicable to its field-training program to
provide that academy graduates will receive 16 weeks of field training
following the training academy and that recruits will not be released from the
field-training program early.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.143 Assessing Compliance with Paragraph 157

Paragraph 157 stipulates:

“APD shall revise the qualifications for Field Training Officers to require four
years of non-probationary experience as a sworn police officer and to ensure
that Field Training Officers have a demonstrated commitment to
constitutional policing, ethics, and professionalism.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.144 Assessing Compliance with Paragraph 158

Paragraph 158 stipulates:


                                                                                   139
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 142 of 239



“New Field Training Officers and Area Sergeant Coordinators shall receive at
least 40 hours of initial supervisory-level training and annual in-service
training in the following areas: management and supervision; constitutional,
community-oriented policing; de-escalation techniques; and effective
problem-solving techniques. Field Training Officers and Area Sergeant
Coordinators shall be required to maintain, and demonstrate on a regular
basis, their proficiency in managing recruits and subordinates, as well as
practicing and teaching constitutional, community-oriented policing; de-
escalation techniques; and effective problem solving. APD shall maintain
records of all evaluations and training of Field Training Officers and Area
Sergeant Coordinators.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance


4.7.145 Assessing Compliance with Paragraph 159

Paragraph 159 stipulates:

“Recruits in the field-training program shall be trained in multiple Area
Commands and shifts and with several Field Training Officers.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.146 Assessing Compliance with Paragraph 160

Paragraph 160 stipulates:

“APD shall provide a mechanism for recruits to provide confidential feedback
regarding the quality of their field training, including the extent to which their
field training was consistent with what they learned in the academy, and
suggestions for changes to academy training based upon their experience in
the field-training program. APD shall consider feedback and document its
response, including the rationale behind any responsive action taken or
decision to take no action.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance


                                                                                     140
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 143 of 239




4.7.147 Assessing Compliance with Paragraph 161

Paragraph 161 stipulates:

“The City shall provide APD with the necessary support and resources to
designate a sufficient number of Field Training Officers to meet the
requirements of this Agreement.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.148 Assessing Compliance with Paragraph 162

Paragraph 162 requires:

To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD and the
Civilian Police Oversight Agency shall ensure that all allegations of officer
misconduct are received and are fully and fairly investigated; that all findings
in administrative investigations are supported by a preponderance of the
evidence; and that all officers who commit misconduct are held accountable
pursuant to a fair and consistent disciplinary system. To achieve these
outcomes, APD and the Civilian Police Oversight Agency shall implement the
requirements below.

This Paragraph is an introductory paragraph for CPOA-related CASA
requirements. As such it requires no direct evaluation, but is
subsumed by the CPOA-related individual requirements below.

4.7.149 Assessing Compliance with Paragraph 163: Duty to
Report Misconduct

Paragraph 163 stipulates:

APD shall require that all officers and employees report misconduct by any
APD officer or employee, including themselves, to a supervisor or directly to
the Internal Affairs “Bureau for review and investigation. Where alleged
misconduct is reported to a supervisor, the supervisor shall immediately
document and report this information to the Internal Affairs Bureau. Failure
to report or document alleged misconduct or criminal behavior shall be
grounds for discipline, up to and including termination of employment.”

Methodology

Paragraph 163 of the CASA pertains to the duty of all APD officers
and employees to report misconduct by APD officers and employees,
and the duty of supervisors to document information regarding
                                                                                   141
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 144 of 239




misconduct of subordinates and to report same to IA. It also requires
failure to do to be grounds for discipline.

During the monitoring period and the 8th site visit, members of the
monitoring reviewed 8 investigations completed by IAD ([IMR-8-09,
IMR-8-10, IMR-8-11, IMR-8-12, IMR-8-13, IMR-8-14, IMR-8-15, and
IMR-8-16] and 11 completed by CPOA [IMR-8-17, IMR-08-18, IMR-
8-19, IMR-8-20, IMR-8-21, IMR-8-22, IMR-8-23, IMR-8-24, IMR-8-25,
and IMR-8-26] during the review period. The monitoring team also
reviewed APD regulations and had meetings with IAD Misconduct
Commander and Staff and the CPOA Director and Staff.

Results

The findings related to Paragraph163 indicate the following CASA-
related outcomes.



This monitoring period we found that all of the 8 IA cases we
reviewed had components of the requirements of Paragraph 163.
Given the different ways misconduct comes to the attention of a
supervisor and considering the fact that the reporting to IAD
Misconduct is often times done in memorandum form, “immediately
document and report” is interpreted in context of the case. In five of
these eight cases noted above, we found the referral to be adequate.
However, in three of these cases [IMR-8-09, IMR-8-14 and IMR-8-
15] the requirements of this paragraph were not met: the immediate
supervisor did not flag a potential misconduct issue and refer it to IA
in a timely manner. Two of these cases involved supervisors who
missed issues in Use of Force reviews that were later caught in IA-
Force reviews, and one case involved a supervisor who took
corrective action only and did not refer the matter to IAD. This was
later caught in a follow-up complaint to a subsequent supervisor.

Since these failures to refer by supervisors were properly referred to
IAD Misconduct investigations, in these cases, the system worked.
Supervisory personnel failed in their CASA-related performance
requirements, and were referred to IAD for those failures This is a
prime example of the differences we are beginning to see at APD:
violations of policy and practice are being noted, assessed, and
“called” prior to any need for the monitoring team to bring these
issues to APD’s attention. This is a marked change to past practices
at APD.

The monitor has noticed an issue pertaining to the timeliness of
referrals to IAD Misconduct from CIRT that is further discussed in
                                                                          142
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 145 of 239




regard to paragraph 191 in the Investigations of Complaints section
of this report. Here it suffices to say that in the future the monitor will
be scrutinizing the timeliness of referrals to IAD. These CIRT cases
were current before the latest revisions to the IAD organizational
chart that eliminated CIRT and replaced it in the IA process with the
more carefully constructed and supervised IA-Force Division.

    Primary: In Compliance
    Secondary: In Compliance
    Operational: In Compliance

4.7.150 – 4.7.154 Assessing Compliance with Paragraphs 164-
168: Public Information on Civilian Complaints

Paragraphs 164 through 168 of the CASA pertain to the informational
program required of the APD and CPOA to make the public aware of
the procedures for making civilian complaints against APD personnel.
These paragraphs also direct that APD and CPOA provide
information, in Spanish and English, to the public in different
informational forums that increase the public’s accessibility to
complaint forms and facilitate the reporting of misconduct. These
paragraphs also require the acceptance of civilian complaints and the
officers to identify themselves upon request.

Members of the monitoring team reviewed the APD and CPOA
websites, made visits to the APD headquarters and substations, the
CPOA office, and to City public buildings, including libraries and
community centers. They also had meetings with IAD and CPOA
personnel.

The findings related to Paragraphs164 through 168 indicate the
following outcomes, related to requirements of the CASA:

1. The monitoring team finds the informational program to be
effective. Information on complaint filing is available on the APD and
CPOA website, and in informational materials, brochures, and
posters. The information and complaint forms were available online
on the APD and CPOA websites, and all APD and City buildings
visited by members of the monitoring team this reporting period, as
well as the CPOA office. One Community Center (Barelas
Community Center) did not have the information displayed, although
it was presented upon request.

2. The information clearly explains the “mechanisms” for filing
complaints, and complaint and commendation forms that can be filed
electronically or downloaded. Complaint forms are otherwise readily
accessible in hard copy at APD, CPOA, City buildings, and also from
                                                                              143
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 146 of 239




individual patrol vehicles. The information, both on the website and
hard copy, is in Spanish and English. The information does not
discourage the filing of complaints and makes clear that complaints
can be filed anonymously or by third parties.

Further, based on our review of a stratified random sample of IA and
CPOA investigations, we found no instances of allegations of refusal
to provide name and badge numbers when requested.

IA and CPOA are in full compliance with the requirements of
Paragraphs 164 though 168.

4.7.150 Assessing Compliance with Paragraph 164: Public
Information on Civilian Complaints

Paragraph 164 stipulates:

“Within six months of the Effective Date, APD and the Civilian Police
Oversight Agency shall develop and implement a program to ensure the
Albuquerque community is aware of the procedures to make civilian
complaints against APD personnel and the availability of effective
mechanisms for making civilian complaints.”

Results

                Primary:    In Compliance
                Secondary: In Compliance
                Operational: In Compliance

4.7.151 Assessing Compliance with Paragraph 165: Availability
of Complaint Forms

Paragraph 165 stipulates:

“APD and the Civilian Police Oversight Agency shall make complaint forms
and informational materials, including brochures and posters, available at
appropriate government properties, including APD headquarters, Area
stations, APD and City websites, City Hall, public libraries, community
centers, and the office of the Civilian Police Oversight Agency. Individuals
shall be able to submit civilian complaints through the APD and City
websites and these websites shall include, in an identifiable and accessible
form, complaint forms and information regarding how to file civilian
complaints. Complaint forms, informational materials, and the APD and City
websites shall specify that complaints may be submitted anonymously or on
behalf of another person. Nothing in this Agreement prohibits APD from
soliciting officer commendations or other feedback through the same
process and methods as above.”

Results

                                                                               144
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 147 of 239




       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.152 Assessing Compliance with Paragraph 166: Public
Information on Complaint Process

Paragraph 166 stipulates:

“APD shall post and maintain a permanent placard describing the civilian
complaint process that includes relevant contact information, such as
telephone numbers, email addresses, and Internet sites. The placard shall
specify that complaints may be submitted anonymously or on behalf of
another person. APD shall require all officers to carry complaint forms,
containing basic complaint information, in their Department vehicles.
Officers shall also provide the officer’s name, officer’s identification number,
and, if applicable, badge number upon request. If an individual indicates that
he or she would like to make a misconduct complaint or requests a complaint
form for alleged misconduct, the officer shall immediately inform his or her
supervisor who, if available, will respond to the scene to assist the individual
in providing and accepting appropriate forms and/or other available
mechanisms for filing a misconduct complaint.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.153 Assessing Compliance with Paragraph 167: Duty to
Accept Citizen Complaints

Paragraph 167 stipulates:

“APD agrees to accept all civilian complaints and shall revise any forms and
instructions on the civilian complaint process that could be construed as
discouraging civilians from submitting complaints.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.154 Assessing Compliance with Paragraph 168: Multi-
Lingual Complaint Forms

Paragraph 168 stipulates:

                                                                                   145
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 148 of 239




“Complaint forms and related informational materials shall be made available
and posted in English and Spanish.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.155 – 4.7.168 Assessing Compliance with Paragraphs 169-
182: Training on Complaint Intake

Paragraphs 169 through 182 of the CASA pertain to the necessary
steps in the receipt, acceptance and processing of complaints. These
paragraphs require APD and CPOA to receive all complaints,
regardless of whether they are made internally or externally, and
regardless of whether they are made timely. They require an effective
and uniform system that is allegation-based for classifying
complaints, internally referring and then appropriately assigning
complaints for investigation.

During the monitoring period and the 8th site visit, members of the
monitoring team held meetings with the IAB Misconduct Commander
and members of his staff, CPOA Executive Director and members of
his staff, reviewed complaint log-in and classification records,
selected by way of a stratified random sample and reviewed 8 IA and
11 CPOA investigations completed during the monitoring period. The
monitoring team also reviewed the APD and CPOA websites and
POB minutes relative to approval of investigations

The findings related to Paragraph169 through 182 indicate the
following outcomes, related to requirements of the CASA.

Based on our present and prior reviews, internal and civilian
(external) complaints are accepted, reviewed, classified and
assigned for investigation according to CASA requirements and
approved policy.

Regarding acceptance of complaints, we continue to find no
instances of APD or CPOA refusing to accept a citizen complaint. It is
well known policy among APD personnel that refusing to accept a
complaint or the discouraging of a complaint are grounds for
discipline. Although timely complaints are encouraged, untimely
complaints are accepted, as well as anonymous and third-party
complaints. Of the total cases reviewed, we found one [IMR-8-26]


                                                                               146
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 149 of 239




that was initiated by an online anonymous complaint. This complaint
was accepted and processed appropriately.

APD has developed and is using a centralized numbering and
tracking systems that continues to assign unique identification
numbers to all received complaints. Complaints are received and
classified according to allegations and not potential outcomes. We
found no instances of complaints being improperly classified. The
tracking system is being used correctly, and appears to maintain
accurate data, based on our comparisons with “known data.” APD’s
Blue Team management software enables allegations of misconduct
by homeless or those who have a mental illness to be tracked.

Of the total investigations reviewed by the by the monitoring team
this reporting period, none involved situations where APD personnel
received a complaint from a third party and then informed or failed to
inform a supervisor within the appropriate time limitation. We found
one instance [IMR-8-15] in which there was potential criminal
conduct and in which the appropriate coordination required by this
paragraph occurred. We found none in which an investigation was
conducted by a supervisor who was the subject of the investigation,
or who was directly involved in the incident as a participant or
supervisor or otherwise was conflicted from performing the
investigation. Thus, based on our current review we find APD to be
either in compliance or that operational compliance could not be
assessed this review period as indicated below.

4.7.155 Assessing Compliance with Paragraph 169: Training on
Complaint Intake

Paragraph 169 stipulates:

“Within six months of the Operational Date, APD shall train all personnel in
handling civilian complaint intake.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.156 Assessing Compliance with Paragraph 170: Complaint
Receipt Process

Paragraph 170 stipulates:



                                                                               147
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 150 of 239



“APD shall accept complaints regardless of when they are filed. The City
shall encourage civilians to promptly report police misconduct so that full
investigations can be made expeditiously, and the full range of disciplinary
and corrective action be made available.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.157 Assessing Compliance with Paragraph 171: Prohibition
of Refusal to Take Complaint

Paragraph 171 stipulates

“The refusal to accept a misconduct complaint, discouraging the filing of a
misconduct complaint, or providing false or misleading information about
filing a misconduct complaint shall be grounds for discipline.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.158 Assessing Compliance with Paragraph 172: Acceptance
of Anonymous Complaints

Paragraph 172 stipulates:

“APD and the Civilian Police Oversight Agency shall accept all misconduct
complaints, including anonymous and third-party complaints, for review and
investigation. Complaints may be made in writing or verbally, in person or by
mail, telephone (or TDD), facsimile, or electronic mail. Any Spanish-speaking
individual with limited English proficiency who wishes to file a complaint
about APD personnel shall be provided with a complaint form in Spanish to
ensure that the individual is able to make a complaint. Such complaints will
be investigated in accordance with this Agreement.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.159 Assessing Compliance with Paragraph 173: Inform
Supervisors of Citizen Complaints


                                                                                148
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 151 of 239




Paragraph 173 stipulates:

“All APD personnel who receive a misconduct complaint shall immediately
inform a supervisor of the misconduct complaint so that the supervisor can
ensure proper intake of the misconduct complaint. All misconduct
complaints shall be submitted to the Internal Affairs Bureau by the end of the
shift following the shift in which it was received.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not Observable this monitoring period

4.7.160 Assessing Compliance with Paragraph 174: Allegation
by Judicial Officers

Paragraph 174 stipulates:

“APD and the Civilian Police Oversight Agency shall develop a system to
ensure that allegations by a judicial officer of officer misconduct made
during a civil or criminal proceeding are identified and assessed for further
investigation. Any decision to decline investigation shall be documented.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.161 Assessing Compliance with Paragraph 175: Allegations
Made by the Homeless or the Mentally Ill

Paragraph 175 stipulates:

“APD and the Civilian Police Oversight Agency shall track allegations
regarding misconduct involving individuals who are known to be homeless
or have a mental illness, even if the complainant does not specifically label
the misconduct as such.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance


4.7.162 Assessing Compliance with Paragraph 176: Centralized
Complaint Numbering System

                                                                                 149
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 152 of 239




Paragraph 176 stipulates that:

“Within six months of the Operational Date, the Internal Affairs Bureau, in
coordination with the Civilian Police Oversight Agency, shall develop and
implement a centralized numbering and tracking system for all misconduct
complaints. Upon the receipt of a complaint, the Internal Affairs Bureau shall
promptly assign a unique numerical identifier to the complaint, which shall
be provided to the complainant at the time the numerical identifier is
assigned when contact information is available for the complainant.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.163 Assessing Compliance with Paragraph 177: IAB
Complaint Data Management

Paragraph 177 stipulates:

The Internal Affairs Bureau’s tracking system shall maintain accurate and
reliable data regarding the number, nature, and status of all misconduct
complaints, from initial intake to final disposition, including investigation
timeliness and notification to the complainant of the interim status and final
disposition of the investigation. This system shall be used to determine the
status of complaints and to confirm that a complaint was received, as well as
for periodic assessment of compliance with APD policies and procedures
and this Agreement, including requirements on the timeliness of
administrative investigations.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.164 Assessing Compliance with Paragraph 178: Supervisors
to Provide Complaint Information

Paragraph 178 stipulates:

“Where a supervisor receives a complaint alleging that misconduct has just
occurred, the supervisor shall gather all relevant information and evidence
and provide the information and evidence to the Internal Affairs Bureau. All
information should be referred to the Internal Affairs Bureau by the end of the
shift following the shift in which the misconduct complaint was received,
absent exceptional circumstances.”



                                                                                  150
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 153 of 239




Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not Observable in this monitoring period

4.7.165 Assessing Compliance with Paragraph 179: Referral of
Complaints to CPOA

Paragraph 179 stipulates:

“Within three business days of the receipt of a misconduct complaint from a
civilian, the Internal Affairs Bureau shall refer the complaint to the Civilian
Police Oversight Agency.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.166 Assessing Compliance with Paragraph 180: Handling of
Internal Complaints by IAB

Paragraph 180 stipulates:

“Internal misconduct complaints submitted by APD personnel shall remain
with the Internal Affairs Bureau for review and classification. The Internal
Affairs Bureau shall determine whether the internal complaint will be
assigned to a supervisor for investigation or retained by the Internal Affairs
Bureau for investigation. In consultation with the Chief, the commanding
officer of the Internal Affairs Bureau shall also determine whether a civilian or
internal complaint will be investigated criminally by the Internal Affairs
Bureau, the Multi- Agency Task Force, and/or referred to the appropriate
federal law enforcement agency.”



Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.167 Assessing Compliance with Paragraph 181: IAB
Classification Protocol

Paragraph 181 stipulates:


                                                                                    151
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 154 of 239



“APD shall continue to maintain an internal complaint classification protocol
that is allegation-based rather than anticipated-outcome-based to guide the
Internal Affairs Bureau in determining where an internal complaint should be
assigned.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.168 Assessing Compliance with Paragraph 182: Prohibition
from Self-Investigation

Paragraph 182 stipulates:

“An internal complaint investigation may not be conducted by any supervisor
who used force during the incident; whose conduct led to the injury of a
person; who authorized the conduct that led to the reported incident or
complaint; or who witnessed or was involved in the incident leading to the
allegation of misconduct.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.169 – 4.7.180 Assessing Compliance with Paragraphs 183 –
194: Investigation of Complaints

Paragraphs 183 through 194 of the CASA pertain to requirements for
best practices in the investigation of misconduct complaints. They
require that all relevant evidence be considered and that
investigations be fair and impartial and reach reliable findings. They
also require time limits for completion of investigations, designated
permissible findings with the corresponding standard of proof, and an
assessment regarding whether the facts of an investigation indicate a
change in policy, procedure, or training. In addition, requirements are
set forth regarding the situations where there may be simultaneous
criminal and administrative investigations of the same subject matter.

During the monitoring period and the 8th site visit, members of the
monitoring reviewed a stratified random sampling of 8 investigations
completed by IAD and 11 completed by CPOA during the 8th review
period. The monitoring team also met with the chief and the city
attorney, the CPOA director and members of CPOA, IAD Misconduct


                                                                                152
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 155 of 239




Commander and members of CPOA, attended a POB meeting and
reviewed CPOA/POB findings on the CPOA website.

The findings related to Paragraphs 183 through 194 address 12
requirements of the CASA.

APD personnel are required by policy and practice to cooperate with
the internal affairs system. This cooperation is required of by
regulation and practice. We found no instances in which APD
personnel refused to cooperate with an investigation. Investigations
conducted by IAD Misconduct and by CPOA proved to be of good
quality. Once assigned, investigations are generally timely and
thorough, consider all relevant evidence, reach reliable findings and
are well-grounded in the evidence. Absent extraordinary
circumstances, statements are taken from complainants and relevant
witnesses, and the interviews are recorded, accurately assessed and
given appropriate evidentiary weight. Investigations are documented
in writing, and reflect salient training and policy assessments.

The appropriate case dispositions are made, based on the proper
standard of proof. This review period we reviewed 4 investigations
that were administratively closed [IMR-8-17, IMR-8-18, IMR-8-25,
and IMR-8-24]. All were proper closures. The CPOA uses an
administrative closure disposition in cases in which a preliminary
investigation reveals the allegations cannot be minimally sustained.
We also note that a new court-approved mediation policy now
provides more guidance to CPOA regarding which cases are
appropriate for mediation. This will increase the use of this valuable
complaint resolution/disposition tool as well the appropriateness of
the case selection for mediation.

Simultaneous criminal and administrative investigations of the same
subject matter are kept separate, and proper steps are followed
regarding the protection of an officer’s constitutional rights in an
administrative investigation while a criminal investigation is pending.
Coordination and consultation with prosecutorial authorities are
properly conducted. In the data sampled by the monitoring team this
reporting period, we found one case that may have involved criminal
conduct. [IMR-8-15]. The coordination with the relevant prosecuting
authority was timely and proper. We also found one case in which the
officer failed to submit a public safety statement (Police Pursuit Post-
Incident Review Form) [IMR-8-14]; however, this omission was
caught in a CIRT review and referred to the appropriate division for
investigation. Since the omission was noted and corrected in APD’s
review process, the monitor does not count it as a deficiency.



                                                                           153
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 156 of 239




The advisements to complainants regarding the reopening of
administratively closed cases and of appealing CPOA findings, as
well the actual practices related to these advisements, are firmly in
place. With the exception of the issues noted below, investigative
practices comply with the requirements of the CASA, which reflect
best internal affairs practices.

Notwithstanding the generally good quality of investigations
conducted by IAD Misconduct and CPOA, the monitoring team has
noted some issues with elements related to paragraphs 183 through
194 of the CASA. These are noted below.

We reviewed a stratified random sample of 8 IAD and 11 CPOA
investigations completed during the monitoring period. This review
revealed one investigation [IMR-8-15] in which we found that a
relevant witness, regarding an asserted justification for lack of referral
to IA, was not questioned, and an improper disposition may have
been reached due to the failure to question the witness. In another
case, [IMR-8-20] although we found the investigative finding to be
reliable and supported by the evidence, the contradiction by payroll
records of a mitigating factor (previously asserted by the subject
officer in an IA interview) should have engendered a follow up
interview of the subject. That action, if taken, was not documented in
the final investigative report.

These findings by the monitoring team indicate a collective 89%
compliance rate relative to paragraphs 183 and 190 of the CASA,
less than the 95% required for operational compliance.

4.7.169 Compliance with Paragraph 183: Investigations Reach
Reliable Conclusions

Paragraph 183 stipulates:

“APD and the Civilian Police Oversight Agency shall ensure that
investigations of officer misconduct complaints shall be as thorough as
necessary to reach reliable and complete findings. The misconduct
complaint investigator shall interview each complainant in person, absent
exceptional circumstances, and this interview shall be recorded in its
entirety, absent specific, documented objection by the complainant. All
officers in a position to observe an incident or involved in any significant
event before or after the original incident, shall provide a written statement
regarding their observations, even to state that they did not observe
anything.”

Results

      Primary:      In Compliance

                                                                                 154
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 157 of 239




      Secondary: In Compliance
      Operational: Not In Compliance

Recommendation 4.7.169: Question all witnesses. If known
witnesses are not interviewed, explain, in writing, why they were
not available for an interview.

4.7.170 Assessing Compliance with Paragraph 184:
Investigations Documented in Writing

Paragraph 184 stipulates:

“APD and the Civilian Police Oversight Agency shall investigate all
misconduct complaints and document the investigation, its findings, and its
conclusions in writing. APD and the Civilian Police Oversight Agency shall
develop and implement a policy that specifies those complaints other than
misconduct that may be resolved informally or through mediation.
Administrative closing or inactivation of a complaint investigation shall be
used for the most minor policy violations that do not constitute a pattern of
misconduct, duplicate allegations, or allegations that even if true would not
constitute misconduct.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.170a: Ensure that all decision points in
completed investigations are explained clearly in writing

4.7.171 Assessing Compliance with Paragraph 185: Required
Cooperation with IAB/CPOA

Paragraph 185 stipulates:

“APD shall require personnel to cooperate with Internal Affairs Bureau and
Civilian Police Oversight Agency investigations, including appearing for an
interview when requested by an APD or Civilian Police Oversight Agency
investigator and providing all requested documents and evidence under the
person’s custody and control. Supervisors shall be notified when a person
under their supervision is summoned as part of a misconduct complaint or
internal investigation and shall facilitate the person’s appearance, absent
extraordinary and documented circumstances.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance
                                                                                155
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 158 of 239




Recommendation 4.7.171a: Build quality control loops to
ensure that all relative CASA requirements are addressed in
final investigative reports.

4.7.172 Assessing Compliance with Paragraph 186: Separate
Administrative and Criminal Investigations

Paragraph 186 stipulates:

“APD and the City shall develop and implement protocols to ensure that
criminal and administrative investigations of APD personnel are kept
appropriately separate, to protect APD personnel’s rights under the Fifth
Amendment. When an APD employee affirmatively refuses to give a
voluntary statement and APD has probable cause to believe the person has
committed a crime, APD shall consult with the prosecuting agency (e.g.,
District Attorney’s Office or USAO) and seek the approval of the Chief before
taking a compelled statement.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.173 Assessing Compliance with Paragraph 187: Advisement
of Officer Rights

Paragraph 187 stipulates:

“Advisements by the Internal Affairs Bureau or the Civilian Police Oversight
Agency to APD personnel of their Fifth Amendment rights shall only be given
where there is a reasonable likelihood of a criminal investigation or
prosecution of the subject employee.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.174 Assessing Compliance with Paragraph 188: Notification
of Criminal Misconduct

Paragraph 188 stipulates:

“If at any time during misconduct complaint intake or investigation the
investigator determines that there may have been criminal conduct by any
APD personnel, the investigator shall immediately notify the Internal Affairs

                                                                                156
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 159 of 239



Bureau commanding officer. If the complaint is being investigated by the
Civilian Police Oversight Agency, the investigator shall transfer the
administrative investigation to the Internal Affairs Bureau. The Internal
Affairs Bureau commanding officer shall immediately notify the Chief. The
Chief shall consult with the relevant prosecuting agency or federal law
enforcement agency regarding the initiation of a criminal investigation.
Where an allegation is investigated criminally, the Internal Affairs Bureau
shall continue with the administrative investigation of the allegation.
Consistent with Paragraph 186, the Internal Affairs Bureau may delay or
decline to conduct an interview of the subject personnel or other witnesses
until completion of the criminal investigation unless, after consultation with
the prosecuting agency and the Chief, the Internal Affairs Bureau deems
such interviews appropriate.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.175 Assessing Compliance with Paragraph 189: Provision of
Public Safety Statements

Paragraph 189 stipulates:

“Nothing in this Agreement or APD policy shall hamper APD personnel’s
obligation to provide a public safety statement regarding a work-related
incident or activity, including Use of Force Reports and incident reports.
APD shall make clear that all statements by personnel in incident reports,
arrest reports, Use of Force Reports and similar documents, and statements
made in interviews such as those conducted in conjunction with APD’s
routine use of force investigation process, are part of each employee’s
routine professional duties and are not compelled statements. Where an
employee believes that providing a verbal or written statement will be self-
incriminating, the employee shall affirmatively state this and shall not be
compelled to provide a statement without prior consultation with the
prosecuting agency (e.g., District Attorney’s Office or USAO), and approval
by the Chief.”

Results

No instances of officers refusing to provide a public safety statement
were noted during, this reporting or in previous reporting periods.

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not Observable

4.7.176 Assessing Compliance with Paragraph 190: Considering
All Relevant Evidence


                                                                                 157
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 160 of 239




Paragraph 190 stipulates:

“In each investigation, APD and the Civilian Police Oversight Agency shall
consider all relevant evidence, including circumstantial, direct, and physical
evidence. There will be no automatic preference for an officer’s statement
over a non-officer’s statement, nor will APD or the Civilian Police Oversight
Agency disregard a witness’s statement merely because the witness has
some connection to the complainant or because of any criminal history.
During their investigation, APD and the Civilian Police Oversight Agency
shall take into any convictions for crimes of dishonesty of the complainant or
any witness. APD and the Civilian Police Oversight Agency shall also take
into account the record of any involved officers who have been determined to
be deceptive or untruthful in any legal proceeding, misconduct investigation,
or other investigation. APD and the Civilian Police Oversight Agency shall
make efforts to resolve material inconsistencies between witness
statements.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.176: Follow up on any contradicting
factors or evidence, and ensure these issues are resolved.

4.7.177 Assessing Compliance with Paragraph 191: 90 Days to
Complete Administrative Investigations

Paragraph 191 stipulates:

        “All administrative investigations conducted by the Internal Affairs
Bureau or the Civilian Police Oversight Agency shall be completed within 90
days of the initiation of the complaint investigation. The 90-day period shall
not include time for review. An extension of the investigation of up to 30
days may be granted but only if the request for an extension is in writing and
is approved by the Chief. Review and final approval of the investigation, and
the determination and imposition of the appropriate discipline, shall be
completed within 30 days of the completion of the investigation. To the
extent permitted by state and city law, extensions may also be granted in
extenuating circumstances, such as military deployments, hospitalizations of
the officer, and extended absences.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.178 Assessing Compliance with Paragraph 192: Case
Dispositions

                                                                                 158
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 161 of 239




Paragraph 192 stipulates:

“APD or Civilian Police Oversight Agency investigator shall explicitly identify
and recommend one of the following dispositions for each allegation of
misconduct in an administrative investigation:

   a)   “Unfounded,” where the investigation determines, by clear and
        convincing evidence, that the alleged misconduct did not occur or
        did not involve the subject officer;
   b)   “Sustained,” where the investigation determines, by a
        preponderance of the evidence, that the alleged misconduct did
        occur;
   c)   “Not Sustained,” where the investigation is unable to determine, by a
        preponderance of the evidence, whether the alleged misconduct
        occurred;
   d)   “Exonerated,” where the investigation determines, by a
        preponderance of the evidence, that the alleged conduct did occur
        but did not violate APD policies, procedures, or training;
   e)   “Sustained violation not based on original complaint,” where the
        investigation determines, by a preponderance of the evidence, that
        misconduct did occur that was not alleged in the original complaint
        but that was discovered during the misconduct investigation; or
   f)   “Administratively closed,” where the policy violations are minor, the
        allegations are duplicative, or investigation cannot be conducted
        because of the lack of information in the complaint .”

Results
      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.179 Assessing Compliance with Paragraph 193: Reopening
Administrative Investigations

Paragraph 193 stipulates:

“All administratively closed complaints may be re-opened if additional
information becomes available. The deadlines contained in Paragraph 191
shall run from when the complaint is re-opened.”

Results

        Primary: In Compliance
        Secondary: In Compliance
        Operational: In Compliance

4.7.180 Assessing Compliance with Paragraph 194: Training
and Legal Standards

Paragraph 194 stipulates:

                                                                                  159
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 162 of 239




“In addition to determining whether APD personnel committed the alleged
misconduct, administrative investigations shall assess and document
whether the action was in compliance with training and legal standards and
whether the incident suggests the need for a change in policy, procedure, or
training. In reviewing completed administrative investigations, APD shall
also assess and document whether: TABLE(a) the incident suggests that
APD should revise strategies and tactics; and (b) the incident indicates a
need for additional training, counseling, or other non-disciplinary corrective
measures. This information shall be shared with the relevant
commander(s).”

Results
      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance


Monitor’s Note:
We also note the APD practice of issuing Additional Concerns
Memoranda (ACMs). This ad hoc practice arises out of supervisory
reviews and is used as a means of documenting what supposedly
are minor policy violations, but does not act as a request for, or a
trigger of, a formal IA investigation. ACMs that are issued are posted
on an officer’s retention card, and figure into the prior offense
calculation for subsequent offenses where applicable. This practice is
problematic for at least two reasons. The first is that failure to
conduct an IA investigation in cases that present evidence of a policy
violation “loses the thread” in building justification for progressive
discipline. The second issue is that the documentation of violations
on a retention card without the due process afforded by the normal
disciplinary process are serious “due process” issues. This matter
was the focus of discussions during our recent site visits, and
continues to be the focus of discussions among the parties and the
monitor. These sorts of ad hoc policy derivatives make solid
disciplinary decisions difficult, if not impossible.

The issues of use, documentation and record-keeping relative to
ACMs must be resolved in order for the APD to achieve compliance
for use of proper case dispositions. We see this as a critical issue, as
ACMs create a substantial “dark area” that could potentially obscure
important trends from analysis, identification, and resolution.

The parties and the monitor have also discussed potential issues
related to the requirement in paragraph 188 of the CASA that the IAD
Misconduct Commander coordinate with the chief when consulting
with the relevant prosecuting agency where a misconduct complaint
intake or investigation reveals “there may have been criminal conduct

                                                                                 160
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 163 of 239




by any APD personnel.” The practical problem with a strict
interpretation of this language is that prosecutors are reluctant to
discuss cases where there is less than probable cause or less than at
least reasonable suspicion that a crime has been committed,
whereas the phrase “may have been” alludes to a mere suspicion
standard.

It appears that the parties will propose a negotiated solution to the
monitor that will allow a preliminary or continued administrative
investigation to take place and a determination of probable cause
that a crime was committed to be developed before the coordination
with relevant prosecuting agency is required under paragraph 188.
The monitor would expect this process to be finalized before the next
site visit.

As noted in the Civilian Police Oversight section of this report, CPOA
has utilized the Administratively Closed disposition in situations
where a preliminary investigation cannot minimally sustain the
allegations contained in a complaint. In such cases, based on this
initial evidence, the investigation is cut short and administratively
closed without necessarily interviewing all relevant witnesses or even
the complainant in some instances. The monitor realizes the need to
wisely and economically deploy resources and thus does not
disapprove of this practice. However, we caution that in following this
practice, other policy violations that are not contained in the initial
complaint could be missed. Therefore, we put the parties on notice
that this practice should only be utilized where the preliminary
investigation’s developed evidence totally “closes the door” on the
alleged policy violation and any reasonably foreseeable-related
violations. In instances where this does occur, whether the
disposition should be “Administratively closed” or other disposition
indicating a non-sustainment, will be subject of discussion between
the parties and the monitor during the 9th review period.

4.7.181 – 4.7.183 Assessing Compliance with Paragraphs 195-
197: Preventing Retaliation

Paragraphs 195 through 197 of the CASA pertain to the City’s
requirement to prevent retaliation against anyone who reports
misconduct or cooperates in a misconduct investigation, by any
employee of the City, including of course APD members, and making
it a ground for discipline.

Members of the monitoring team have reviewed both City and APD
policies, and a stratified random sample of IA and CPOA cases
completed during the review period. They also met with members of

                                                                          161
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 164 of 239




IAD and CPOA during the site visit and received updates in the
practices of each agency.

Retaliation is clearly prohibited both as a matter of City and APD
policy. The Albuquerque Code of Ordinances prohibits retaliation for
reporting improper governmental action and APD policy prohibiting
retaliation and/or making it grounds for discipline is found in SOP (AO
3-41-4 and GO 1-4-3). The monitoring team has also determined that
meetings involving CPOA and IAD, in which APD’s anti-retaliation
policy is reviewed, occur on an annual basis

In review of the random sample of investigations members of the
monitoring team found one complaint of retaliation, [IMR-8-20]. The
complaint was received, assigned, and appropriately investigated

Based on clear policy and mindful of IAD performance in this
retaliation investigation and with past retaliation complaints, CPOA
remains in compliance with paragraphs 195-197. Data reviewed by
the monitoring team for this reporting period indicate compliance for
the tasks in paragraphs 195-197.

4.7.181 Assessing Compliance with Paragraph 195: Retaliation
Prohibited

Paragraph 195 stipulates:

“The City shall continue to expressly prohibit all forms of retaliation,
including discouragement, intimidation, coercion, or adverse action, against
any person who reports misconduct, makes a misconduct complaint, or
cooperates with an investigation of misconduct.”

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.182 Assessing Compliance with Paragraph 196: Review of
Anti-Retaliation Statements

Paragraph 196 stipulates:

“Within six months of the Effective Date, and annually thereafter, the Internal
Affairs Bureau and the Civilian Police Oversight Agency shall review APD’s
anti-retaliation policy and its implementation. This review shall consider the
alleged incidents of retaliation that occurred or were investigated during the
reporting period, the discipline imposed for retaliation, and supervisors’
performance in addressing and preventing retaliation. Following such
review, the City shall modify its policy and practice, as necessary, to protect
individuals, including other APD personnel, from retaliation for reporting
misconduct.”

                                                                                  162
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 165 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.183 Assessing Compliance with Paragraph 197: Retaliation
Grounds for Discipline

Paragraph 197 stipulates:

Retaliation for reporting misconduct or for cooperating with an investigation
of misconduct shall be grounds for discipline, up to and including
termination of employment.

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.184 – 4.7.186 Assessing Compliance with Paragraphs 198 –
200: Staffing and Training Requirements

Paragraphs 198 through 200 of the CASA require the City to
adequately fund and resource internal affairs functions (APD and
CPOA/POB), and also require that APD personnel who conduct
misconduct investigations and CPOA investigators to receive a
baseline amount of initial annual training.

The monitoring team met with IAD Misconduct and CPOA on several
occasions including visits to their respective offices and inspection of
physical space. The monitoring team also reviewed staffing charts
and training records and assessed the timelines of processing
complaints and information of potential misconduct in investigations
that were randomly selected.

The findings related to Paragraphs 198 through 200 indicate the
following outcomes, related to requirements of the CASA.

The CPOA Ordinance requires that CPOA/POB be given staff
sufficient to carry out the agency functions contained in the
Ordinance. We found no indications of understaffing at CPOA/POB.
Currently, the staffing of IAD Misconduct appears to be adequate as
investigative timelines are generally being met. The CPOA staffing
also appears to be adequate as investigative timelines are generally
being met, once a complaint is assigned. No delays or quality control
issues were noted that can be traced to staffing levels, except it
appears that the delay in getting City approval for the data analyst


                                                                                163
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 166 of 239




contract was a factor contributing to the delay in completing the
required semi-annual reports on timely basis.

Notwithstanding the generally adequate staffing, funding and training
of IAD and CPOA personnel, we found the work processes of those
units exhibited issues with elements related to paragraph 199 of the
CASA. The paragraph requires annual training of at least 8 hours, not
only for IAD personnel, but also for members of the area commands
who may be assigned internal affairs investigations to conduct. There
is a practice of assigning IA investigations to members of an area
command, at the rank of sergeant, to conduct investigations alleging
minor misconduct against an APD member of the same command.
Although the initial IA training requirement for these individuals is met
in supervisory training, APD has yet to develop training that would
meet the 8-hour annual requirement for these personnel. We
previously placed IAD on notice in IMR 6 that this issue needed to be
resolved.

We are satisfied that the training requirement is met for those
members of IAD who are doing the bulk of the investigations and the
investigations involving serious misconduct. Both the 24-hour
preliminary and the 8-hour in-service training address the
requirements of this paragraph. The challenge remains with the
training of those in the area commands who may be assigned
investigations but who are not members of IAD.

We realize this issue is a carry-over from IMR-6. Nonetheless, APD
must develop an adequate annual training program for those area
command sergeants who may be assigned minor misconduct
investigations in order to be in full operational compliance with this
paragraph.

We have also noted potential issues pertaining to the CPOA training
requirements found in paragraph 200. In prior site visits we reviewed
the initial training provided by CPOA’s legal counsel and found it to
be well organized and delivered. It addresses all salient points of the
CASA and of internal complaint investigations. We do note,
however, that there were no performance testing measures included
in the training. Likewise, the annual training for the past years for
CPOA investigators involved the annual NACOLE (National
Association of Civilian Oversight of Law Enforcement) conference.
The agenda for the NACOLE training can be found online, and is
relevant to the CPOA mission. Testing measures and results could
not be evaluated. NACOLE training is not evaluated (tested) after the
training is delivered. CPOA should consider using supporting training
materials provided by NACOLE and developing internal testing
methods to ensure that learning has occurred on critical points.
                                                                            164
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 167 of 239




The overall CPOA performance indicates that the training has been
effective, however, going forward the monitor will expect more exact
and immediate indications of effectiveness of training. We are thus
unable to assess the overall effectiveness of the training received by
CPOA investigators.

4.7.184 Assessing Compliance with Paragraph 198: CPOA
Staffing

Paragraph 198 stipulates:

“The City shall ensure that APD and the Civilian Police Oversight Agency
have a sufficient number of well-trained staff assigned and available to
complete and review thorough and timely misconduct investigations in
accordance with the requirements of this Agreement. The City shall re-
assess the staffing of the Internal Affairs Bureau after the completion of the
staffing study to be conducted pursuant to Paragraph 204. The City further
shall ensure sufficient resources and equipment to conduct thorough and
timely investigations.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.185 Assessing Compliance with Paragraph 199: IA Initial
Training

Paragraph 199 stipulates:

“All APD personnel conducting misconduct investigations, whether assigned
to the Internal Affairs Bureau, an Area Command, or elsewhere, shall receive
at least 24 hours of initial training in conducting misconduct investigations
within one year of the Operational Date, and shall receive at least eight hours
of training each year. The training shall include instruction on APD’s policies
and protocols on taking compelled statements and conducting parallel
administrative and criminal investigations.”



               Primary:     In Compliance
               Secondary: In Compliance
               Operational: Not In Compliance

4.7.186 Assessing Compliance with Paragraph 200: CPOA
Training

Paragraph 200 stipulates:

                                                                                  165
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 168 of 239




“Investigators from the Civilian Police Oversight Agency shall receive at
least 40 hours of initial training in conducting misconduct investigations
within one year of the Effective Date and shall receive at least eight hours of
training each year. The training shall include instruction on APD’s policies
and protocols on taking compelled statements and conducting parallel
administrative and criminal investigations.”



       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 199 and 200:

4.7.185-186a: Identify the cadre of area command sergeants who
may be assigned misconduct investigation and develop an
annual IA training program for them and have them complete
same on an annual basis.

4.7.185-186b: Do not assign a misconduct investigation to any
APD personnel who have not met the annual training
requirement.

4.7.185-186c: CPOA should develop an assessment mechanism
to measure the effectiveness of outside training such as the
NACOLE conference. That can easily be done by “testing” by
CPOA once the CPOA investigators have completed the
NACOLE training.

4.7.187 – 4.7.188 Assessing Compliance with Paragraphs 201 –
202: Discipline and Transparency

Paragraphs 201-202 require that discipline imposed for sustained
violations be fair and consistent, with consideration of aggravating
and mitigating circumstances. These paragraphs also require the use
of a disciplinary matrix in imposing discipline and sets forth required
elements for the disciplinary matrix.

The monitoring team reviewed a stratified random sample of eight
current cases completed during the review period for compliance with
this requirement. The monitoring team also met with the Chief of
Police, City Attorney, the CPOA Director and IA Misconduct
Commander and discussed the use of the disciplinary matrix.

In response to past recommendations by the monitor, marked
improvements have been made in the APD disciplinary system that
provide the supervisory chain and the chief with the information
                                                                                  166
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 169 of 239




necessary to facilitate the accurate calculation of the appropriate
level of discipline.

APD has developed and now utilizes a "Disciplinary Action Packet".
This packet serves as a guideline by giving the subject officer’s
supervisory chain and the chief--in each disciplinary matter in which
major discipline can be imposed--recommendations regarding the
class designation of the policy violations under consideration. It also
provides an accurate "snapshot" of the subject's disciplinary record
and prior offenses, by virtue of their class designation and timeline
(date of imposition of prior offense compared to current offense),
which may enhance the current offense. The packet also contains a
recommended or preliminary disciplinary calculation, based on the
appropriate box in the disciplinary matrix, setting forth the range
(minimum and maximum) of discipline. Also, retention cards now
provide the classification of any prior sustained offenses and date of
imposition of discipline, facilitating the calculation of applicable prior
offenses.

We also note that another prior recommendation has been followed.
SOP AO 3-46 with Appended Chart of Sanctions (Discipline Matrix)
sets forth that any deviation from the presumptive range of discipline
(appropriate range as established by the Chart of Sanctions) must be
justified in writing (3-46-5B4).

Notwithstanding the improvements in the disciplinary process, our
review continues to note issues with elements related to the
imposition of discipline and use of the discipline SOP and discipline
matrix.

The monitoring team reviewed a stratified random sample of cases
completed during the review period. In that review we identified 8
cases in which discipline was imposed or should have been imposed
[IMR-8-9, IMR-8-11, IMR-8-10, IMR-8-12, IMR-8-15, IMR-8-60-17;
IMR-8-21, and IMR-8-23]. Of those cases we found three in which
discipline was inappropriate or in which the tenets of the discipline
regulation (AO 3-46) with the Chart of Sanctions (Disciplinary Matrix)
were not followed. In one, findings were sustained, but discipline was
not imposed due to time limitations [IMR-8-09].

A second case involved the use of prior corrective action in lieu of
discipline in a misconduct matter with a classification range of 1-7
without an articulation for a departure from the discipline matrix [IMR-
8-15]. A third case involved improper weight given to an unverified
excuse that was contradicted by attendance records. This resulted in
a disciplinary decision that was departure from what should have
been appropriate discipline [IMR-8-21]. No rationale for the
                                                                             167
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 170 of 239




departure from the disciplinary matrix was provided. These findings
show a compliance rate of only 63% with the requirements of
paragraph 201.

As we have done since the 6th IMR, the monitoring team notes a
discrepancy between paragraphs 5c2 and 5c4 of AO 3-46, that
allows for different interpretations of what constitutes a prior offense,
based on whether the prior offense is or is not in the same class of
the present offense. The method for determining discipline for a prior
offense and its effect on a present offense when using the
disciplinary matrix calculation is not explained in an easily
understandable and coherent fashion.

In addition, although SOP 3-46-5G allows for the imposition of non-
disciplinary corrective action in addition to applicable discipline, it
does not contain a warning that non-disciplinary corrective action
should not be the only disposition where the matrix calls for the
imposition of discipline. We do note, however, that we have found no
instances where non-disciplinary corrective conduct has been used in
lieu of discipline, leading to the anomaly of operationally following the
principle contained in the CASA even though the discipline matrix
does not contain the required warning.


4.7.187 Assessing Compliance with Paragraph 201: Fact Based
Discipline

Paragraph 201 stipulates:

“APD shall ensure that discipline for sustained allegations of misconduct is
consistently applied, fair, and based on the nature of the allegation, and that
mitigating and aggravating factors are set out and applied consistently.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation 4.7.187: Ensure that all disciplinary decisions
address the presumptive range of the disciplinary matrix, unless
written reasons for departure from the matrix recommendations
accompany the decision.

4.7.188 Assessing Compliance with Paragraph 202: Discipline
Matrix


                                                                                  168
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 171 of 239




Paragraph 202 stipulates:

“APD shall establish a disciplinary matrix that:

 a) establishes a presumptive range of discipline for each type of rule
    violation;
 b) increases the presumptive discipline based on an officer’s prior
    violations of the same or other rules;
 c) sets out defined mitigating or aggravating factors;
 d) requires that any departure from the presumptive range of discipline
    must be justified in writing;
 e) provides that APD shall not take only non-disciplinary corrective action
    in cases in which the disciplinary matrix calls for the imposition of
    discipline; and
 f) provides that APD shall consider whether non-disciplinary corrective
    action also is appropriate in a case where discipline has been imposed.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: Not in Compliance

Recommendation 4.7.188: Ensure that all disciplinary decisions
either conform to the recommended ranges included in APD’s
disciplinary matrix or that they are accompanied by written
explanations for the departure from the recommendations of the
disciplinary matrix.

4.7.189 Assessing Compliance with Paragraph 203

Paragraph 203 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, the City
shall ensure that APD has the staffing necessary to implement the terms of
this Agreement. APD shall also deploy a sufficient number of first-line
supervisors to respond to scenes of uses of force; investigate thoroughly
each use of force to identify, correct, and prevent misconduct; and provide
close and effective supervision necessary for officers to improve and
develop professionally. APD shall revise and implement policies for
supervision that set out clear requirements for supervision and comport with
best practices.”

Methodology

Members of the monitoring team are aware of past external staffing
study work at APD by the Weiss Group that articulated staffing goals.
Despite that work, no “magic number” exists to identify the exact
number of officers APD needs to meet its workload. Based on the
monitor’s experience, these numbers tend to change almost
                                                                               169
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 172 of 239




annually. During 2018, APD has received an increased number of
applications for entry-level patrol positions—along with a substantial
increase in applications for lateral-entry positions.

Results

Given the apparent new pool of individuals interested in careers at
APD, it seems appropriate for APD to develop goals and objectives
for its recruiting and hiring processes. Outcome variables are
available, such as calls for service per officer, specific response time
goals, etc. The static numbers generated three years ago become
invalid after as little as a year. Outcome variable-based staffing
levels can be updated and assessed annually.

APD remains in compliance with this paragraph based on current
staffing, efforts to improve outreach, and current numbers of recruits
and lateral transfers who have expressed interest. APD, over the last
year has moved from a sparse recruiting environment to a
reasonably abundant recruiting environment. Whether the change is
due to the new leadership at APD, the shift in focus at APD from pure
enforcement to service delivery, or improvements in APD’s salary
structure is unclear. What is clear is that interest in APD jobs has
elevated recently.

Operational compliance will depend on meeting established recruiting
goals based on the calculated number of officers needed to meet the
policing needs of the City of Albuquerque’s neighborhoods.

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.190 Assessing Compliance with Paragraph 204:
Comprehensive Staffing Study

Paragraph 204 requires:

“In order to successfully implement the provisions of this Agreement, APD
shall assess the appropriate number of sworn and civilian personnel to
perform the different Department functions necessary to fulfill its mission.
APD therefore shall conduct a comprehensive staffing assessment and
resource study. The study shall be the predicate for determining appropriate
staffing and resource levels that are consistent with community-oriented
policing principles and support the systematic use of partnerships and
problem-solving techniques. The study shall also consider the distribution of
officers to patrol functions as opposed to specialized units, as well as the
distribution of officers with less than three years of experience across shifts
and Area Commands. This staffing assessment and resource study shall be
completed within one year of the Effective Date. Within six months of the

                                                                                  170
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 173 of 239



completion of the staffing assessment and resource study, the Parties shall
assess its results and jointly develop a staffing plan to ensure that APD can
meet its obligations under this Agreement.”

Methodology

Alexander Weiss and Associates completed an APD staffing study in
2015, and specific staffing standards were identified. Since 2015
APD has encountered difficulties meeting those standards. In IMR-6
we found APD in compliance with the requirements of Paragraph
204. Staffing standards were articulated. Historically, APD has had
difficulty generating the number of recruits and lateral transfers called
for by the results of its staffing studies. That issue seems to have
changed markedly recently, with APD experiencing substantial
increases in applicants. The staffing plan developed by APD during
the last year meets the standards articulated by Paragraph 204

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.191 – 4.7.194 Assessing Compliance with Paragraphs 205-
208: Supervision and Related Paragraphs

Paragraphs 205 thru 208 of the CASA address supervision
requirements for first line supervisors to properly supervise the use of
force, supervision within the chain of command, span of control and
levels of supervision, and lieutenants and commanders maintain
close supervision of officers under their command.

The monitoring team met with members of the APD responsible for
Paragraphs 205 thru 208 during the March 2018 and June 2018 site
visit. In IMR-6, the monitoring team identified areas of concern
particularly in the area of assessment of use-of-force incidents as
required by Section IV of the CASA. As reported then, there were no
formalized and routinized processes for supervisory monthly reports,
APD implemented the use of a program “MyPAL” for monthly
reporting to replace the handwritten monthly reports. Training for the
program “MyPAL” was delivered in May of 2017 to all Field Service
Bureau and PACT lieutenants and sergeants.

Since that training, there has twice been a change in the personnel
responsible for these paragraphs. During this reporting period
(February 2018 thru July 2018) APD assigned a new commander to
oversee the requirements of these paragraphs. The commander,

                                                                                171
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 174 of 239




during meetings with the monitoring team, addressed areas that he
felt were deficient and not capturing the necessary documentation to
meet the requirements of the paragraphs for this section. During the
June 2018 meeting, the commander reported that the entire reporting
system would be revamped to ensure the requirements of the CASA
were fully implemented and reported on fully and properly. The
commander stressed that MyPAL, once updated to help bring APD
into compliance, will be utilized throughout the department not just
FSB. The commander has scheduled a review of the current system
utilized to meet the obligations of these paragraphs and has
scheduled meetings with APD staff to begin the revision process.

APD focused on problems with the current program, including:

   •      MyPAL is not the sole program for CASA
          compliance/successful measurements related to
          supervision and related processes;
   •      How to capture when officers are on Light Duty, Family
          Medical Leave, etc., to ensure accuracy in data entered
          into program;
   •      Oversight and management of the program; and
   •      Use of Force tracking

To address these issues APD developed a focus group designed to
identify areas of concern, training needs, and technology issues
related to Paragraphs 205- 208:

   •      Areas of concern include inaccuracies with MyPAL
          reporting documentation;
   •      Training for the use of the MyPAL (previous training only
          one hour with no updates in training); and
   •      Technology issues.

During the June 2018 site visit, the commander in charge of
paragraphs 205-208 projected that the revisions to the reporting
program would take 12 to 18 months to implement. This will have an
obvious impact on APD reaching compliance. Secondary and
Operational Compliance is not attainable until the program utilized to
support the paragraphs is fully developed, trained on and delivered.
Also, as documented in other paragraphs in this report, the projected
training of the updated use of force policies being extended until
2019 will further delay APD in attaining Operational Compliance in
some of the paragraphs. APD will find that performance outcomes
related to the use and supervision of force in the field are at the heart
of CASA operational compliance.


                                                                            172
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 175 of 239




The monitoring team visited each area command during the site visits
in March 2018 and June 2018 to ensure that staffing levels as
required by the CASA were met and to ensure a first-line supervisor
was assigned to the field officers on patrol. Members of the
monitoring team reviewed course-of-business staffing reports and
daily rosters from APD. This information coupled with data received
from APD during the reporting period indicates that the staffing levels
reflect operational compliance and first-line-supervisors were on duty
at the time of the site visit. The normal day- to- day operations of
APD patrol units are supported and supervised at levels required by
the CASA.

We evaluated “paper” requirements of these paragraphs and “actual”
requirements (via on-site assessments) and found that the original
system, as planned by APD in 2016 needed substantial improvement
(as we have noted in past monitoring reports). Record-keeping
processes are still pending; however, in-field practice shows that
adequate supervisory personnel are in place in ratios anticipated by
the CASA.

4.7.191 Assessing Compliance with Paragraph 205

Paragraph 205 stipulates:

“First-line supervisors shall investigate officers’ use of force as described in
Section IV of this Agreement, ensure that officers are working actively to
engage the community and increase public trust and safety, review each
arrest report, and perform all other duties as assigned and as described in
departmental policy.”

Results

      Primary: In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance

4.7.192 Assessing Compliance with Paragraph 206

Paragraph 206 stipulates:

“All field officers shall be assigned to a primary, clearly identified first-line
supervisor and shall also report to any other first-line supervisor within the
chain of command. First-line supervisors shall be responsible for closely and
consistently supervising all officers under their primary command.
Supervisors shall also be responsible for supervising all officers under their
chain of command on any shift to which they are assigned to ensure
accountability across the Department.”

Results
                                                                                    173
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 176 of 239




Policy, procedure, and process are in place for implementing the
requirements of this paragraph. Training, staffing, and oversight,
however, currently have serious gaps leading to compliance failures
relating to “closely and consistently” supervising officers. Sergeants,
lieutenants, and command officers continue to miss critical
deficiencies in the individual policing events reviewed by the
monitors. Most of the deficiencies we have noted relate directly to
use of force issues, e.g., supervisory and command personnel
missing critical failing elements of officers’ use of force reporting and
or practice.

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.193 Assessing Compliance with Paragraph 207

Paragraph 207 stipulates:

“First-line supervisors shall ordinarily be assigned as a primary supervisor
to no more than eight officers. Task complexity will also play a significant
role in determining the span of control and whether an increase in the level of
supervision is necessary.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.194 Assessing Compliance with Paragraph 208

Paragraph 208 stipulates:

“APD Commanders and lieutenants shall be responsible for close and
effective supervision of officers under their command. APD Commanders
and lieutenants shall ensure that all officers under their direct command
comply with APD policy, federal, state and municipal law, and the
requirements of this Agreement.”

Results

Our review of use of force incidents was used to assess compliance
with this paragraph. While lieutenants and commanders were found
to be “on-duty” when we made our Field Services site visits, these
ranks tend to be less effective when the monitoring team reviewed
results-oriented outcome variables. For example, sergeants,
lieutenants and commanders are still routinely missing out-of-policy
                                                                                  174
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 177 of 239




actions by their officers when supervisors and management
personnel review officer reports and OBRD video. We continue to
note from our review of use of force incidents that the main sources
of “findings” concerning improper or deficient supervision is the
Compliance Bureau and the monitoring team. It should be the
Command level at APD’s Area Commands.

      Primary: In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance

Recommendations for Paragraphs 205, 206 and 208:

4.7.191-194a: APD should consider more effective methods to
ensure that supervisory and management personnel understand
efforts to operationalize CASA requirements regarding field
practices. These methods could include counseling, retraining,
enhanced oversight, and, where necessary, discipline.

4.7.191-194b: Use current and past monitor’s reports to identify
the Area Commands responsible for the failure points noted in
supervisory and command oversight, and ensure that deputy
chiefs have detailed, forthright discussions with area
commanders whose oversight systems are failing.

4.7.191-194c: Build internal systems (audits, etc.) to identify
area commanders who routinely miss failure points in CASA
compliance and ensure that appropriate remedial steps are
implemented to rectify common repetitive oversight errors at the
command and supervisory levels.

4.7.195 - 4.7.197 Assessing Compliance with Paragraphs 209 -
211: Review of Sergeants’ Training

Paragraphs 209 thru 211 address various supervisory training
requirements APD must meet for the CASA. As with other reporting
periods and in other paragraphs in the CASA, the monitoring team
has dedicated extensive amounts of time providing perspective,
feedback and technical assistance to APD’s Training Academy in its
three 2018 site visits.

As described in other paragraphs throughout this reporting period,
changes in leadership continue to create issues relative to
operational compliance, and paragraphs 209 thru 211 are no
exceptions to this issue. These changes create a lack of continuity to
technical assistance rendered by the monitoring team.

                                                                         175
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 178 of 239




These paragraphs require every sergeant receive 40 hours of
mandatory supervisory, management, leadership and command
accountability training. Other topics in the training requirements
include, but are not limited to, investigating use of force, de-
escalating conflict, monitoring use of force to ensure consistency with
policies and understanding supervisory tools such as Early
Intervention System and on-body recording systems. Data from
previous IMR’s indicate that these portions of the requirement have
been addressed by APD and continue to be addressed. However,
results show that training was not effective in remediating errant
supervisory practices, particularly as it pertains to use of force.

These training lapses are provided in reports reviewed in Section IV.
We note in paragraph 86-88 that “APD will find that performance
outcomes related to the use and supervision of force in the field are
at the heart of the CASA operational compliance.” This will put the
emphasis on APD gathering training needs from the field and ensure
training objectives and curriculum are “mapped” to properly effect
specific performance changes, and that field implementation can be
assessed and measured.” The seven-step training cycle that was
recently implemented by the academy should enhance its training
process.

During this monitoring period APD remains in primary compliance
with paragraphs 209-211 because of pending changes to the use of
force policy and the impact these changes will have on the training
requirements. Until issues surrounding the use of force policy are
resolved6, secondary and operational compliance are unattainable.
Secondary and Operational compliance will require revised training
protocols and changes in the way police in-field operations are
executed and supervised.

We note that a new Commander has been recruited from outside
APD, and began her tenure at the Academy. We have reviewed her
first “work product” submission, a specific, tangible, and objectives-
based training outline, and found it to be a major improvement over
past submissions from the Academy. Creation of training
documentation and training of Academy staff about an overarching
policy related to training development and documentation processes
that is reflective of the new commander’s views on planning,
designing, documenting, implementing and evaluating training will be
a necessary step forward in moving the Academy to full compliance
with the CASA.

6 After the close of this reporting period, the Chief of Police and the monitor were able to resolve
the main issues related to 2-52, Use of Force. Remaining policies in the Use of Force suite are
still pending resolution.
                                                                                                176
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 179 of 239




4.7.195 Assessing Compliance with Paragraph 209

Paragraph 209 stipulates:

“Sergeant training is critical to effective first-line supervision. Every sergeant
shall receive 40 hours of mandatory supervisory, management, leadership,
and command accountability training before assuming supervisory
responsibilities.”

Results

        Primary: In Compliance
        Secondary: Not In Compliance
        Operational: Not In Compliance

Recommendation for Paragraph 209:

4.7.195a: Expedite, to the extent consistent with quality,
development of APD’s supervisory training for sergeants,
ensuring that the training is consistent with guidance provided
by the monitor regarding training plans, course evaluations, and
focus on supervisory training needs outlined in monitoring
reports.

4.7.196 Assessing Compliance with Paragraph 210

Paragraph 210 stipulates:
“APD’s sergeant training program shall include the following topics:

a) techniques for effectively guiding and directing officers and promoting
effective and ethical police practices;

b) de-escalating conflict;

c) evaluating written reports, including those that contain canned language;

d) investigating officer uses of force;

e) understanding supervisory tools such as the Early Intervention System
and on-body recording systems;

f) responding to and investigating allegations of officer misconduct;

g) evaluating officer performance;

h) consistent disciplinary sanction and non-punitive corrective action;

i) monitoring use of force to ensure consistency with policies;

j) building community partnerships and guiding officers on this requirement;

                                                                                     177
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 180 of 239




k) legal updates.”

Results

APD has been through multiple permutations regarding training
requirements for supervisors and managers. Beginning with the
early stages of the process, the old administration of APD argued
with the monitor about the need to “document training.” Fortunately,
that phase of the project seems to be at an end. APD has hired, from
outside of the agency, an individual whose career has centered
around training development, documentation, delivery and
assessment. The first work product the monitor has received from
the new training commander was a significant improvement over all
previous “training plans” submitted by APD. It was well thought
through, well organized and well documented. It contained a
meaningful outline of knowledge, skills, and abilities to be trained,
and outlined a strong evaluation plan. If future training development
follows suit, APD will soon be moving most, if not all, training issues
into compliance.

       Primary:    In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.198 Assessing Compliance with Paragraph 211

Paragraph 211 stipulates:

“All sworn supervisors shall also receive a minimum of 32 hours of in-
service management training, which may include updates and lessons
learned related to the topics covered in the sergeant training and other areas
covered by this Agreement.”

Results

APD has been through multiple permutations regarding training
requirements for supervisors and managers. Beginning with the
early stages of the process, the old administration of APD argued
with the monitor about the need to “document training.” Fortunately,
that phase of the project seems to be at an end. APD has hired, from
the outside of the agency, an individual whose career has centered
around training development, documentation, delivery and
assessment. The first work product the monitor has received from
the new training commander was a significant improvement over all
previous “training plans” submitted by APD. It was well thought
through, well organized and well documented. It contained a
meaningful outline of knowledge, skills, and abilities to be trained,
                                                                                 178
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 181 of 239




and outlined a strong evaluation plan. If future training development
follows suit, APD will soon be moving most, if not all, training issues
into compliance.

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 209-211:

4.7.195-197a: Delay work on training plans related to use of
force processes until there is an approved Use of Force policy
(and supportive policies are revised accordingly).

4.7.195-197b: Focus new supervisory training on the top five
critical error points identified in reviews of supervisory
personnel’s performance related to use of force.

4.7.195-197c: Assess the quality of training based on
reductions in noted errors of supervisory performance related to
use of force incidents and practices.

4.7.195-197d: APD’s training academy should “institutionalize”
the current training planning, documentation and delivery
processes implemented by the new Academy commander.

4.7.195-197e: APD’s training academy should develop,
internalize, and institutionalize quality control measures to
ensure that the lesson plans developed under the process
developed by the new Academy commander are delivered as
outlined by the new training guide process recently
implemented.

4.7.195-197f: Continue the current process of training
development and documentation for all future CASA-related
training products.

4.7.198 – 4.7.205 Assessing Compliance with Paragraphs 212-
219 EIS/EIRS/PMEDS

During the past two years, members of the monitoring team have
reviewed multiple updated policy drafts of the proposed Early
Intervention and Recording System (EIRS). Undoubtedly, the new
system currently under development will require new policy guidance;
however, until that new guidance is crafted, APD currently has
monitor approval for the policy guiding the current system. Training
and supervision are the next major objectives that need to be
                                                                          179
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 182 of 239




addressed by APD. During the June 2018 site visit, the monitoring
team provided APD with technical assistance in an effort to move
forward with an effective and manageable system, capable of
indicating the performance of its officers. We continue to work with
the City to craft acceptable policies and procedures that conform to
national standards for these paragraphs.

As a result of that assistance, APD has come to agree:

   •   The current system is inefficient and unmanageable
   •   The thresholds are arbitrary and not supported by data
   •   The existing policy is poorly written
   •   Supervisors are without proper training and guidelines
   •   The perception of the system to be that it is a disciplinary
       process

While APD is currently still utilizing the existing system to help to
identify officers who exceed current thresholds and may require
intervention, they have provided the monitoring team with draft
versions of policy, SOPs and plans to move forward with a system
that will meet and exceed CASA requirements. It is proposed to be a
data-driven system with thresholds supported by data analysis and
research, using standard deviation to establish thresholds rather than
arbitrary numbers.

APD has increased the staff at Internal Affairs devoted entirely to the
Personnel Management, Evaluation and Development System
(PMEDS) to include a lieutenant to manage the project with a
sergeant tentatively approved along with a PMED Data Analyst
position currently advertised. IA has met with the City Technology
Manager and APD Technical Services Data Analyst to assist in
determining the best sources for the required data. Additionally, a
tech vendor under contract with the City of Albuquerque has been
utilized and may be enlisted to further the PMEDS project.

APD envisions the entire process as a 24-month project based upon
policy approval, system selection, training and implementation. The
monitoring team believes this to be an appropriate estimate based on
prior experience with Early Intervention Systems in Pittsburg and
New Jersey. While this timeline is problematic with regards to
attaining compliance with the requirements of the CASA, the
monitoring team believes that APD has finally grasped the concept
and importance of an Early Intervention System. While approved
policy guidance exists, it is highly probable that, when new systems
are developed, policies will need to change. Nonetheless, APD is in


                                                                          180
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 183 of 239




primary compliance, pending new policy development, as existing
policies have been promulgated.

4.7.198 Assessing Compliance with Paragraph 212

Paragraph 212 stipulates:

“Within nine months of the Effective Date, APD shall revise and update its
Early Intervention System to enhance its effectiveness as a management tool
that promotes supervisory awareness and proactive identification of both
potentially problematic as well as commendable behavior among officers.
APD supervisors shall be trained to proficiency in the interpretation of Early
Intervention System data and the range of non-punitive corrective action to
modify behavior and improve performance; manage risk and liability; and
address underlying stressors to promote officer well-being.”

Results

       Primary: In Compliance
       Secondary: Not in Compliance
       Operational: Not in Compliance

4.7.199 Assessing Compliance with Paragraph 213

Paragraph 213 stipulates:

“APD shall review and adjust, where appropriate, the threshold levels for
each Early Identification System indicator to allow for peer-group
comparisons between officers with similar assignments and duties.”

Results

      Primary: In Compliance
      Secondary: Not in Compliance
      Operational: Not in Compliance

4.7.200 Assessing Compliance Paragraph 214

Paragraph 214 stipulates:

“APD shall implement rolling thresholds so that an officer who has received
an intervention of use of force should not be permitted to engage in
additional uses of force before again triggering a review.”

Results

      Primary: In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance
                                                                                 181
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 184 of 239




4.7.201 Assessing Compliance Paragraph 215

Paragraph 215 stipulates:

“The Early Intervention System shall be a component of an integrated
employee management system and shall include a computerized relational
database, which shall be used to collect, maintain, integrate, and retrieve
data department-wide and for each officer regarding, at a minimum:
a) uses of force;
b) injuries and deaths to persons in custody;
c) failures to record incidents with on-body recording systems that are
required to be recorded under APD policy, whether or not corrective action
was taken, and cited violations of the APD’s on-body recording policy;
d) all civilian or administrative complaints and their dispositions;
e) all judicial proceedings where an officer is the subject of a protective or
restraining order;
f) all vehicle pursuits and traffic collisions involving APD equipment;
g) all instances in which APD is informed by a prosecuting authority that a
declination to prosecute any crime occurred, in whole or in part, because the
officer failed to activate his or her on-body recording system;
h) all disciplinary action taken against employees;
 i) all non-punitive corrective action required of employees;
 j) all awards and commendations received by employees, including those
received from civilians, as well as special acts performed by employees;
 k) demographic category for each civilian involved in a use of force or
search and seizure incident sufficient to assess bias;
 l) all criminal proceedings initiated against an officer, as well as all civil or
administrative claims filed with, and all civil lawsuits served upon, the City
and/or its officers or agents, allegedly resulting from APD operations or the
actions of APD personnel; and
m) all offense reports in which an officer is a suspect or offender.”

Results

      Primary: In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance

4.7.202 Assessing Compliance Paragraph 216

Paragraph 216 stipulates:

“APD shall develop and implement a protocol for using the updated Early
Intervention System and information obtained from it. The protocol for using
the Early Intervention System shall address data storage, data retrieval,
reporting, data analysis, pattern identification, supervisory use,
supervisory/departmental intervention, documentation and audits, access to
the system, and confidentiality of personally identifiable information. The
protocol shall also require unit supervisors to periodically review Early
Intervention System data for officers under their command.”


                                                                                     182
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 185 of 239




Results

      Primary:    In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance

4.7.203 Assessing Compliance Paragraph 217

Paragraph 217 stipulates:

“APD shall maintain all personally identifying information about an officer
included in the Early Intervention System for at least five years following the
officer’s separation from the agency except where prohibited by law.
Information necessary for aggregate statistical analysis will be maintained
indefinitely in the Early Intervention System. On an ongoing basis, APD will
enter information into the Early Intervention System in a timely, accurate, and
complete manner and shall maintain the data in a secure and confidential
manner.”

Results

      Primary: In Compliance
      Secondary: Not In Compliance
       Operational: Not In Compliance

4.7.204 Assessing Compliance Paragraph 218

Paragraph 218 stipulates:

“APD shall provide in-service training to all employees, including officers,
supervisors, and commanders, regarding the updated Early Intervention
System protocols within six months of the system improvements specified in
Paragraphs 212-215 to ensure proper understanding and use of the system.
APD supervisors shall be trained to use the Early Intervention System as
designed and to help improve the performance of officers under their
command. Commanders and supervisors shall be trained in evaluating and
making appropriate comparisons in order to identify any significant
individual or group patterns of behavior.”

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraphs 212 – 218:




                                                                                  183
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 186 of 239




4.7.198-204a: Re-visit the current EIS policy and revise it to be
congruent with the requirements of the CASA and the needs of
the APD.

4.7.198-204b: Conduct a field-based assessment to determine
the state of the art of EIS processes by identifying the goals,
objectives, processes, policies and training provided by other
police agencies working under similar requirements of CASA-
like processes.

4.7.205 Assessing Compliance Paragraph 219

Paragraph 219 stipulates:

“Following the initial implementation of the updated Early Intervention
System, and as experience and the availability of new technology may
warrant, the City may add, subtract, or modify thresholds, data tables and
fields; modify the list of documents scanned or electronically attached; and
add, subtract, or modify standardized reports and queries as appropriate.
The Parties shall jointly review all proposals that limit the functions of the
Early Intervention System that are required by this Agreement before such
proposals are implemented to ensure they continue to comply with the intent
of this Agreement.”

Results

While the new PMEDS policy is currently in draft form and only
beginning the approval process, the monitoring team identified a
CASA requirement that was completely omitted. Paragraph 215 (k)
relates to capturing demographic data for Use of Force and Search
and Seizure incidents. These required elements should be included
in the revised version of PMEDS.

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 219:

4.7.205a: Carefully review similar systems implemented in
Seattle, WA; New Orleans, LA; Los Angeles, CA and other police
agencies that have worked through similar requirements.

4.7.205b: Work with supervisory personnel who have shown the
ability to comply with the requirements of Paragraph 219 to
identify system needs and capabilities that will support an
effective oversight process.


                                                                                 184
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 187 of 239




4.7.205c: Ensure that the new PMEDS system is capable of
addressing all required components of paragraph 219.


4.7.206 – 4.7.217 Assessing Compliance with Paragraphs 220-
231

APD has completed the deployment of new cameras to all of APD,
with the officers in uniform (Field Services) receiving two (2) cameras
each. Initial camera training was completed by all officers receiving a
camera.

During the team site visit in June 2018, the OBRD policy 2-8 had just
entered the review process and remains in review as of the writing of
this report. APD provided documentation that policy refresher
training had begun during March 2018 to further clarify the CASA
requirements of supervisory review of officer recordings. As of the
end of the last reporting period, only 86.1% of active sworn officers
have completed the refresher. Members of the monitoring team
visited every Area Command and had supervisors explain their
understanding of requirements and to demonstrate that they in fact
had done the reviews. All supervisors contacted were aware of the
policy requirements, fluent in their use of the system and had
documented their completed video reviews. This is a marked
improvement over past performance in this area.

APD discovered that when supervisors entered data into the monthly
video inspection form, they were permitted to skip certain fields and
continue with completing the form. This caused inaccurate data
collection if a field had been skipped, so changes were implemented
to require all fields be mandatory in order to eliminate missing data.

Additional personnel have been assigned to OBRD functions to
assist in training. Two civilians were certified in Instructor Training
and attended Axon camera systems training. Additionally, the camera
program has been transferred to the Evidence Section from the
property section. This enables an officer having problems with a
camera to get a replacement at any time. This unit will also track
issues reported with the cameras—failures, battery issues, etc.

In order to meet compliance with the requirement that all cameras
are checked daily to ensure they are working, APD is obtaining
documentation from Axon that have built-in protocols that restrict
downloads, recharging and uploading camera updates to only
cameras known (by the system) to be functioning correctly. APD
provided an email from an Axon software engineer describing this

                                                                          185
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 188 of 239




safeguard. The monitor has requested “official” Axon material that
describes this function.

APD needs to develop systems and processes, outline methods of
conducting internal inspections and audits with regards to several
requirements of the CASA relating to OBRD. Data presented to the
monitoring team regarding OBRD infractions do not distinguish how it
was discovered, whether it was referred to Internal Affairs and the
final outcomes. APD should establish formal audit and reporting
procedures. Members of the monitoring team will work with Internal
Affairs and the OBRD personnel during the next site visit to address
the requirements and explore methods to capture the data.

Regarding training, members of the monitoring team have taken the
OBRD training and test via Power DMS. We have requested, but
never received any curriculum for the training of supervisors
regarding their responsibilities with OBRD (other than power point
slides). Well-trained supervisors are the lynchpin to making this
entire process function properly. APD is reminded that all CASA-
related training should be based on acceptable lesson planning
processes similar to the GO-MAPPS outline the monitor has provided
the Training Academy on multiple occasions.

4.7.206 Assessing Compliance Paragraph 220

Paragraph 220 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD is
committed to the consistent and effective use of on-body recording systems.
Within six months of the Effective Date, APD agrees to revise and update its
policies and procedures regarding on-body recording systems to require:
a) specific and clear guidance when on-body recording systems are used,
including who will be assigned to wear the cameras and where on the body
the cameras are authorized to be placed;
 b) officers to ensure that their on-body recording systems are working
properly during police action;
c) officers to notify their supervisors when they learn that their on-body
recording systems are not functioning;
d) officers are required to inform arrestees when they are recording, unless
doing so would be unsafe, impractical, or impossible;
e) activation of on-body recording systems before all encounters with
individuals who are the subject of a stop based on reasonable suspicion or
probable cause, arrest, or vehicle search, as well as police action involving
subjects known to have mental illness;
f) supervisors to review recordings of all officers listed in any misconduct
complaints made directly to the supervisor or APD report regarding any
incident involving injuries to an officer, uses of force, or foot pursuits;
 g) supervisors to review recordings regularly and to incorporate the
knowledge gained from this review into their ongoing evaluation and
supervision of officers; and
                                                                                186
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 189 of 239



 h) APD to retain and preserve non-evidentiary recordings for at least 60 days
and consistent with state disclosure laws, and evidentiary recordings for at
least one year, or, if a case remains in investigation or litigation, until the
case is resolved.”

Results
               Primary: In Compliance
               Secondary: In Compliance
               Operational: Not In Compliance

4.7.207 Assessing Compliance with Paragraph 221

Paragraph 221 stipulates:

“APD shall submit all new or revised on-body recording system policies and
procedures to the Monitor and DOJ for review, comment, and approval prior
to publication and implementation. Upon approval by the Monitor and DOJ,
policies shall be implemented within two months.”

Results

               Primary:     In Compliance
               Secondary: In Compliance
               Operational: Not In Compliance

4.7.208 Assessing Compliance with Paragraph 222

Paragraph 222 stipulates:

“The Parties recognize that training regarding on-body recording systems is
necessary and critical. APD shall develop and provide training regarding on-
body recording systems for all patrol officers, supervisors, and command
staff. APD will develop a training curriculum, with input from the Monitor and
DOJ that relies on national guidelines, standards, and best practices.”

Results

               Primary: In Compliance
               Secondary: Not In Compliance
               Operational: Not in Compliance

4.7.209 Assessing Compliance with Paragraph 223

Paragraph 223 stipulates:

“APD agrees to develop and implement a schedule for testing on-body
recording systems to confirm that they are in proper working order. Officers
shall be responsible for ensuring that on-body recording systems assigned
to them are functioning properly at the beginning and end of each shift


                                                                                  187
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 190 of 239



according to the guidance of their system’s manufacturer and shall report
immediately any improperly functioning equipment to a supervisor.”


Results
               Primary:         In Compliance
               Secondary:       In Compliance
               Operational:     Not in Compliance

4.7.210 Assessing Compliance with Paragraph 224

Paragraph 224 stipulates:

“Supervisors shall be responsible for ensuring that officers under their
command use on-body recording systems as required by APD policy.
Supervisors shall report equipment problems and seek to have equipment
repaired as needed. Supervisors shall refer for investigation any officer who
intentionally fails to activate his or her on-body recording system before
incidents required to be recorded by APD policy.”

Results

               Primary:          In Compliance
               Secondary:        Not In Compliance
               Operational:      Not In Compliance

4.7.211 Assessing Compliance with Paragraph 225

Paragraph 225 stipulates:

“At least on a monthly basis, APD shall review on-body recording system
videos to ensure that the equipment is operating properly and that officers
are using the systems appropriately and in accordance with APD policy and
to identify areas in which additional training or guidance is needed.”

Results

               Primary:    In Compliance
               Secondary: In Compliance
               Operational: Not In Compliance

4.7.212 Assessing Compliance with Paragraph 226
Paragraph 226 stipulates:

“APD policies shall comply with all existing laws and regulations, including
those governing evidence collection and retention, public disclosure of
information, and consent.”

Results

                                                                                188
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 191 of 239




                Primary:     In Compliance
                Secondary: Not in Compliance
                Operational: Not in Compliance

4.7.213 Assessing Compliance with Paragraph 227

Paragraph 227 stipulates:

“APD shall ensure that on-body recording system videos are properly
categorized and accessible. On-body recording system videos shall be
classified according to the kind of incident or event captured in the footage.”

                Primary:    In Compliance
                Secondary: In Compliance
                Operational: In Compliance

4.7.214 Assessing Compliance with Paragraph 228

Paragraph 228 stipulates:

“Officers who wear on-body recording systems shall be required to articulate
on camera or in writing their reasoning if they fail to record an activity that is
required by APD policy to be recorded. Intentional or otherwise unjustified
failure to activate an on-body recording system when required by APD policy
shall subject the officer to discipline.”

Results

                Primary: In Compliance
                Secondary: Not In Compliance
                Operational: Not In Compliance

4.7.215 Assessing Compliance with Paragraph 229

Paragraph 229 stipulates:

“APD shall ensure that on-body recording systems are only used in
conjunction with official law enforcement duties. On-body recording systems
shall not be used to record encounters with known undercover officers or
confidential informants; when officers are engaged in personal activities;
when officers are having conversations with other Department personnel that
involve case strategy or tactics; and in any location where individuals have a
reasonable expectation of privacy (e.g., restroom or locker room).”

Results

                Primary: In Compliance
                Secondary: Not In Compliance
                Operational: Not In Compliance

                                                                                     189
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 192 of 239




4.7.216 Assessing Compliance with Paragraph 230

Paragraph 230 stipulates:

“APD shall ensure that all on-body recording system recordings are properly
stored by the end of each officer’s subsequent shift. All images and sounds
recorded by on-body recording systems are the exclusive property of APD.”

Results

              Primary: In Compliance
              Secondary: In Compliance
              Operational: Not In Compliance

4.7.217 Assessing Compliance with Paragraph 231

Paragraph 231 stipulates:

“The Parties are committed to the effective use of on-body recording
systems and to utilizing best practices. APD currently deploys several
different platforms for on-body recording systems that have a range of
technological capabilities and cost considerations. The City has engaged
outside experts to conduct a study of its on-body recording system program.
Given these issues, within one year of the Effective Date, APD shall consult
with community stakeholders, officers, the police officer’s union, and
community residents to gather input on APD’s on-body recording system
policy and to revise the policy, as necessary, to ensure it complies with
applicable law, this Agreement, and best practices.”

Results

              Primary: In Compliance
              Secondary: Not In Compliance
              Operational: Not In Compliance

Recommendations for Paragraphs 220 – 231:

4.7.206-217a: Document all training provided responsive to
above paragraphs and provide that documentation to the
monitoring team for review.

4.7.206-217b: Ensure that training provided responsive to these
paragraphs are well documented and have clear goals and
measureable objectives.

4.7.218 – 4.7.226 Assessing Compliance with Paragraphs 232-
240

                                                                               190
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 193 of 239




Members of the monitoring team examined and reviewed APD data
related to these requirements in the form of policy, programs, and
results. APD has been, and is currently attracting and hiring qualified
individuals, and has been and remains in Operational Compliance
with each of these CASA paragraph requirements.

In addition, members of the monitoring team met with Training
Academy personnel responsible for the development and
implementation of a strategic recruitment plan. The APD Training
Academy has provided the monitoring team with the “2017 Annual
Report & 2018 Strategic Recruitment Plan” and continues to
aggressively promote APD via web-based applications with
expanded emphasis on minority group sites. Additionally, APD has
provided documentation of attendance at many diverse community
group events including Military, Faith-Based, Educational, and Sports
related events. The “blind” online application process, wherein
applicants can remain completely anonymous until they arrive for
testing, is a laudable and effective process.

The University of New Mexico worked with the APD to develop a
comprehensive recruiting plan and the partnership continues with
college recruitment and internships.

The “2018 Strategic Recruitment Plan” lists a review of past
strategies and enumerates goals/objectives and plans to attract a
diverse pool of applicants for 2019. APD has expanded its web-
based advertising with more emphasis on minority group sites
(Native People Recruits, The Cause and Saludos websites) in
addition to the Military and the University communities. APD
continues regular contact with board members of the Southern
Christian Leadership Council. Feedback received from a recruiting
summit was a determining factor in the reduction of the college credit
requirements. APD has expanded its efforts with the High School
“Career Enhancement Center,” in an effort to recruit students into the
Public Service Aide (PSA) program and foster processes to facilitate
the transition from PSA to police officer. APD has provided
documentation that demonstrates changes to recruiting process
based on community feedback. During 2018, APD Recruiters
attended meetings with all six Community Policing Councils.
Community Councils recommended that APD post Albuquerque
demographic data on its website, and that was effected. Additionally,
the Councils recommended an instructional video to demonstrate the
testing and hiring process. This is currently in production. Monthly
tutoring sessions have been implemented and have encountered
some staffing issues. APD continues to facilitate these tutoring
sessions.

                                                                          191
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 194 of 239




APD has continued use of a “blind” automated, on-line system that
allows an applicant to remain completely anonymous until they arrive
for testing. Recruiting and Hiring policies have been revised and
approved. Non-automated Recruiting and Hiring policies meet CASA
requirements.

Members of the monitoring team requested COB data related to
training CASA requirements and reviewed a random sample of nine
cadets (a 20 percent sample of the 44 cadets seated). For the
requirement of testing existing officers, APD submitted Course of
Business documentation of random drug testing for existing APD
officers during this monitoring period, February to July 2018. The
results of that review indicate 100 percent compliance for this task.
All new applicants were screened by psychological testing,
completed a medical examination, were subjected to polygraph
screening, and drug testing. Results of APD’s screening process for
the latest recruit class are included in Table 4.7.218a, below.

In addition to the initial APD test with related skills questions—the
background questionnaires for both a candidate’s former employers
and personal references—contain questions related to employment,
criminal and credit history in addition to questions regarding
controlled substance use and abilities to work with diverse
communities. A random audit (nine of 44 seated—20%) of applicant
files found each one to contain the relevant questionnaires with
answers to the specific questions related to the requirements of this
paragraph.

The results of that review included in Table 4.7.218b below indicate
100 percent compliance for this task.

The monitoring team determined that there were lateral applicants
who were in the background investigation stage, but there were no
lateral hires during this reporting period. APD met or exceeded all
established requirements for these Paragraphs in the past and the
monitoring team expects APD to continue to remain in compliance.

                            Table 4.7.218a
             Screening Points for Recruits and Lateral Hires


                  New recruits      New recruits      New recruits     Reliable and
                 and lateral       and lateral       and lateral       valid pre-
                 hires, to         hires, to         hires, to         service Drug       Detect the use
                 undergo a         undergo a         undergo a         testing for new   of banned or
                 psychological     medical           polygraph         officers and      illegal
                 examination to    examination to    examination to    random testing    substances,
                 determine their   determine their   determine their   for existing      including
  Case No.       fitness           fitness           fitness           officers.         steroids.

                                                                                                           192
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 195 of 239




  Recruit 1           1                1                 1              1                  1
  Recruit 2           1                1                 1              1                  1
  Recruit 3           1                1                 1              1                  1
  Recruit 4           1                1                 1              1                  1
  Recruit 5           1                1                 1              1                  1
  Recruit 6           1                1                 1              1                  1
  Recruit 7           1                1                 1              1                  1
  Recruit 8           1                1                 1              1                  1
  Recruit 9           1                1                 1              1                  1
  Total               9                9                 9              9                  9
  Number in
  Compliance
  Total all
  Incidents           9                9                 9              9                  9
  % in
  Compliance
  Total by
  Category         100%             100%               100%           100%              100%




               Table 4.7.218b Screening Points for Recruits

                                                                                     Assessing a
                                                    Assessing a    Assessing a      candidate’s
                Assessing a      Assessing a       candidate’s    candidate’s use   ability to work
               candidate’s      candidate’s        employment     of controlled     with diverse
  Case No.     credit history   criminal history   history        substances        communities
  Recruit 1           1                1                 1               1                 1
  Recruit 2           1                1                 1               1                 1
  Recruit 3           1                1                 1               1                 1
  Recruit 4           1                1                 1               1                 1
  Recruit 5           1                1                 1               1                 1
  Recruit 6           1                1                 1               1                 1
  Recruit 7           1                1                 1               1                 1
  Recruit 8           1                1                 1               1                 1
  Recruit 9           1                1                 1               1                 1
  Total               9                9                 9              9                  9

  Number in
  Compliance
  Total all
  Incidents           9                9                 9              9                  9
  % in
  Compliance         100             100                100            100               100

                                                                                                      193
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 196 of 239



  Total by
  Category




4.7.218 Assessing Compliance with Paragraph 232

Paragraph 232 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD shall
develop a comprehensive recruitment and hiring program that successfully
attracts and hires qualified individuals. APD shall develop a recruitment
policy and program that provides clear guidance and objectives for recruiting
police officers and that clearly allocates responsibilities for recruitment
efforts.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.219 Assessing Compliance with Paragraph 233

Paragraph 233 stipulates:

“APD shall develop a strategic recruitment plan that includes clear goals,
objectives, and action steps for attracting qualified applicants from a broad
cross section of the community. The recruitment plan shall establish and
clearly identify the goals of APD’s recruitment efforts and the duties of
officers and staff implementing the plan.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.220 Assessing Compliance with Paragraph 234

Paragraph 234 stipulates:

“APD’s recruitment plan shall include specific strategies for attracting a
diverse group of applicants who possess strategic thinking and problem-
solving skills, emotional maturity, interpersonal skills, and the ability to
collaborate with a diverse cross-section of the community.”

Results

                                                                                194
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 197 of 239




               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.221 Assessing Compliance with Paragraph 235

Paragraph 235 stipulates:

“APD’s recruitment plan will also consult with community stakeholders to
receive recommended strategies to attract a diverse pool of applicants. APD
shall create and maintain sustained relationships with community
stakeholders to enhance recruitment efforts.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.222 Assessing Compliance with Paragraph 236

Paragraph 236 stipulates:

“APD shall develop and implement an objective system for hiring and
selecting recruits. The system shall establish minimum standards for
recruiting and an objective process for selecting recruits that employs
reliable and valid selection devices that comport with best practices and anti-
discrimination laws.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.223 Assessing Compliance with Paragraph 237

Paragraph 237 stipulates:

“APD shall continue to require all candidates for sworn personnel positions,
including new recruits and lateral hires, to undergo a psychological, medical,
and polygraph examination to determine their fitness for employment. APD
shall maintain a drug testing program that provides for reliable and valid pre-
service testing for new officers and random testing for existing officers. The
program shall continue to be designed to detect the use of banned or illegal
substances, including steroids.”

Results
                                                                                  195
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 198 of 239




                Primary: In Compliance
                Secondary: In Compliance
                Operational: In Compliance

4.7.224 Assessing Compliance with Paragraph 238

Paragraph 238 stipulates:

“APD shall ensure that thorough, objective, and timely background
investigations of candidates for sworn positions are conducted in
accordance with best practices and federal anti-discrimination laws. APD’s
suitability determination shall include assessing a candidate’s credit history,
criminal history, employment history, use of controlled substances, and
ability to work with diverse communities.”

Results

                Primary: In Compliance
                Secondary: In Compliance
                Operational: In Compliance

4.7.225 Assessing Compliance with Paragraph 239

Paragraph 239 stipulates:

“APD shall complete thorough, objective, and timely pre-employment
investigations of all lateral hires. APD’s pre-employment investigations shall
include reviewing a lateral hire’s history of using lethal and less lethal force,
determining whether the lateral hire has been named in a civil or criminal
action; assessing the lateral hire’s use of force training records and
complaint history, and requiring that all lateral hires are provided training
and orientation in APD’s policies, procedures, and this Agreement.”

Results

                Primary: In Compliance
                Secondary: In Compliance
                Operational: In Compliance

4.7.226 Assessing Compliance with Paragraph 240

Paragraph 240 stipulates:

“APD shall annually report its recruiting activities and outcomes, including
the number of applicants, interviewees, and selectees, and the extent to
which APD has been able to recruit applicants with needed skills and a
discussion of any challenges to recruiting high-quality applicants.”


                                                                                    196
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 199 of 239




Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.227 – 4.7.229 Assessing Compliance with CASA Paragraphs
241-243: Promotions

APD promoted twelve members to the rank of Sergeant during the
reporting period. The monitoring team reviewed a random sample of
six of those promotions and found APD to be in full compliance with
the requirements of these paragraphs for all six promotions we
reviewed. Records were checked in Human Resources, Internal
Affairs and the Training Academy.

APD developed and approved a new Promotional Practices Policy
(July 19, 2016). The monitoring team had provided APD with
templates for acceptable needs assessment and training outline
processes, which we would expect to be followed as this process
continues.

The Promotional Practices Policy resolution has been delayed by
APOA’s request (and the City’s objection) for another resolution of
outstanding issues. The revised policy, based on the court’s
decision, has not yet been submitted to the Monitor.

Until the new policy is approved, APD is operating under the old
promotional practices policy, thus compliance is maintained. Based
on the monitoring team’s review of promotions recently made by APD
the agency has promoted individuals who meet applicable standards
and existing policy.

4.7.227 Assessing Compliance with Paragraph 241

Paragraph 241 stipulates:

“APD shall develop and implement fair and consistent promotion practices
that comport with best practices and federal anti-discrimination laws. APD
shall utilize multiple methods of evaluation for promotions to the ranks of
Sergeant and Lieutenant. APD shall provide clear guidance on promotional
criteria and prioritize effective, constitutional, and community-oriented
policing as criteria for all promotions. These criteria should account for
experience, protection of civil rights, discipline history, and previous
performance evaluations.”

Results


                                                                              197
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 200 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.228 Assessing Compliance with Paragraph 242

Paragraph 242 stipulates:

“APD shall develop objective criteria to ensure that promotions are based on
knowledge, skills, and abilities that are required to perform supervisory and
management duties in core substantive areas.”

Results

               Primary:    In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.229 Assessing Compliance with Paragraph 243

Paragraph 243 stipulates:

“Within six months of the Effective Date, APD shall develop and implement
procedures that govern the removal of officers from consideration from
promotion for pending or final disciplinary action related to misconduct that
has resulted or may result in a suspension greater than 24 hours.”

Results

               Primary: In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.230 – 4.7.232 Assessing Compliance with CASA Paragraphs
244-246 (Performance Evaluations and Promotional Policies)

APD has completed and promulgated policy regarding performance
evaluations. The policy provides guidance on use of the system,
listing criteria to be used to assess achievement of performance
goals, and outlining corrective action required if performance goals
are not met. During prior site visits, members of the monitoring team
attended the training and found it to be excellent.

During the latest site visit, members of the monitoring team visited all
six area commands and had supervisors demonstrate the Talent
Management System. All supervisors were fluent in their use of the
system, were able to show examples of work plans and

                                                                                198
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 201 of 239




achievements of subordinates, and had completed the requirements
of the policy, the CASA and the system on time.

The monitoring team was provided with documentation, generated
through the automated system, that showed a compliance rate of
96.3% for the immediate supervisors completing the latest “Complete
Manager Evaluation”. Additionally, the monitoring team was provided
with data related to upcoming checkpoint reminders, failures to meet
the requirements and the responses to the reasons for those failures.
The reasons for failing to meet the checkpoint requirements included
administrative errors of failing to assign an officer appropriately,
military leave, FMLA and other medical type leaves. Other reasons
for failures have been noted by APD as a training issue and plans for
additional training are under development.

APD is currently working on revising the existing Performance
Evaluation policy to include specific sanctions for missed
checkpoints. Those planned revisions will enhance the performance
evaluation system. In the interim, however, APD is in compliance for
this paragraph.

4.7.230 Assessing Compliance with Paragraph 244

Paragraph 244 stipulates:

“APD shall develop and implement fair and consistent practices to accurately
evaluate the performance of all APD officers in areas related to constitutional
policing, integrity, community policing, and critical police functions on both
an ongoing and annual basis. APD shall develop objective criteria to assess
whether officers meet performance goals. The evaluation system shall
provide for appropriate corrective action, if such action is necessary.”

Results

               Primary:    In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.231 Assessing Compliance with Paragraph 245

Paragraph 245 stipulates:
“As part of this system, APD shall maintain a formalized system
documenting annual performance evaluations of each officer by the officer’s
direct supervisor. APD shall hold supervisors accountable for submitting
timely, accurate, and complete performance evaluations of their
subordinates.”



                                                                                  199
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 202 of 239




Results

              Primary: In Compliance
              Secondary: In Compliance
              Operational: In Compliance

4.7.232 Assessing Compliance with Paragraph 246

Paragraph 246 stipulates:

“As part of the annual performance review process, supervisors shall meet
with the employee whose performance is being evaluated to discuss the
evaluation and develop work plans that address performance expectations,
areas in which performance needs improvement, and areas of particular
growth and achievement during the rating period.”

Results

              Primary:    In Compliance
              Secondary: In Compliance
              Operational: In Compliance

4.7.233 – 4.7.239 Assessing Compliance with CASA Paragraphs
247-253: Officer Assistance and Support

For this report, the monitoring team reviewed the Behavioral
Sciences Section Program for the Albuquerque Police Department
for the time period (February 2018 thru July 2018) to ensure that
officers and employees of the department were provided ready
access to mental health and support resources. Under this program,
the services provided to APD include Critical Incident Service,
Therapy Service, and a Training Component. The Behavioral
Science Section is staffed with highly qualified personnel to maintain
high-level quality service. This program is run by a Medical Director,
supported by certified clinicians, a policy analyst, a public information
officer, and quality assurance auditors.

Members of the monitoring team met twice with the BSS personnel
responsible for maintaining the program’s development, revisions,
and upgrades during these visits. BSS supplied the monitoring team
with a 2018 Documentation Notebook outlining the program’s
functions. The BSS developed a Handbook that encompasses a
breakdown of the entire program and all the requirements of the
CASA. Revisions are ongoing and reviewed at semi-annual
meetings. The Director of the program continues to reach out to
outside organizations to stay up to date with the best practices in the
field. This is reflected in the program’s success. Programmatic

                                                                            200
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 203 of 239




revisions and innovations based on the “lessons learned” from this
process are being revealed and reflected in the data reviewed.

The monitoring team reviewed the training component of the program
to ensure APD members received training in Officer Support
Protocols. The clinicians are providing training to management and
supervisory personnel to ensure accessibility of the program to the
department. The monitoring team reviewed the Cadet Class
Schedule. The BSS has interwoven training throughout the Cadet
program that covers mental health stressors related to law
enforcement as required by the CASA. BSS also ensures that family
members of the department have mental health services made
available to them.

The monitoring team reviewed the Critical Incident Services and the
Therapy Services data provided by APD. The nature of the
documentation is highly confidential and again, as in previous site
visits, aggregate data was reviewed where it was deemed practical.
In other cases, notes taken by the monitoring team were devoid of
any direct or circumstantial information that would allow an individual
to be identified.

The monitoring team reviewed the Behavioral Sciences Section
“Privacy and Confidentiality Policy” reviewed by the monitoring team
for compliance. We also conducted an on-site review of the BSS
facilities. We confirmed that confidential records were secured in
locked filing cabinets and that those records were maintained in
areas where only BSS staff has access.

Members of the monitoring team also reviewed COB documents for
the Peer Support Services for this reporting period. As in the previous
visits, documentation included but was not limited to the following:
Peer Support Training Curriculum, Peer Support Board activities,
meetings, Program Expansion/Outreach and data collection records
indicating use of the program. The number and types of BSS
activities for this reporting period were supplied and indicate positive
use of the program. Again, this material is highly confidential and
operational compliance assessment is difficult. The monitoring team
is confident that APD’s BSS are industry-standard and compliant with
the relevant paragraphs of the CASA.

The data reviewed by the monitoring team for BSS paragraphs
during this reporting period indicate that there is a mindset that
confidentiality of the program is more protected than in the past. The
quality and availability of the program, as assessed from the
available data, also reflects an increased belief in the efficacy of what
is being offered. BSS continues to maintain updated Excel
                                                                            201
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 204 of 239




spreadsheets of available health professionals and flyers that were
reviewed during the site visits to the Area Commands. BSS plans to
implement a new phone system, and to expand marketing and
providers in order to move the program forward. They are working on
plans to ensure material on their Daily 49 system will be posted in
APD briefing rooms throughout the department, to increase visibility
of the program.

APD has met the CASA requirements for these paragraphs and is in
compliance. The monitoring team will continue to closely monitor this
process in future site visits.

4.7.233 Assessing Compliance with Paragraph 247

Paragraph 247 stipulates:

“To maintain high-level, quality service; to ensure officer safety and
accountability; and to promote constitutional, effective policing, APD agrees
to provide officers and employees ready access to mental health and support
resources. To achieve this outcome, APD agrees to implement the
requirements below.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.234 Assessing Compliance with Paragraph 248

Paragraph 248 stipulates:

“APD agrees to develop and offer a centralized and comprehensive range of
mental health services that comports with best practices and current
professional standards, including: readily accessible confidential counseling
services with both direct and indirect referrals; critical incident debriefings
and crisis counseling; peer support; stress management training; and mental
health evaluations.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.235 Assessing Compliance with Paragraph 249

Paragraph 249 stipulates:

                                                                                  202
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 205 of 239



“APD shall provide training to management and supervisory personnel in
officer support protocols to ensure support services are accessible to
officers in a manner that minimizes stigma.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.236 Assessing Compliance with Paragraph 250

Paragraph 250 stipulates:

“APD shall ensure that any mental health counseling services provided APD
employees remain confidential in accordance with federal law and generally
accepted practices in the field of mental health care.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.237 Assessing Compliance with Paragraph 251

Paragraph 251 stipulates:

“APD shall involve mental health professionals in developing and providing
academy and in-service training on mental health stressors related to law
enforcement and the mental health services available to officers and their
families.”

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

4.7.238 Assessing Compliance with Paragraph 252

Paragraph 252 stipulates:

“APD shall develop and implement policies that require and specify a mental
health evaluation before allowing an officer back on full duty following a
traumatic incident (e.g., officer-involved shooting, officer-involved accident
involving fatality, or all other uses of force resulting in death) or as directed
by the Chief.”



                                                                                    203
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 206 of 239




Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.239 Assessing Compliance with Paragraph 253

Paragraph 253 stipulates:

“APD agrees to compile and distribute a list of internal and external available
mental health services to all officers and employees. APD should
periodically consult with community and other outside service providers to
maintain a current and accurate list of available providers.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.240 – 4.7.255 Assessing Compliance with Paragraphs 255 -
270: Community Policing and Community Engagement

These paragraphs address CASA community engagement
requirements that include fully adopting community policing principles
and integrating them into APD policy, practices and operations, and
the establishment and operations of Community Policing Councils.
Updating community oriented policing training for both cadets and
current staff, increasing and tracking non-enforcement citizen
contracts, and sustaining CPCs are central to achieving these
paragraph objectives.

For paragraphs 255-265, members of the monitoring team reviewed
relevant Special Orders and policies; interviewed members of APD’s
compliance team and commanders assigned to coordinate
responses; reviewed the APD website and APD’s course-of-business
spreadsheets from their events tracking system; and assessed
responses to data and information requests pertaining to each of
these paragraphs.

For paragraphs 266- 270, the primary source of compliance data was
the CPC sections of the APD website including a review CPC annual
reports, meeting minutes, and agenda; attending and observing CPC
meetings; interviews with APD outreach staff, area commanders; and
APD data and information responses pertaining to each of these
paragraphs.

                                                                                  204
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 207 of 239




The following paragraphs represent monitoring team findings for
paragraphs 255-265.

4.7.240 Assessing Compliance with Paragraph 2557

Paragraph 255 stipulates:

“APD agrees to ensure its mission statement reflects its commitment to
community-oriented policing and agrees to integrate community and
problem-solving policing principles into its management, policies,
procedures, recruitment, training, personnel evaluations, resource
deployment, tactics, and accountability systems.”

Paragraph 255 requires APD develop policy guidance and mission
statements reflecting its commitment to community and problem-
oriented policing and supporting administrative systems. APD has
published Special Order 16-06 dated January 9, 2017, which
indicated that APD revised its mission statement, reflecting its
commitment to community-oriented policing. We note that “Special
Orders” should be translated to policy within a reasonable period of
time. SO 16-06 has been effective for 21 months, well beyond the
acceptable lifespan for a special order. APD should move to
memorialize this process into formal policy.

During this reporting period APD reports the establishment of a
working group that is considering further revisions designed to enact
policy that better reflects practice. An APD working group has been
effectuated. APD reports that its purpose is to revise vision and
mission statement to place even greater emphasis on community
policing and pubic expectations of police performance. There was no
timeline provided for completion of these revisions.

APD continues to make progress integrating community policing
principles into its management practices (policies, procedures,
recruitment, training, deployment, tactics, and accountability
systems). During this reporting period, APD is re-assessing its
training curriculum, making plans to make more officers available to
achieve community policing goals, and working to adapt patrol
assignments in order to further engage officers with community
members.

APD is now actively working to ensure that community participation,
input and access are folded into the mix of policy-making, training
development, goal-setting, in-field processes and tactics, supervision,
command decision making, and program assessment as evidenced

7   Paragraph 254 is not evaluated as it is subsumed in 255 and following.
                                                                             205
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 208 of 239




by updating staffing deployment plans to place greater emphasis on
community driven policing. This marks a significant departure from
previous APD efforts, and is a bold step forward for the APD.

APD, in conjunction with the USAO initiated significant youth
community outreach efforts including the re-establishment of the
DEFY (Drug Education for Youth) program that brought law
enforcement officers together with groups of at-risk youth in a
summer camp experience, where life skills were also taught.

Results

APD command staff appears clearly committed to a departmental
transformation involving the integration of community policing
principles throughout the organization. The transformation requires a
“culture change” driven by new and revised policies, training
reflecting new policies, and active, consistent and impartial
supervision. During this reporting period, APD has been engaged in
intensive planning, re- assignment of numerous personnel, and
adjustments in roles and responsibilities, all designed to support this
transformation. APD, in conjunction with the USAO, also began a set
of high-level discussions concerning strategies to promote “culture
change” and foster a better environment for further compliance with
CASA requirements.

Another important step taken during this reporting period was the
establishment of significant youth outreach initiatives enhancing non-
enforcement contacts between APD officers and youth, an important
element in integrating community policing principles into APD
operations. This program was launched with the strong support of
USAO and other community partners. The initial success of the
DEFY program has prompted planning for its expansion moving
forward. We find APD to be in the early stages of implementing
verifiable changes in the field-based delivery of processes and
services that affect a sea-change in the way APD relates to the
communities it serves. Once these changes become a normal part of
the way APD does business, the APD will be in full compliance for
this paragraph.

      Primary: In Compliance
      Secondary: In Compliance
      Operational: Not In Compliance

Recommendation 4.7.240: Conduct a quarterly review of
progress made across the department in achieving “culture
change” and the integration of community policing principles

                                                                          206
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 209 of 239




throughout APD operations, and share findings both internally
and with other community stakeholders;

   •    Strengthen ongoing input into police operations from
       CPCs and other community stakeholders including
       further outreach to other community service
       organizations and advocacy groups.

   •   Work with USAO and other community partners to expand
       community-based initiatives targeting high risk youth.

4.7.241 Assessing Compliance with Paragraph 256: APD
Response to Staffing Plan

Paragraph 256 stipulates:

“As part of the Parties’ staffing plan described in Paragraph 204, APD shall
realign its staffing allocations and deployment, as indicated, and review its
recruitment and hiring goals to ensure they support community and problem-
oriented policing.”

Paragraph 256 requires APD to realign its staffing allocations and
deployment, as indicated, and review its recruitment and hiring goals
to ensure they support community and problem-oriented policing.
APD’s PACT (Police and Community Together) plan was approved
on December 27, 2016, and staff re-alignment responsive to the plan
was continued during the 6th reporting period. In addition, APD
circulated COB documentation requesting applications for PACT
positions during this reporting period. We note a substantial delay in
moving to operationalization of the PACT plan. The monitoring team,
during this reporting period, documented limited progress in
implementing the PACT plan.

During this report period APD has terminated implementation of the
PACT staff allocation plan and is developing a new staffing and
allocation plan designed to further support community policing goals
and community engagement. This plan, called “Problem Response
Teams” (PRT) is under development and calls for moving additional
staffing to the area commands, greatly increasing problem-oriented
policing projects, and assigning officers to specific neighborhoods
and blocks and requiring them to document non-enforcement
(community outreach) contacts.

Results

APD’s switch away from PACT, a staffing allocation plan designed to
increase officer staffing at the command levels, represents a

                                                                                207
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 210 of 239




paradigm shift in APD’s policing strategies and approaches. The
plan under development goes even further in its support of
community policing goals and community engagement. As with
PACT, PRT also calls for shifting staffing resources to command
areas, but goes further in re-defining roles and key activities, and
actually assigning officers to micro beats or blocks and tasking them
to get acquainted with community members through increased non-
enforcement contacts. The plan has not been finalized or vetted by
settlement agreement partners.

We remind APD that the CASA implementation process evaluation
requires goals, measurable objectives, and documented assessment
processes. The department should take care at this early stage to
build those elements into its planning efforts. To date we have seen
no documentation outlining those processes.

While general goals have been outlined for this process, we have yet
to see policy guidance regarding critical issues such as staffing,
goals, objectives, measures, and analytic methods to determine
effectiveness or guide program revision and adaptation.

       Primary: In Compliance (based on previous policy)
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 256:

4.7.241a: Make finalizing this new staffing allocation and
deployment plan a priority, and take the necessary steps to gain
important input and support from settlement partners and
community stakeholders including CPCs;

4.7.241b: Ensure the staffing plan has clearly articulated and
defined goals, objectives and outcome measures;

4.7.241c: Once the staffing plan is launched, have in place tools
to assess its operational impact and effectiveness in achieving
community policing objectives.

4.7.242 Assessing Compliance with Paragraph 257: Geographic
Familiarity of Officers

Paragraph 257 stipulates:

“APD shall ensure that officers are familiar with the geographic areas they
serve, including their issues, problems, and community leaders, engage in
problem identification and solving activities with the community members

                                                                              208
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 211 of 239



around the community’s priorities; and work proactively with other city
departments to address quality of life issues.”

Results of the monitoring team’s review of APD’s new compliance
strategies for the Community Policing components of the CASA
include the following:

       •   APD reported in the 6th reporting period that all of the six
           (100 percent) Area Commands provided data regarding
           signed bid packets. These packets include a list of
           neighborhood associations, meetings and community
           contacts. However, bid packets did not always include a
           listing and description of ongoing POP projects in their
           area command.

       •   For this reporting period, APD documented that nearly all
           newly assigned officers were provided familiarity data and
           returned signed bid packets.

       •   APD was unable to document in any detail all of the POP
           projects undertaken in each of the command areas in this
           reporting period. Normally that documentations would
           include participation information goals, objectives and
           outcomes.

       •   APD is considering assigning officers to micro-beats and
           requiring more ongoing non-enforcement contacts and
           working with other city agencies and community members
           to engage in more problem-solving activities.

APD has made steady progress in ensuring that officers are given
information to enhance familiarity with the geographical areas they
serve. Providing their officers this information is a first step, and
eventually this should be reflected in more POP projects, increased
community/police interactions in non-enforcement activities, and
improved community relations. The monitoring team will continue to
confirm issuance of bid packets to APD staff, and will assess how
that information is being utilized to advance APD’s community
policing goals. APD is also encouraged to do routine reviews and
updates of the information provided to officers in their bid packages
and other sources as well.

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance
                                                                          209
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 212 of 239




Recommendations for Paragraph 257:

4.7.242a: Develop specific procedures for establishing and
maintaining Problem-Oriented Policing (POP) projects in each of
the six-command area including a standard reporting template
describing and tracking POP activities and outcomes.

4.7.242b: Update regularly information provided in bid
packages to officers.

4.7.242c: Develop and utilize assessment methods to determine
if bid packet information is increasing officer familiarity with
neighborhoods served.

4.7.243 Assessing Compliance with Paragraph 258: Officer
Outreach Training

Paragraph 258 stipulates:

“Within 12 months of the Effective Date, APD agrees to provide 16 hours of
initial structured training on community and problem oriented policing
methods and skills for all officers, including supervisors, commanders, and
executives this training shall include:

a) Methods and strategies to improve public safety and crime prevention
   through community engagement;
b) Leadership, ethics, and interpersonal skills;
c) Community engagement, including how to establish formal partner ships,
   and actively engage community organizations, including youth,
   homeless, and mental health communities;
d) Problem-oriented policing tactics, including a review of the principles
   behind the problem solving framework developed under the “SARA
   Model”, which promotes a collaborative, systematic process to address
   issues of the community. Safety, and the quality of life;
e) Conflict resolution and verbal de-escalation of conflict and;
f) Cultural awareness and sensitivity training.

These topics should be included in APD annual in-service training. “

In our last report, the monitoring team raised a concern about the
post training assessment methodology and recommended that APD
conduct review of these assessment methods to ensure alignment
with industry standards and report findings to executive staff and the
monitoring team. During this report period, that review was initiated
as part of a broader review on the COP curriculum and Academy
training practices, and issues were reported with their post training
assessments. APD indicated taking steps to address these issues.
These issues and related steps included a shift in policing


                                                                              210
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 213 of 239




approaches and strategies, and placing much greater emphasis on
community policing and engagement.

APD also initiated, during this reporting period, an overhaul of their
community policing training curriculum. These significant changes
will cover cadet basic training and in-service training and align with
newly adopted policies and approaches. The curriculum changes
were not completed prior to the end of the reporting period, and thus
were not reviewed by monitoring team members during this reporting
period.

APD’s decision to overhaul the 16 required hours of COP training
was necessitated by a paradigm shift in the department’s policing
philosophy, placing a much greater emphasis on community policing
and engagement. The outline provided to the monitoring team
reflects this shifting philosophy and is part of a broader effort to
effectuate organizational culture change by having officers internalize
a different way to perceive their relationship with the community
members they serve, and lead to alternative ways of interacting with
them.

APD may benefit from incorporating outside expertise into their COP
curriculum development, and in the most effective training methods
to deliver it. This is a significant but most important undertaking and
also will encompass in service training as well. The monitoring team
believes that the updating and delivery of the COP training curriculum
is key to achieving some of the most important elements of the CASA
agreement.

Results

      Primary:    In Compliance
      Secondary: Not In Compliance
      Operational: Not In Compliance

Recommendations for Paragraph 258:

4.7.243a: Seek external technical assistance in the COPs
curriculum development process using subject matter experts
and expertise from other law enforcement training academies;

4.7.243b: Develop more effective ways of employing industry
standards to assess officer comprehension and retention of
training materials and their in-field application and
effectiveness.



                                                                          211
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 214 of 239




4.7.244 Assessing Compliance with Paragraph 259: Measuring
Officer Outreach

Paragraph 259 stipulates:

“Within six months of the Effective Date, APD agrees to develop and
implement mechanisms to measure officer outreach to a broad cross-section
of community members, with an emphasis on mental health, to establish
extensive problem solving partnerships, and develop and implement
cooperative strategies that build mutual respect and trusting relationships
with this broader cross section of stakeholders.”

APD submitted to the monitoring team a detailed flow chart outlining
a tracking system designed to capture community event, officer
attendance, event outcomes and other relevant information. The
information will be captured at various decision points and included in
an event form. This data will be submitted and maintained in a data
base that generates activity reports for executive staff and the
monitoring team. The department is currently updating the
community event form, data query and report generating capabilities,
and the necessary SOPs to fully execute this event capturing system.
APD is pushing forward with establishing more problem-solving
partnerships, but the documentation of past and current partnerships
remains incomplete.

APD is demonstrating progress in achieving compliance with the
measurement of community outreach with the development of a
detailed tracking process for community event calendars and
capturing attendance at these events. There are additional steps
required to fully implement this tracking system including software to
generate reports on event outcomes, adjustments to the community
event form, and SOPs to cover events reporting and attendance.
APD continues to lag in identifying and documenting partnerships
with community entities focused on problem solving. These
partnerships are more strategic in nature, building a capacity to
address a range of issues, and while there are often informal
relationships in place, formalizing and documenting these processes
are important requirements if APD expects to set expectations and
ensure sustainability.

Results

       Primary: In Compliance
       Secondary: Not In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 259:

                                                                              212
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 215 of 239




4.7.244a: Complete development of the automated
communications event calendaring system and integrate it with
the larger TRaCS effort to capture all non-law enforcement
contacts and any meaningful outcomes; and

4.7.244b Identify community service organizations and
advocacy groups that serve and represent high- risk
populations, and better document current partnerships and new
partnerships.

4.7.245 Assessing Compliance with Paragraph 260: PIO
Programs in Area Commands

Paragraph 260 stipulates:
“APD shall develop a Community Outreach and Public Information program
in each area command.”

During this reporting period, APD maintained a command areas
website including CPC-related information for each of the six
command areas. These websites currently capture crime
information, agendas for upcoming CPC meetings, schedules of
upcoming events, other news items, information on how to report
crimes, information regarding how to file complaints, and
recommendations for officer commendations.

There is lack of evidence of any coordinated and focused area
command -based public information strategy that includes community
outreach, messaging, reaching marginalized audiences, and better
communication tools, such as using social media, to enhance
community engagement.

All six area commands currently have websites and engage in
various outreach efforts. The websites also provide information
about upcoming CPC meetings. APD Command area
communications with its area residents could be greatly enhanced
with a customized Area-based process that would utilize social media
tools to reach a broader audience. During this reporting period, APD
requested technical assistance from the Bureau of Justice Assistance
to help them develop command area and CPC-based public
information officer programs, with an emphasis on the use of social
media tools to communicate with a broader audience.

Results

       Primary: In Compliance
       Secondary: In Compliance

                                                                         213
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 216 of 239




       Operational: Not In Compliance

Recommendations for Paragraph 260:

4.7.245 Continue to improve Area Command public information
strategies and programing including using technical assistance
to update those strategies incorporating significantly more use
of various social media tools to reach a broader audience of
area command residents.

4.7.246 Assessing Compliance with Paragraph 261: Community
Outreach in Area Commands

Paragraph 261 stipulates:
“The Community Outreach and Public Information program shall require at
least one semi-annual meeting in each Area Command that is open to the
public. During the meetings, APD officers from the Area command and the
APD compliance coordinator or his or her designee shall inform the public
about the requirements of this Agreement, update the public on APD’s
progress meeting these requirements, and address areas of community
concern. At least one week before such meetings, APD shall widely publicize
the meetings.”

Monitoring team members, in the previous reporting period, observed
two of these required semi-annual meetings devoted to providing
community members summarized information from IMR 6,
highlighting both accomplishments and continuing challenges. For
this reporting period there were no monitoring report findings to share
with community members, but team members did provide updates on
monitoring team activities, and briefings on proposed policy changes
relating to CASA requirements. Policy updates were provided by
APD and DOJ staff at area command CPC meetings.

APD has in place six functioning CPCs that meet once a month and
provide opportunities for APD to directly interface with residents and
brief them on progress in compliance with the settlement agreement,
updates on policy changes, new training, policing strategies and
tactics, and addressing resident community safety concerns.
Settlement Agreement updates and briefings on policy changes were
addressed at some of these meetings during this reporting period.
We expect that more complete briefings at these CPCs will be
planned after completion of the IMR 8 report. The monitoring team
suggests that APD make greater use of CPC processes to provide a
public forum to discuss changes in APD policy, training, and policing
strategies.

Results

                                                                              214
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 217 of 239




       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.247 Assessing Compliance with Paragraph 262: Community
Outreach Meetings

Paragraph 262 stipulates:

“The Community Outreach and Public Information meeting shall, with
appropriate safeguards to protect sensitive information, include summaries,
of all audits and reports pursuant to this Agreement and any policy changes
and other significant action taken as a result of this Agreement. The
meetings shall include public information on an individual’s right and
responsibilities during a police encounter.”

We note the following paragraph related findings:

       •   All CASA-related reports are posted on the APD website.

       •   APD has previously created a handout outlining individual
           rights and responsibilities for police encounters and made
           it available at the semi-annual meetings in each command
           area during the previous reporting period. It was not
           distributed at CPC meetings during this report and is not
           readily available on the APD website.

APD makes available monitoring team reports on their website, and
in the past has provided briefings on findings at each of the CPCs.
APD plans to arrange for IMR-8 briefings for each CPC once the
IMR-8 report is completed and filed with the Court.

Results

APD remains in compliance based on past results.

               Primary:    In Compliance
               Secondary: In Compliance
               Operational: In Compliance

4.7.248 Assessing Compliance with Paragraph 263: APD
Attendance at Community Meetings

Paragraph 263 stipulates:

“For at least the first two years of this Agreement, every APD officer and
supervisor assigned to an Area command shall attend at least two

                                                                              215
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 218 of 239



community meetings or other meetings with residential, business, religious,
civic or other community-based groups per year in the geographic area to
which the officer is assigned.”

We note that:

       •   APD previously established, through SOP-3-02-1, the
           requirement and tracking mechanisms to implement this
           task.

       •   APD, during this reporting period, submitted to the
           monitoring team a detailed flow chart outlining a process
           for capturing community events information, officer
           participation, and outcomes.

       •   APD also submitted a TraCS worksheet that reported the
           number of events and reported participation rates by
           command area, and units within each command area. The
           reported data indicated only partial compliance with
           meeting participation requirements for the command areas.

 APD is making gradual progress in having officers regularly attend
community meetings and tracking that participation. During this
reporting period, APD provided for the first time, a detailed plan for
capturing scheduled community events, officer participation, and
outcomes. APD also provided participation data for the six-month
reporting period. APD’s proposed improvements in data capture for
officer participation should improve future reporting. APD should to
seek ways to promote more wide-spread participation in community
meetings and expand non-enforcement contacts for all of its officers
to ensure compliance.

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation for Paragraph 263:

Recommendation 4.7.248: Seek assistance from other law
enforcement agencies regarding their tracking of law
enforcement activities and incorporate lessons learned and best
practices into APD’s tracking methodologies.

4.7.249 Assessing Compliance with Paragraph 264: Crime
Statistics Dissemination

                                                                              216
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 219 of 239




Paragraph 264 stipulates:

“APD shall continue to maintain and publicly disseminate accurate and
updated crime statistics on a monthly basis.”

During this reporting period, APD maintained its contract with a
service that provides up-to-date crime mapping services based on
“calls for service” that can be accessed on APD’s website. This has
proven to be a very useful tool to members of the CPCs. APD made
substantial progress during this reporting period in its posting
updated crime statistics for each of the six area commands. The
reporting meets industry standards in format and timeliness. The
monitoring team notes the practice of including of traffic stops in the
crime statistics reporting. Since traffic stops are considered a police
action and not a reported crime, APD may want to separate the
reporting on these two elements. Clarifying the differences or
displaying these items separately may be beneficial.

During this reporting period, APD made substantial progress in the
posting of crime statistics on the area command websites. APD now
offers crime mapping services and comparative crime statistics on an
updated basis. APD should consider expanding the number of
reported crime categories and make access to the data more user
friendly.

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.250 Assessing Compliance with Paragraph 265: Posting
Monitor’s Reports

Paragraph 265 stipulates:

“APD audits and reports related to the implementation of this Agreement
shall be posted on the City or APD website with reasonable exceptions for
materials that are legally exempt or protected from disclosure.”

All requirements stipulated by this paragraph continued to be met by
the APD and the City, with the exception of publication of the
monitor’s Special Reports. Further, APD has developed guidelines
for determining any reasonable exceptions to posting audits and
reports relating to the CASA. During this reporting period, APD
posted all monitoring team reports on the APD website in a timely

                                                                            217
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 220 of 239




fashion. We expect that APD will also post monitor special reports as
well as the monitoring report covering this reporting period.

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.251 Assessing Compliance with Paragraph 266: CPCs in
Each Area Command

Paragraph 266 stipulates:

“The City shall establish Community Policing Councils in each of the six
Area Commands with volunteers from the community to facilitate regular
communication and cooperation between APD and community leaders at the
local level. The Community Policing Councils shall meet, at a minimum, every
six months.”

CPCs have been established in each of the six Area Commands
since November 2014. During this and prior reporting periods, each
of the six Councils met nearly once a month far exceeding the once
every six-month requirement. Most CPCs during this reporting period
increased participation, including the number of voting members and
community participants. Several CPCs are still struggling to improve
community participation. During this reporting period, APD made
significant progress in the timely documentation and posting of CPC
meeting agenda, and minutes.

APD has consistently exceeded CASA requirements with CPCs
meeting monthly since their inception. They still struggle to increase
voting membership diversification but are greatly improved in their
documentation of meetings for this reporting period. Minutes for each
CPC monthly meeting during this reporting period are posted on the
APD website. APD staff also made significant strides in bolstering
the participation at CPC meetings and the recruitment of new
members. However, several CPCs still struggle in sustaining voting
membership and expanding participation.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation for Paragraph 266:

                                                                               218
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 221 of 239




Recommendation 4.7.251: Provide targeted assistance to the
several CPCs still needing help in broadening their membership
and participation.


4.7.252 Assessing Compliance with Paragraph 267: Selection of
Members of the CPCs

Paragraph 267 stipulates:

“In conjunction with community representatives, the City shall develop a
mechanism to select the members of the Community Policing Councils,
which shall include a representative cross section of community members
and APD officers, including for example representatives of social services
providers and diverse neighborhoods, leaders in faith, business, or academic
communities, and youth. Members of the Community Policing Councils shall
possess qualifications necessary to perform their duties, including
successful completion of the Citizen Police Academy.”

Each CPC establishes their own selection criteria within the
parameters of CASA, including background check requirements.
These requirements have excluding factors limited to current
warrants and/or violent felonies in the last three years. The
requirement to complete a 12-week course for the Citizen Police
Academy was modified during this reporting period, with APD
developing and providing an option for CPC members to complete a
two week-end version of the course.

In this reporting period APD has posted CPC membership criteria for
each of the six area commands on their websites. CPCs continue a
need to recruit a more representative cross section of community
members as CPC voting members. Diversification of membership
has substantially improved during this reporting period but still fall
short in membership who reflect the various demographics and
backgrounds referenced in the CASA.

CPCs in general made significant progress in both broadening voting
membership and in the diversification of that membership. Several
CPCs still struggle with the recruitment of voting members and
having diverse voting membership. APD is now helping CPCs more
actively through technical assistance and other guidance to help with
membership recruitment. CPC leadership believe that a greater use
of social media tools to help reach young people and other hard-to-
reach population groups can potentially lead to an expanded and
more diverse CPC voting membership.

Results


                                                                               219
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 222 of 239




       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendation for Paragraph 267:

Recommendation 4.7.252: Use social media and other available
tools and develop a specific outreach strategy for each area
command CPC for both voting members and non-voting
participants and include specific ways to meet the CASA’s
diversity requirements.

4.7.253 Assessing Compliance with Paragraph 268: Resourcing
the CPCs

Paragraph 268 stipulates:

“The City shall allocate sufficient resources to ensure that the Community
Policing Councils possess the means, access, training, and mandate
necessary to fulfill their mission and the requirements of this Agreement.
APD shall work closely with the Community Policing Councils to develop a
comprehensive community policing approach that collaboratively identifies
and implements strategies to address crime and safety issues. In order to
foster this collaboration, APD shall appropriate information and documents
with the Community Policing Councils, provided adequate safeguards are
taken not to disclose information that is legally exempt or protected from
disclosure.”

APD’s new leadership cadre hired a new outreach director, and an
administrative assistant that have primary responsibility for
community outreach and support for the CPCs. APD also facilitated
two CPC membership training sessions covering topics ranging from
CPC mission, roles, and responsibilities to handling meetings and
building consensus. CPC members indicated significant
improvements in APD coordination and responsiveness to CPC
concerns. Further, CPCs still need additional APD assistance in
many areas including a new member orientation package and
training, annual reports, the processing and tracking of CPC
recommendations and APD responses, and most importantly,
outreach and recruitment of additional voting members and
expanded participation including a more effective use of social media
tools and other communications ion strategies.

After appointing a new chief of police in December of 2017, a
community outreach coordinator and an administrative assistant were
hired to provide further support for outreach efforts. The community
outreach coordinator and the administrative assistant have as their
primary responsibilities community outreach and managing and

                                                                             220
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 223 of 239




supporting the CPCs. APD’s new staffing and other types of
assistance contributed to an increase in CPC resourcing this report
period. CPCs still need assistance in outreach and using social
medial tools and other strategies to expand both voting membership
and overall participation. APD should also assist the CPCs in
developing and producing their annual reports, which are quite
limited in their current format. These reports should track CPC
recommendations and APD responses. Further assistance regarding
website development would be beneficial.

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 268:

4.7.253a: Working through area commanders, aid CPCs in
implementing the CASA-required outreach plan, including social
media tool applications, to expand voting membership and CPC
participation;

4.7.253b: Develop a standard annual report format for each CPC
and aid them in formulating the CASA required annual report.


4.7.254 Assessing Compliance with Paragraph 269: APD-CPC
Relationships

Paragraph 269 stipulates:

“APD shall seek the Community Policing Councils assistance, counsel,
recommendations, or participation in areas including:

a) Reviewing and assessing the propriety and effectiveness of law
enforcement priorities and related community policing strategies, materials,
and training;
b) Reviewing and assessing concerns or recommendations about specific
APD policing tactics and initiatives;
c) Providing information to the community and conveying feedback from the
community;
d) Advising the chief on recruiting a diversified work force
e) Advising the Chief on ways to collect and publicly disseminate data and
information including information about APDs compliance with this
Agreement, in a transparent and public –friendly format to the greatest extent
allowable by law.”




                                                                                 221
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 224 of 239




The CPCs continued to make progress during this reporting period in
addressing the areas for CPC input identified in the CASA. The
agenda items and CPC recommendations at several CPCs often
closely align with the issues and topics identified in the CASA. For
example, during this reporting period, there were discussions at
CPCs regarding proposed changes to the APD Use of Force policy.
We note that APD is not consistently bringing issues and
recommended policy changes to the attention of all of its CPCs in a
proactive manner. Further, APD still needs to improve the tracking,
reporting, and feedback on CPC recommendations.

CPCs continued their maturation process during this reporting period
with the direct support of APD and city leadership, and the infusion of
additional staff resources. The performance of CPCs in terms of
community and voting member participation, alignment of agenda
with CASA requirements, and the generation of recommendations
has varied greatly across CPCs. Several CPCs, while holding
monthly meetings and addressing basic requirements, may require
further assistance from APD to help meet the goals outlined for them
outlined in the CASA. The CPC model, as evidenced by the clear
successes of several of these CPCs, eventually may provide national
guidance regarding formulating and supporting successful
community-based police advisory bodies.

There are still areas of improvement that need to be addressed,
including more discussion at CPC meetings of APD policies and
policing strategies, broader and more diverse community
participation, improved tracking and reporting of CPC
recommendations, and consistency in performance across all CPCs.

Results

      Primary:    In Compliance
      Secondary: In Compliance
      Operational: Not In Compliance

Recommendations for Paragraph 269:

4.7.254a: Working with CPC leaders, formulate agenda items
and speakers to participate in CPC presentations on issues of
interest, APD policy or recommended policy changes, and shifts
in policing strategies including furtherance of community
policing practices;

4.7.254b: Use technical assistance employing social media and
other communication tools helping CPCs to enhance
communication and outreach to a broader community audience;
                                                                          222
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 225 of 239




4.7.254c: Review and improve on the recommendation
formulation and tracking process to ensure timely reporting
including APD response and posting of recommendations, and
any additional actions required or taken on the APD/CPC
website.

4.7.255 Assessing Compliance with Paragraph 270: CPC Annual
Reports

Paragraph 270 stipulates:

“The Community Policing Councils shall memorialize their recommendations
in annual public report that shall be posted on the City website. The report
shall include appropriate safeguards not to disclose information that is
legally exempt or protected from disclosure.”

During this reporting period APD has posted the 2017 CPC annual
reports for all six CPCs. The annual reports are not presented in a
standard format, and often do not effectively capture CPC annual
activities and achievements. During this reporting period, APD
updated and posted 2017 annual reports for all the CPCs. This was
the first year in which all CPCs were able to produce and post these
reports. The annual reports provided were inconsistent in their
formatting and had some important information gaps. These
shortcomings should be addressed for next year’s set of annual
reports.

Results

       Primary:         In Compliance
       Secondary:       In Compliance
       Operational:     Not In Compliance

Recommendation for Paragraph 270:

Recommendation 4.7.255: Develop a proposed standard annual
reporting format and further assist CPCs in gathering
information for these reports.


4.7.256 through 4.7.277 Assessing Compliance with Paragraphs
271 – 292: Community Police Oversight Agency

Paragraphs 271 through 292 of the CASA pertain to the Civilian
Police Oversight Agency (CPOA) including the Police Oversight
Board (POB). These paragraphs require an independent, impartial,

                                                                               223
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 226 of 239




effective, and transparent civilian oversight process, one that not only
investigates civilian complaints but also involves disciplinary and
policy recommendations, trend analysis, community outreach and the
publishing of reports.

During the monitoring period and the 8th site visit, members of the
monitoring team held meetings with the CPOA Executive Director
and members of his staff at the CPOA office, attended a POB public
monthly meeting, reviewed CPOA training records, and selected by
way of a stratified random sample and reviewed 11 CPOA
investigations completed during the monitoring period. The
monitoring team also reviewed the CPOA website, including but
limited to POB agenda and minutes, community activities, public
reports, and non-concurrence letters.

The findings related to Paragraphs 271 through 292 indicate the
following outcomes, related to requirements of the CASA.

The CPOA/POB is an impartial and productive agency that provides
efficacious civilian oversight of APD. It is an independent agency
whose appointed members are dedicated individuals of diverse
backgrounds drawn from a cross-section of the community. They are
committed to the goals of the CASA, as are all members of the
CPOA. The initial and annual training requirements for CPOA and
POB members continue to be adequately met.

The investigations of CPOA, once complaints are assigned, are
generally thorough and timely. (We discuss in more detail the quality
of investigations in the Investigation of Complaints section of this
report). The Executive Director has the authority to recommend
disciplinary action in the cases CPOA investigates, as well as the
cases that are reviewed by CPOA (Serious Use of Force and Officer-
Involved Shootings), and the POB has a mechanism for approving
the recommendations of the executive director. The chief or his
designee retains the discretion to impose discipline

This site visit has revealed certain marked improvements. First,
cooperation between CPOA and IA has improved and is currently
satisfactory. In general, both agencies respect each other’s role, and
realize it is in their best interests and that of the CASA to cooperate
and facilitate their intertwined missions and related areas of
responsibility. CPOA has the necessary access to information and
facilities reasonably necessary to investigate complaints and review
serious use of force and officer-involved shootings.

CPOA and POB now have more time to weigh into the policy-making
process. Due to changes in the policy review procedures, POB now
                                                                           224
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 227 of 239




has adequate time to view and debate policies and policy changes as
an entire body. This will enhance not POB’s policy role, but the entire
APD policy making and policy revision processes as well.

In those instances where the chief disagrees with the investigative
findings or the disciplinary recommendations of the CPOA/POB, the
chief’s non-concurrence letters have improved. There now exists
enough articulation in the non-concurrence letters to explain
satisfactorily the chief’s rationale in the utilization of his discretion
when differing from the CPOA/POB recommendations. It is an
improvement such that the public, CPOA/POB, and the APD are now
aware of the chief's reasons and thought process in reaching the
level of discipline imposed. Although there were no non-concurrence
letters this review period regarding disagreement in policy
recommendations, we would expect the same articulation of reasons
in these instances.

A new mediation policy, agreed upon by the parties and approved by
the monitor and the Court, is now in place. This is a marked
improvement that will enable CPOA to make greater use of this
effective complaint remedy and disposition tool. It is also expected
that this in turn will enable CPOA to further improve on its efforts for
timely disposition of complaints.

CPOA has a robust community outreach program, which also utilizes
social media among other mediums. A noteworthy CPOA initiative
witnessed by the monitoring team last March was a Community
Policing Councils (CPC) Summit. These types of meetings bring
together CPOA and City representatives with the CPCs, and now
occur on a quarterly basis. They provide the advantage for the CPCs
to coordinate their efforts, with the assistance of the CPOA,
particularly with regard to policy recommendations. Although
individual CPCs are free to make their own recommendations, where
there is commonality of interests, unity in making recommendations
carries greater weight and cogency. As an example, the coordinated
CPC efforts were a factor in the resumption of bike patrols.

Notwithstanding the continued improvements in the oversight
process, the monitoring team found the process exhibited issues with
elements related to paragraphs 281 of the CASA and to 191 as noted
in the Investigation of Complaints section of this report. When
reviewing a stratified random sample of investigations, regarding the
requirement of “expeditiously as possible” processing contained in
paragraph 281 of the CASA, and the time requirement for completing
investigations contained in paragraph 191, we look for and determine
the following dates: complaint received, complaint assigned for
investigation, initiation of investigation after assignment, completion
                                                                            225
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 228 of 239




of investigation, and notification of intent to impose discipline (where
applicable).

During the 6th site visit, the monitoring team discussed with the
parties the issue of delay between the date a complaint is received
and the date it is assigned for investigation. Although the CASA does
not deal directly with the issue of time to assign, the parties and the
monitor agreed that a delay of more than 7 working days for
assignment is unreasonable and would affect the “expeditious”
requirement of paragraph 281 and time requirement of paragraph
191 starting with future IMRs.

We sampled 11 CPOA investigations completed this monitoring
period. All of them had evidence of “as soon as possible” initiation of
investigation after assignment. All of them were timely completed
once they were assigned. However, we note that in six of the eleven
cases reviewed, assignment was made after seven working days of
having received the complaint, and this in turn put the overall
investigative time beyond 120 days if one starts the count at the
eighth working day after receipt of complaint. Therefore we do not
find the CPOA to be in compliance with the time requirements of the
CASA.

To its credit, CPOA has already initiated a new internal tracking
system of complaints received. This is the first IMR in which the
monitoring team is citing errors where assignments take more than
seven days. This new tracking system, together with the new
mediation plan, may lead to increased usage of mediation as a case
resolution/disposition tool. We expect to be able to report in the next
monitoring reports any impacts observed as a result of the new
internal tracking system.

Although we found the CPOA to have adequate staffing, budget and
resources to perform its mission, should these new efforts not
produce improvement in the timely processing of complaints from the
date of receipt, the monitoring team in future reports will reassess
whether staffing and resources are adequate.

In our review of the public information requirement for CPOA/POB,
we also found issues related to paragraph 292 of the CASA requiring
the CPOA to file semi-annual reports with the City Council. CPOA
attempts to meet this requirement by filing one semi-annual and one
annual report per year, and quarterly reports verbally with City
Council. We note that the CPOA 2016 and 2017 Annual Reports, as
well as the 2017 semi-annual report, are not contained on the CPOA
website as of September 1, 2018.

                                                                           226
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 229 of 239




The monitoring team expects this situation to improve now that the
contract for data analysis was approved in June 2018. The data
analysis role is outsourced to the Institute for Social Research at the
University of New Mexico, The delay in approving the data analyst
contract, occasioned by the drafting of an MOU regarding data
access and data availability involving the City Attorney’s Office, was
a factor contributing to the delay in the reports. The reports are not
published until they have been reviewed and approved by City
Council.

4.7.256 Compliance with Paragraph 271: CPOA Implementation

Paragraph 271 stipulates:

“The City shall implement a civilian police oversight agency (“the agency”)
that provides meaningful, independent review of all citizen complaints,
serious uses of force, and officer-involved shootings by APD. The agency
shall also review and recommend changes to APD policy and monitor long-
term trends in APD’s use of force.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.257 Assessing Compliance with Paragraph 272:
Independence and Accountability of CPOA

Paragraph 272 stipulates:

“The City shall ensure that the agency remains accountable to, but
independent from, the Mayor, the City Attorney’s Office, the City Council, and
APD. None of these entities shall have the authority to alter the agency’s
findings, operations, or processes, except by amendment to the agency’s
enabling ordinance.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.258 Assessing Compliance with Paragraph 273:
Requirements for Service of CPOA Members

Paragraph 273 stipulates:


                                                                                 227
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 230 of 239



“The City shall ensure that the individuals appointed to serve on the agency
are drawn from a broad cross-section of Albuquerque and have a
demonstrated commitment to impartial, transparent, and objective
adjudication of civilian complaints and effective and constitutional policing in
Albuquerque.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.259 Assessing Compliance with Paragraph 274: CPOA Pre-
Service Training

Paragraph 274 stipulates:

“Within six months of their appointment, the City shall provide 24 hours of
training to each individual appointed to serve on the agency that covers, at a
minimum, the following topics:

  a) This Agreement and the United States’ Findings Letter of April 10,
     2014;
  b) The City ordinance under which the agency is created;
  c) State and local laws regarding public meetings and the conduct of
     public officials;
  d) Civil rights, including the Fourth Amendment right to be free from
     unreasonable searches and seizures, including unreasonable uses of
     force;
  e) All APD policies related to use of force, including policies related to
     APD’s internal review of force incidents; and
  f) Training provided to APD officers on use of force.”

Results

       Primary: In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.260 Assessing Compliance with Paragraph 275: CPOA
Annual Training

Paragraph 275 stipulates:

“The City shall provide eight hours of training annually to those appointed to
serve on the agency on any changes in law, policy, or training in the above
areas, as well as developments in the implementation of this Agreement.”

Results

       Primary:      In Compliance
                                                                                   228
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 231 of 239




       Secondary: In Compliance
       Operational: In Compliance

4.7.261 Assessing Compliance with Paragraph 276: CPOA Ride-
alongs

Paragraph 276 stipulates:

“The City shall require those appointed to the agency to perform at least two
ride-alongs with APD officers every six months.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.262 Assessing Compliance with Paragraph 277: CPOA
Authority and Resources to Make Recommendations

Paragraph 277 stipulates:

“The City shall provide the agency sufficient resources and support to
assess and make recommendations regarding APD’s civilian complaints,
serious uses of force, and officer- involved shootings; and to review and
make recommendations about changes to APD policy and long-term trends
in APD’s use of force.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.263 Assessing Compliance with Paragraph 278: CPOA
Budget and Authority

Paragraph 278 stipulates:

“The City shall provide the agency a dedicated budget and grant the agency
the authority to administer its budget in compliance with state and local laws.
The agency shall have the authority to hire staff and retain independent legal
counsel as necessary.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance
                                                                                  229
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 232 of 239




4.7.264 Assessing Compliance with Paragraph 279: Full-Time
CPOA Investigative Staff

Paragraph 279 stipulates:

“The agency shall retain a full-time, qualified investigative staff to conduct
thorough, independent investigations of APD’s civilian complaints and
review of serious uses of force and officer-involved shootings. The
investigative staff shall be selected by and placed under the supervision of
the Executive Director. The Executive Director will be selected by and work
under the supervision of the agency. The City shall provide the agency with
adequate funding to ensure that the agency’s investigative staff is sufficient
to investigate civilian complaints and review serious uses of force and
officer-involved shootings in a timely manner.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.265 Assessing Compliance with Paragraph 280: Receipt and
Review of Complaints by CPOA

Paragraph 280 stipulates:

“The Executive Director will receive all APD civilian complaints, reports of
serious uses of force, and reports of officer-involved shootings. The
Executive Director will review these materials and assign them for
investigation or review to those on the investigative staff. The Executive
Director will oversee, monitor, and review all such investigations or reviews
and make findings for each. All findings will be forwarded to the agency
through reports that will be made available to the public on the agency’s
website.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.266 Assessing Compliance with Paragraph 281: Prompt and
Expeditious Investigation of Complaints

Paragraph 281 stipulates:

“Investigation of all civilian complaints shall begin as soon as possible after
assignment to an investigator and shall proceed as expeditiously as
possible.”

                                                                                  230
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 233 of 239




Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: Not In Compliance

Recommendations for Paragraph 281:

4.7.266a: Develop an internal tacking system or other process
that ensures all complaints are either assigned for investigation,
referred to mediation, or administratively closed within 7
working days of receipt of complaint.

4.7.266b: Ensure that tardy assignments of investigations and
tardy investigations are noted and discussed with the involved
CPOA personnel.

4.7.267 Assessing Compliance with Paragraph 282: CPOA
Access to Files

Paragraph 282 stipulates:

“The City shall ensure that the agency, including its investigative staff and
the Executive Director, have access to all APD documents, reports, and other
materials that are reasonably necessary for the agency to perform thorough,
independent investigations of civilian complaints and reviews of serious
uses of force and officer-involved shootings. At a minimum, the City shall
provide the agency, its investigative staff, and the Executive Director access
to:

a) all civilian complaints, including those submitted anonymously or by a
   third party;
b) the identities of officers involved in incidents under review;
c) the complete disciplinary history of the officers involved in incidents
   under review;
d) if requested, documents, reports, and other materials for incidents related
   to those under review, such as incidents involving the same officer(s);
e) all APD policies and training; and
f) if requested, documents, reports, and other materials for incidents that
   may evince an overall trend in APD’s use of force, internal accountability,
   policies, or training.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance



                                                                                 231
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 234 of 239




4.7.268 Assessing Compliance with Paragraph 283: Access to
Premises by CPOA

Paragraph 283 stipulates:

“The City shall provide reasonable access to APD premises, files,
documents, reports, and other materials for inspection by those appointed to
the agency, its investigative staff, and the Executive Director upon
reasonable notice. The City shall grant the agency the authority to subpoena
such documents and witnesses as may be necessary to carry out the agency
functions identified in this Agreement.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.269 Assessing Compliance with Paragraph 284: Ensuring
Confidentiality of Investigative Files

Paragraph 284 stipulates:

“The City, APD, and the agency shall develop protocols to ensure the
confidentiality of internal investigation files and to ensure that materials
protected from disclosure remain within the custody and control of APD at all
times.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.270 Assessing Compliance with Paragraph 285: Authority to
Recommend Discipline

Paragraph 285 stipulates:

“The Executive Director, with approval of the agency, shall have the authority
to recommend disciplinary action against officers involved in the incidents it
reviews. The Chief shall retain discretion over whether to impose discipline
and the level of discipline to be imposed. If the Chief decides to impose
discipline other than what the agency recommends, the Chief must provide a
written report to the agency articulating the reasons its recommendations
were not followed.”

Results

       Primary:      In Compliance
                                                                                 232
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 235 of 239




       Secondary: In Compliance
       Operational: In Compliance

4.7.271 Assessing Compliance with Paragraph 286:
Documenting Executive Director’s Findings

Paragraph 286 stipulates:

“Findings of the Executive Director shall be documented by APD’s Internal
Affairs Bureau for tracking and analysis.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.272 Assessing Compliance with Paragraph 287: Opportunity
to Appeal Findings

Paragraph 287 stipulates:

“The City shall permit complainants a meaningful opportunity to appeal the
Executive Director’s findings to the agency.”

Results

       Primary:     In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.273 Assessing Compliance with Paragraph 288: CPOA
Recommendations Regarding APD Policies

Paragraph 288 stipulates:

“The agency shall make recommendations to the Chief regarding APD policy
and training. APD shall submit all changes to policy related to this
Agreement (i.e., use of force, specialized units, crisis intervention, civilian
complaints, supervision, discipline, and community engagement) to the
agency for review, and the agency shall report any concerns it may have to
the Chief regarding policy changes.”

Results

        Primary:    In Compliance
        Secondary: In Compliance
        Operational: In Compliance

                                                                                  233
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 236 of 239




4.7.274 Assessing Compliance with Paragraph 289: Explanation
for not Following CPOA Recommendations

“For any of the agency’s policy recommendations that the Chief decides not
to follow, or any concerns that the agency has regarding changes to policy
that Chief finds unfounded, the Chief shall provide a written report to the
agency explaining any reasons why such policy recommendations will not be
followed or why the agency’s concerns are unfounded.”

Results

      Primary:     In Compliance
      Secondary: In Compliance
      Operational: Not Observable this Period


4.7.275 Assessing Compliance with Paragraph 290: Regular
Public Meetings

Paragraph 290 stipulates:

“The agency shall conduct regular public meetings in compliance with state
and local law. The City shall make agendas of these meetings available in
advance on websites of the City, the City Council, the agency, and APD.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance

4.7.276 Assessing Compliance with Paragraph 291: Community
Outreach for the CPOA

Paragraph 291 stipulates:

“The City shall require the agency and the Executive Director to implement a
program of community outreach aimed at soliciting public input from broad
segments of the community in terms of geography, race, ethnicity, and socio-
economic status.”

Results

       Primary:    In Compliance
       Secondary: In Compliance
       Operational: In Compliance



                                                                               234
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 237 of 239




4.7.277 Assessing Compliance with Paragraph 292: Semi
Annual Reports to Council

Paragraph 292 stipulates:

   “The City shall require the agency to submit semi-annual reports to the
   City Council on its activities, including:

   a)   number and type of complaints received and considered, including
        any dispositions by the Executive Director, the agency, and the
        Chief;
   b)   demographic category of complainants;
   c)   number and type of serious force incidents received and considered,
        including any dispositions by the Executive Director, the agency,
        and the Chief;
   d)   number of officer-involved shootings received and considered,
        including any dispositions by the Executive Director, the agency,
        and the Chief;
   e)   policy changes submitted by APD, including any dispositions by the
        Executive Director, the agency, and the Chief;
   f)   policy changes recommended by the agency, including any
        dispositions by the Chief;
   g)   public outreach efforts undertaken by the agency and/or Executive
        Director; and
   h)   trends or issues with APD’s use of force, policies, or training.”




Results

CPOA submits annual and semi-annual reports in response to the
requirements of this paragraph.

        Primary: In Compliance
        Secondary: In Compliance
        Operational: In Compliance



4.7.278 Assessing Compliance with Paragraph 320: Notice to
Monitor of Officer Involved Shootings

Paragraph 320 stipulates:

“To facilitate its work, the Monitor may conduct on-site visits and
assessments without prior notice to the City. The Monitor shall have access
to all necessary individuals, facilities, and documents, which shall include
access to Agreement-related trainings, meetings, and reviews such as
critical incident review and disciplinary hearings. APD shall notify the
Monitor as soon as practicable, and in any case within 12 hours, of any
critical firearms discharge, in-custody death, or arrest of any officer.”


                                                                               235
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 238 of 239




Methodology

A City attorney has taken responsibility for providing notice to the
Monitoring team regarding all APD critical firearm discharges. Based
on the new system’s results, the monitor now receives expeditious
notification, via e-mail exchanges. The City’s 320 notifications now
match the “known data” contemporaneously maintained by the
monitoring team, which is tallied from new reports, contemporaneous
reviews of use of force reports, and spot checks of information
reviewed from IA “course of business” data.

Results

      Primary: In Compliance
      Secondary: In Compliance
      Operational: In Compliance

5.0 Summary

Current compliance efforts at APD show the agency to be in 99.6%
compliance, with the exception of 1 primary tasks, e.g., policies exist
requiring full implementation of the requirements of the CASA. APD
is in secondary compliance with 75.4 percent of the CASA
requirements related to training and other training-related tasks
required by the CASA. Finally, APD is in operational compliance with
59.2% percent of the tasks required by the CASA. Compliance
performance has increased during the eighth reporting period for
primary, secondary, and operational functions. Primary (policy)
compliance rates are up by 5% over the last monitor’s report.
Secondary (training) compliance rates are up by 9.3%. Operational
compliance rates are up by 11.9%. Given the scope and nature of
issues confronted by APD at this time last year, these results are
exceptional.

The APD has, over the past year, worked closely with the monitoring
team to assess the team’s findings, carefully considered response
modalities for the information contained in the team’s findings and
discussions, thoughtfully considered implementation strategies to
improve performance, and held managers and supervisors
accountable for implementing change strategies to respond to the
monitoring team’s intensive technical assistance regarding a “way
forward” toward compliance.

The result of the APD’s focus and commitment goes beyond the
simple increase of “in-compliance” findings for this report. The

                                                                          236
Case 1:14-cv-01025-JB-SMV Document 416 Filed 11/02/18 Page 239 of 239




results have been generated by a careful and thoughtful analysis of
problem-solving methodologies designed to address carefully the
findings conveyed to APD by the monitoring team. Instead of simply
applying random strategies to identified problems, the APD has taken
a holistic, thoughtful, and, in many cases, a data driven process, that
carefully considers what’s been done elsewhere in American policing
that has been successful in solving problems and issues similar to
those confronting the APD. We are cognizant that all elements of the
management and leadership cadres at APD have been under a great
deal of organizational stress over the past year. Nonetheless, the
agency has applied well-thought out strategies—many gleaned from
other successful police agencies in the United States. The members
of the monitoring team stand ready to work with APD, as we have in
the past, as it moves to integrate its new strategies in a manner
which will address the outstanding issues remaining to be resolved.




                                                                          237
